Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

by and among

ANGIOTECH PHARMACEUTICALS, INC.

as Parent,

THE SUBSIDIARIES OF PARENT LISTED AS

BORROWERS ON THE SIGNATURE PAGES HERETO

as Borrowers,

THE LENDERS THAT ARE SIGNATORIES HERETO

as Lenders,

and

WELLS FARGO CAPITAL FINANCE, LLC

as Arranger and Administrative Agent

Dated as of May 12, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

 

DEFINITIONS AND CONSTRUCTION.

     1     

1.1

  

Definitions

     1     

1.2

  

Accounting Terms

     1     

1.3

  

Code; PPSA

     2     

1.4

  

Construction

     2     

1.5

  

Schedules and Exhibits

     3     

1.6

  

Currency Matters

     3     

1.7

  

Permitted Liens

     3   

2.

 

LOAN AND TERMS OF PAYMENT.

     3     

2.1

  

Revolver Advances

     3     

2.2

  

[Reserved]

     4     

2.3

  

Borrowing Procedures and Settlements

     4     

2.4

  

Payments; Reductions of Revolver Commitments; Prepayments

     9     

2.5

  

Overadvances

     13     

2.6

  

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

     13     

2.7

  

Crediting Payments

     14     

2.8

  

Designated Account

     14     

2.9

  

Maintenance of Loan Account; Statements of Obligations

     15     

2.10

  

Fees

     15     

2.11

  

Letters of Credit

     15     

2.12

  

LIBOR Option

     19     

2.13

  

Capital Requirements

     20     

2.14

  

Joint and Several Liability of Borrowers

     21     

2.15

  

Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest

     24   

3.

 

CONDITIONS; TERM OF AGREEMENT.

     24     

3.1

  

Conditions Precedent to the Initial Extension of Credit

     24     

3.2

  

Conditions Precedent to all Extensions of Credit

     24     

3.3

  

Conditions Subsequent to Effectiveness

     25     

3.4

  

Term

     25     

3.5

  

Effect of Termination

     25     

3.6

  

Early Termination by Borrowers

     26   

4.

 

REPRESENTATIONS AND WARRANTIES.

     26     

4.1

  

Due Organization and Qualification; Subsidiaries

     26     

4.2

  

Due Authorization; No Conflict

     27     

4.3

  

Governmental Consents

     27     

4.4

  

Binding Obligations; Perfected Liens

     27     

4.5

  

Title to Assets; No Encumbrances

     27     

4.6

   Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims      28     

4.7

  

Litigation

     28     

4.8

  

Compliance with Laws

     28     

4.9

  

No Material Adverse Change

     28     

4.10

  

Fraudulent Transfer

     29     

4.11

  

Employee Benefits

     29     

4.12

  

Environmental Condition

     30   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

4.13

  

Intellectual Property

     30     

4.14

  

Leases

     31     

4.15

  

Deposit Accounts and Securities Accounts

     32     

4.16

  

Complete Disclosure

     32     

4.17

  

Material Contracts

     32     

4.18

  

Patriot Act

     32     

4.19

  

Indebtedness

     32     

4.20

  

Payment of Taxes

     33     

4.21

  

Margin Stock

     33     

4.22

  

Governmental Regulation

     33     

4.23

  

OFAC

     33     

4.24

  

Indenture Documents

     33     

4.25

  

Eligible Accounts

     34     

4.26

  

Eligible Inventory

     34     

4.27

  

Bankruptcy Matters

     34     

4.28

  

Location of Inventory and Equipment

     35     

4.29

  

Inventory Records

     35     

4.30

  

Withholdings and Remittances

     35     

4.31

  

Inactive Subsidiaries

     35     

4.32

  

Use of Proceeds

     35   

5.

 

AFFIRMATIVE COVENANTS.

     35     

5.1

  

Financial Statements, Reports, Certificates

     35     

5.2

  

Collateral Reporting

     35     

5.3

  

Existence

     36     

5.4

  

Maintenance of Properties

     36     

5.5

  

Taxes

     36     

5.6

  

Insurance

     36     

5.7

  

Inspection

     36     

5.8

  

Compliance with Laws

     37     

5.9

  

Environmental

     37     

5.10

  

Disclosure Updates

     37     

5.11

  

Formation of Subsidiaries

     37     

5.12

  

Further Assurances

     38     

5.13

  

Lender Meetings

     38     

5.14

  

Material Contracts

     38     

5.15

  

Location of Inventory and Equipment

     39     

5.16

  

Assignable Material Contracts

     39     

5.17

  

Canadian Benefit Plans

     39   

6.

 

NEGATIVE COVENANTS.

     39     

6.1

  

Indebtedness

     39     

6.2

  

Liens

     40     

6.3

  

Restrictions on Fundamental Changes

     40     

6.4

  

Disposal of Assets

     40     

6.5

  

Change Name

     40     

6.6

  

Nature of Business

     40     

6.7

  

Prepayments and Amendments

     41     

6.8

  

Change of Control

     41     

6.9

  

Distributions

     41   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

6.10

  

Accounting Methods

     42     

6.11

  

Investments

     42     

6.12

  

Transactions with Affiliates

     42     

6.13

  

Use of Proceeds

     42     

6.14

  

Classification of Obligations

     43     

6.15

  

Consignments

     43     

6.16

  

Inventory and Equipment with Bailees

     43     

6.17

  

Establishment of Defined Benefit Plan

     43   

7.

 

FINANCIAL COVENANTS.

     43   

8.

 

EVENTS OF DEFAULT.

     47   

9.

 

RIGHTS AND REMEDIES.

     49     

9.1

  

Rights and Remedies

     49     

9.2

  

Remedies Cumulative

     49   

10.

 

WAIVERS; INDEMNIFICATION; RELEASE.

     50     

10.1

  

Demand; Protest; etc

     50     

10.2

  

The Lender Group’s Liability for Collateral

     50     

10.3

  

Indemnification

     50     

10.4

  

Release

     51   

11.

 

NOTICES.

     51   

12.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

     52   

13.

 

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

     53     

13.1

  

Assignments and Participations

     53     

13.2

  

Successors

     55   

14.

 

AMENDMENTS; WAIVERS.

     55     

14.1

  

Amendments and Waivers

     55     

14.2

  

Replacement of Certain Lenders

     57     

14.3

  

No Waivers; Cumulative Remedies

     57   

15.

 

AGENT; THE LENDER GROUP.

     57     

15.1

  

Appointment and Authorization of Agent

     57     

15.2

  

Delegation of Duties

     58     

15.3

  

Liability of Agent

     58     

15.4

  

Reliance by Agent

     59     

15.5

  

Notice of Default or Event of Default

     59     

15.6

  

Credit Decision

     59     

15.7

  

Costs and Expenses; Indemnification

     60     

15.8

  

Agent in Individual Capacity

     60     

15.9

  

Successor Agent

     60     

15.10

  

Lender in Individual Capacity

     61   

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

15.11

  

Collateral Matters

     61     

15.12

  

Restrictions on Actions by Lenders; Sharing of Payments

     62     

15.13

  

Agency for Perfection

     63     

15.14

  

Payments by Agent to the Lenders

     63     

15.15

  

Concerning the Collateral and Related Loan Documents

     63     

15.16

  

Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

     63     

15.17

  

Several Obligations; No Liability

     64     

15.18

  

Intercreditor Agreement

     64   

16.

 

WITHHOLDING TAXES.

     65   

17.

 

GENERAL PROVISIONS.

     67     

17.1

  

Effectiveness

     67     

17.2

  

Section Headings

     67     

17.3

  

Interpretation

     67     

17.4

  

Severability of Provisions

     67     

17.5

  

Bank Product Providers

     67     

17.6

  

Debtor-Creditor Relationship

     68     

17.7

  

Counterparts; Electronic Execution

     68     

17.8

  

Revival and Reinstatement of Obligations

     68     

17.9

  

Confidentiality

     69     

17.10

  

Lender Group Expenses

     69     

17.11

  

USA PATRIOT Act

     69     

17.12

  

Integration

     69     

17.13

  

Parallel Debt Obligation

     70     

17.14

  

Angiotech Pharmaceuticals (US), Inc. as Agent for Borrowers

     70     

17.15

  

Judgment Currency

     71     

17.16

  

Anti-Money Laundering Legislation

     71     

17.17

  

Survival

     72   

 

- iv -



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit B-1    Form of
Borrowing Base Certificate Exhibit C-1    Form of Compliance Certificate Exhibit
C-2    Form of Option™ IVC Filter Consignment Agreement Exhibit L-1    Form of
LIBOR Notice Exhibit N-1    Form of Notice of Borrowing Exhibit P-1    Plan of
Reorganization Exhibit S-1    Sanction Order Schedule A-1    Agent’s Account
Schedule A-2    Authorized Persons Schedule C-1    Revolver Commitments Schedule
C-2    Canada Security Documents Schedule D-1    Designated Account Schedule D-2
   Denmark Security Documents Schedule E-1    Eligible Inventory Locations
Schedule E-2    Existing Letters of Credit Schedule G-1    Closing Date
Guarantors Schedule I-1    Inactive Subsidiaries Schedule P-1    Permitted
Dispositions Schedule P-2    Permitted Real Property Dispositions Schedule P-3
   Permitted Investments Schedule P-4    Permitted Liens Schedule R-1    Real
Property Collateral Schedule S-1    Sweden Security Documents Schedule S-2   
Switzerland Security Documents Schedule S-3    Specified Intellectual Property
Schedule U-1    UK Security Documents Schedule 1.1    Definitions Schedule
2.4(e)(iii)    Excluded Extraordinary Receipts Schedule 3.1    Conditions
Precedent Annex 1 to    Schedule 3.1    Closing Date Fees, Costs and Expenses
Schedule 3.3    Conditions Subsequent Schedule 4.1(b)    Capitalization of
Parent Schedule 4.1(c)    Capitalization of Parent’s Subsidiaries Schedule
4.6(a)    Jurisdictions of Organization Schedule 4.6(b)    Chief Executive
Offices Schedule 4.6(c)    Organizational Identification Numbers Schedule 4.6(d)
   Commercial Tort Claims Schedule 4.7(b)    Litigation Schedule 4.11   
Employee Benefits Schedule 4.12    Environmental Matters Schedule 4.13(a)   
Intellectual Property Schedule 4.13(a)(ii)    Material License Agreements
Schedule 4.13(b)    Intellectual Property Royalty Payments Schedule 4.13(e)   
Validity of Intellectual Property Schedule 4.13(f)    Infringement of
Intellectual Property Schedule 4.15    Deposit Accounts and Securities Accounts
Schedule 4.17    Material Contracts Schedule 4.19    Indebtedness



--------------------------------------------------------------------------------

Schedule 4.20    Taxes Schedule 4.28    Locations of Inventory and Equipment
Schedule 5.1    Financial Statements, Reports, Certificates Schedule 5.2   
Collateral Reporting Schedule 5.5    Taxes Schedule 6.6    Nature of Business

 

- 6 -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of May 12, 2011, by
and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), ANGIOTECH
PHARMACEUTICALS, INC., a corporation organized under the laws of the Province of
British Columbia, Canada (“Parent”), and each of Parent’s Subsidiaries listed as
a “Borrower” on the signature pages hereto (each a “Borrower” and collectively,
jointly and severally, “Borrowers”).

On January 28, 2011, Parent, Borrowers and certain other Subsidiaries of Parent
(collectively, “Debtors”) commenced cases (the “CCAA Proceedings”) under the
Companies’ Creditors Arrangement Act (Canada) (the “CCAA”) in the Supreme Court
of British Columbia (the “Canadian CCAA Court”) and the related ancillary
proceedings (the “US Proceedings”, and together with the CCAA Proceedings, each
a “Proceeding” and collectively, the “Proceedings”) under Chapter 15 of the
United States Bankruptcy Code in the United States Bankruptcy Court for the
District of Delaware (the “US Bankruptcy Court”, and together with the Canadian
CCAA Court, each a “Bankruptcy Court” and collectively, the “Bankruptcy
Courts”). In connection with the Proceedings, the Lenders provided financing to
Borrowers pursuant to the Credit Agreement, dated as of February 7, 2011, as
amended by First Amendment to Credit Agreement, dated as of February 25, 2011
(as so amended, the “DIP Credit Facility”).

Debtors intend to emerge from the Proceedings pursuant to the Debtors’ Second
Amended and Restated CCAA Plan of Compromise or Arrangement, dated March 30,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, with the prior written consent of Agent, the “Plan of Reorganization”, a
copy of which is attached hereto as Exhibit P-1), which was sanctioned by the
Canadian CCAA Court on April 6, 2011, 2011 pursuant to the Sanction Order (as
defined herein). In connection with the Plan of Reorganization, Borrowers have
asked the Lenders to make loans and advances consisting of a revolving credit
facility in an aggregate principal amount not to exceed $28,000,000, which will
include a subfacility for the issuance of letters of credit. The proceeds of the
revolving credit loans shall be used to repay in full Borrowers’ obligations
under the DIP Credit Facility, for general working capital purposes of Borrowers
and to pay certain fees and expenses related to this Agreement and the
implementation of the Plan of Reorganization. The letters of credit will be used
for general working capital purposes of Borrowers. The Lenders are severally,
and not jointly, willing to extend such credit to Borrowers subject to the terms
and conditions hereinafter set forth.

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, however, that (a) upon the
adoption by Parent of International Financial Reporting Standards or (b) if
Administrative Borrower notifies Agent that Borrowers request an amendment to
any provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if Agent notifies Administrative Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then Agent and Borrowers agree that they
will negotiate in good faith amendments to the provisions of this Agreement that
are directly affected by such Accounting Change with the intent of having the
respective positions of the Lenders



--------------------------------------------------------------------------------

and Borrowers after such Accounting Change conform as nearly as possible to
their respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. In the case of the adoption by Parent of International Financial
Reporting Standards, until the successful conclusion of any such negotiation and
approval by the Required Lenders, (i) all calculations made for the purpose of
determining compliance with the financial ratios and financial covenants
contained herein shall be made on a basis consistent with GAAP in existence
immediately prior to such adoption, and (ii) financial statements delivered
pursuant to Section 5.1 shall be accompanied by a reconciliation showing the
adjustments made to calculate such financial ratios and financial covenants.
When used herein, the term “financial statements” shall include the notes and
schedules thereto. Whenever the term “Parent” is used in respect of a financial
covenant or a related definition, it shall be understood to mean Parent and its
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.

1.3 Code; PPSA. Any terms used in this Agreement that are defined in (a) the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern and (b) the PPSA shall be construed and defined as set forth
in the PPSA unless defined in the Code or otherwise defined herein.
Notwithstanding the foregoing, and where the context so requires, (i) any term
defined in this Agreement by reference to the “Code”, the “UCC” or the “Uniform
Commercial Code” shall also have any extended, alternative or analogous meaning
given to such term in applicable Canadian personal property security and other
laws (including, without limitation, the Personal Property Security Act of each
applicable province of Canada, the Bills of Exchange Act (Canada) and the
Depository Bills and Notes Act (Canada), collectively, the “PPSA”), in all cases
for the extension, preservation or betterment of the security and rights of
Agent, (ii) all references in this Agreement to “Article 8” shall be deemed to
refer also to applicable Canadian securities transfer laws (including, without
limitation, the Securities Transfer Act (British Columbia) and the Securities
Transfer Act (Alberta), and (iii) all references in this Agreement to a
financing statement, continuation statement, amendment or termination statement
shall be deemed to refer also to the analogous documents used under applicable
Canadian personal property security laws.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in full in cash or immediately available funds (or,
(a) in the case of contingent reimbursement obligations with respect to Letters
of Credit, providing Letter of Credit Collateralization, and (b) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization) of all of the Obligations (including
the payment of any Lender Group Expenses that have accrued irrespective of
whether demand has been made therefor and the payment of any termination amount
then applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification obligations,
(ii) any Bank Product Obligations (other than Hedge

 

- 2 -



--------------------------------------------------------------------------------

Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

1.6 Currency Matters. Unless stated otherwise, all calculations, comparisons,
measurements or determinations under this Agreement shall be made in Dollars.
For the purpose of such calculations, comparisons, measurements or
determinations, amounts denominated in Foreign Currency shall be converted to
the Dollar Equivalent thereof based on the Exchange Rate for such Foreign
Currency on the date of calculation, comparison, measurement or determination.

1.7 Permitted Liens. Any reference in any of the Loan Documents to a Permitted
Lien is not intended to subordinate or postpone, and shall not be interpreted as
subordinating or postponing, or as any agreement to subordinate or postpone, any
Lien created by any of the Loan Documents to any Permitted Lien.

 

2. LOAN AND TERMS OF PAYMENT.

2.1 Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make revolving loans (“Advances”) to
Borrowers in an amount at any one time outstanding not to exceed such Lender’s
Pro Rata Share of an amount equal to the lesser of (i) the Maximum Revolver
Amount less the sum of (A) the Letter of Credit Usage at such time plus (B) the
principal amount of Swing Loans outstanding at such time, plus (C) the Bank
Product Reserve Amount at such time, plus (D) the aggregate amount of reserves,
if any, established by Agent under Section 2.1(c) at such time and (ii) the
Borrowing Base at such time less the sum of (A) the Letter of Credit Usage at
such time, plus (B) the principal amount of Swing Loans outstanding at such
time; provided that no Lender shall make Advances in excess of its Revolver
Commitment.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued and unpaid thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) to establish, increase, reduce,
eliminate or otherwise adjust reserves against the amounts that Borrowers are
otherwise entitled to borrow under Section 2.1(a) in such amounts, and with
respect to such matters, as Agent in its Permitted Discretion shall deem
necessary or appropriate, including, without limitation, (i) reserves in an
amount equal to the Bank Product Reserve Amount and (ii) reserves with respect
to (A) the Canadian Priority Payables Reserves, (B) sums that Parent or its
Subsidiaries are required to pay under any Section of this Agreement or any
other Loan Document (such as taxes, assessments, insurance premiums, or, in the
case of leased assets, rents or other amounts payable under such leases) and has
failed to pay when due, and (C) amounts owing by Parent or its Subsidiaries to
any Person to the extent secured by a Lien on, or trust over, any of the
Collateral (other than a Permitted Lien, except for Permitted Liens incurred
pursuant to clause (t) of the definition thereof), which Lien or trust, in the
Permitted Discretion of Agent likely would have a priority superior to Agent’s
Liens (such as Liens or trusts in favor of landlords, warehousemen, carriers,
mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral; in each case, in such amounts not to
exceed the amounts required to be paid or owed by Parent or its Subsidiaries, as
the case may be.

 

- 3 -



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, the Lenders with Revolver Commitments shall
have no obligation to make any Advances if, either immediately before or after
giving effect to any such Advance, the Revolver Usage exceeds the amount of
Indebtedness that on such day remains available to be incurred by Parent and the
Guarantors (as defined in the Indentures) under Section 4.09(b)(1) of the
Indentures (the amount of such excess is hereafter referred to as the “Indenture
Deficit”).

2.2 [Reserved].

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each Borrowing shall be made by delivery of a
Notice of Borrowing by an Authorized Person to Agent. Unless Swing Lender is not
obligated to make a Swing Loan pursuant to Section 2.3(b) below, such Notice of
Borrowing must be received by Agent no later than 1:00 p.m. (Georgia time) on
the Business Day that is the requested Funding Date, specifying (i) the amount
of such Borrowing, (ii) the requested Funding Date, which shall be a Business
Day, and (iii) the use of the proceeds of such Borrowing and the time period
within which such proceeds are expected to be used, which time period shall not
exceed 5 Business Days after the Funding Date of such Borrowing (or a
certification that the proceeds of such Borrowing shall be used to fund working
capital and Capital Expenditure needs of Borrowers or to make interest payments
in respect of the Senior Floating Rate Notes and the Senior Secured Floating
Rate Notes, in each case, within a reasonable period of time (not to exceed 5
Business Days) after the Funding Date of such Borrowing); provided, however,
that if Swing Lender is not obligated to make a Swing Loan as to a requested
Borrowing, such Notice of Borrowing must be received by Agent no later than 1:00
p.m. (Georgia time) on the Business Day prior to the date that is the requested
Funding Date. At Agent’s election, in lieu of delivering a Notice of Borrowing,
any Authorized Person may give Agent telephonic notice of such request by the
required time, specifying the information set forth in clauses (i) through
(iv) above. In such circumstances, Borrowers agree that any such telephonic
notice will be confirmed by delivery of a Notice of Borrowing within 24 hours of
the giving of such telephonic notice, but the failure to provide such Notice of
Borrowing shall not affect the validity of the request.

(b) Making of Swing Loans. In the case of a request for an Advance and so long
as either (i) the aggregate principal amount of Swing Loans made since the last
Settlement Date, minus the amount of Collections or payments applied to Swing
Loans since the last Settlement Date, plus the amount of the requested Advance
does not exceed $5,000,000, or (ii) Swing Lender, in its sole discretion, shall
agree to make a Swing Loan notwithstanding the foregoing limitation, Swing
Lender shall make an Advance in the amount of such requested Borrowing (any such
Advance made solely by Swing Lender pursuant to this Section 2.3(b) being
referred to as a “Swing Loan” and such Advances being referred to collectively
as “Swing Loans”) available to Borrowers on the Funding Date applicable thereto
by transferring immediately available funds to Borrowers’ Designated Account.
Anything contained herein to the contrary notwithstanding, the Swing Lender may,
but shall not be obligated to, make Swing Loans at any time that one or more of
the Lenders is a Defaulting Lender. Each Swing Loan shall be deemed to be an
Advance hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Advances, except that all payments on
any Swing Loan shall be payable to Swing Lender solely for its own account.
Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall not make and
shall not be obligated to make, any Swing Loan if Swing Lender has actual
knowledge that (i) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date. Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan. The Swing Loans shall be secured by Agent’s Liens, constitute
Advances and Obligations hereunder, and bear interest at the rate applicable
from time to time to Advances that are Base Rate Loans.

 

- 4 -



--------------------------------------------------------------------------------

(c) Making of Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 4:00 p.m. (Georgia time) on the
Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 1:00 p.m. (Georgia time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrowers on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, however, that, subject to
the provisions of Section 2.3(d)(ii), Agent shall not request any Lender to make
any Advance if it has knowledge that, and no Lender shall have the obligation to
make any Advance if, (1) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 12:00 p.m. (Georgia
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrowers the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrowers on such date a
corresponding amount. If any Lender shall not have made its full amount
available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrowers such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this subsection shall be conclusive, absent manifest error. If such
amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Administrative Borrower of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing.

(d) Protective Advances and Optional Overadvances.

(i) Agent hereby is authorized by Borrowers and the Lenders, from time to time
in Agent’s sole discretion, (A) after the occurrence and during the continuance
of a Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, to
make Advances to, or for the benefit of, Borrowers on behalf of the Lenders that
Agent, in its Permitted Discretion deems necessary or desirable (1) to preserve
or protect the Collateral, or any portion thereof, or (2) to enhance the
likelihood of repayment of the Obligations (other than the Bank Product
Obligations) (any of the Advances described in this Section 2.3(d)(i) shall be
referred to as “Protective Advances”).

(ii) Any contrary provision of this Agreement notwithstanding, the Lenders
hereby authorize Agent or Swing Lender, as applicable, and either Agent or Swing
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrowers
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by more than $2,500,000 and (B) after giving
effect to such Advances, (1) the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount and (2) no Indenture
Deficit would exist. In the event Agent obtains actual

 

- 5 -



--------------------------------------------------------------------------------

knowledge that the Revolver Usage exceeds the amounts permitted by the
immediately foregoing provisions, regardless of the amount of, or reason for,
such excess, Agent shall notify the Lenders as soon as practicable (and prior to
making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value, in which case Agent may make such
Overadvances and provide notice as promptly as practicable thereafter), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrowers
intended to reduce, within a reasonable time, the outstanding principal amount
of the Advances to Borrowers to an amount permitted by the preceding sentence.
In such circumstances, if any Lender with a Revolver Commitment objects to the
proposed terms of reduction or repayment of any Overadvance, the terms of
reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. The foregoing provisions are meant for
the benefit of the Lenders and Agent and are not meant for the benefit of
Borrowers, which shall continue to be bound by the provisions of Section 2.5.
Each Lender with a Revolver Commitment shall be obligated to settle with Agent
as provided in Section 2.3(e) for the amount of such Lender’s Pro Rata Share of
any unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to Agent solely for its own account.
The Protective Advances and Overadvances shall be repayable on demand, secured
by Agent’s Liens, constitute Obligations hereunder, and bear interest at the
rate applicable from time to time to Advances that are Base Rate Loans. The
ability of Agent to make Protective Advances is separate and distinct from its
ability to make Overadvances and its ability to make Overadvances is separate
and distinct from its ability to make Protective Advances. For the avoidance of
doubt, the limitations on Agent’s ability to make Protective Advances do not
apply to Overadvances and the limitations on Agent’s ability to make
Overadvances do not apply to Protective Advances. The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit Borrowers in any way.

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances or Overadvances, and (3) with
respect to Parent’s or its Subsidiaries’ Collections or payments received, as to
each by notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 5:00 p.m. (Georgia
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances, Swing Loans, Overadvances and Protective Advances for
the period since the prior Settlement Date. Subject to the terms and conditions
contained herein (including Section 2.3(g)): (y) if the amount of the Advances
(including Swing Loans, Overadvances and Protective Advances) made by a Lender
that is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the
Advances (including Swing Loans, Overadvances and Protective Advances) as of a
Settlement Date, then Agent shall, by no later than 3:00 p.m. (Georgia time) on
the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Advances (including Swing Loans, Overadvances and
Protective Advances), and (z) if

 

- 6 -



--------------------------------------------------------------------------------

the amount of the Advances (including Swing Loans, Overadvances and Protective
Advances) made by a Lender is less than such Lender’s Pro Rata Share of the
Advances (including Swing Loans, Overadvances and Protective Advances) as of a
Settlement Date, such Lender shall no later than 3:00 p.m. (Georgia time) on the
Settlement Date transfer in immediately available funds to Agent’s Account, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the Advances (including Swing
Loans, Overadvances and Protective Advances). Such amounts made available to
Agent under clause (z) of the immediately preceding sentence shall be applied
against the amounts of the applicable Swing Loans, Overadvances or Protective
Advances and, together with the portion of such Swing Loans, Overadvances or
Protective Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Advances of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans,
Overadvances and Protective Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances, Swing Loans, Overadvances and
Protective Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrowers and allocable to the Lenders hereunder, and proceeds of
Collateral.

(iii) Between Settlement Dates, Agent, to the extent Protective Advances,
Overadvances or Swing Loans are outstanding, may pay over to Agent or Swing
Lender, as applicable, any Collections or payments received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Advances, for application to the Protective Advances, Overadvances or Swing
Loans. Between Settlement Dates, Agent, to the extent no Protective Advances,
Overadvances or Swing Loans are outstanding, may pay over to Swing Lender any
Collections or payments received by Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Advances, for
application to Swing Lender’s Pro Rata Share of the Advances. If, as of any
Settlement Date, Collections or payments of Parent or its Subsidiaries received
since the then immediately preceding Settlement Date have been applied to Swing
Lender’s Pro Rata Share of the Advances other than to Swing Loans, as provided
for in the previous sentence, Swing Lender shall pay to Agent for the accounts
of the Lenders, and Agent shall pay to the Lenders (other than a Defaulting
Lender if Agent has implemented the provisions of Section 2.3(g)), to be applied
to the outstanding Advances of such Lenders, an amount such that each such
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Advances. During the period between Settlement Dates,
Swing Lender with respect to Swing Loans, Agent with respect to Protective
Advances and Overadvances, and each Lender (subject to the effect of agreements
between Agent and individual Lenders) with respect to the Advances other than
Swing Loans, Overadvances and Protective Advances, shall be entitled to interest
at the applicable rate or rates payable under this Agreement on the daily amount
of funds employed by Swing Lender, Agent, or the Lenders, as applicable.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(f) Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Advances owing to each Lender,
including the Swing Loans owing to Swing Lender, and Protective Advances and
Overadvances owing to Agent, and the interests therein of each Lender, from time
to time and such register shall, absent manifest error, conclusively be presumed
to be correct and accurate.

(g) Defaulting Lenders. Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by any Borrower to Agent for the Defaulting Lender’s
benefit or any Collections or

 

- 7 -



--------------------------------------------------------------------------------

proceeds of Collateral that would otherwise be remitted hereunder to the
Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, Agent shall transfer any such payments (i) first, to Swing Lender to the
extent of any Swing Loans that were made by Swing Lender and that were required
to be, but were not, paid by the Defaulting Lender, (ii) second, to the Issuing
Lender, to the extent of the portion of a Letter of Credit Disbursement that was
required to be, but was not, paid by the Defaulting Lender, (iii) third, to each
non-Defaulting Lender ratably in accordance with their Revolver Commitment (but,
in each case, only to the extent that such Defaulting Lender’s portion of an
Advance (or other funding obligation) was funded by such other non-Defaulting
Lender), (iv) to a suspense account maintained by Agent, the proceeds of which
shall be retained by Agent and may be made available to be re-advanced to or for
the benefit of Borrowers as if such Defaulting Lender had made its portion of
Advances (or other funding obligations) hereunder, and (v) from and after the
date on which all other Obligations have been paid in full, to such Defaulting
Lender in accordance with tier (L) of Section 2.4(b)(ii). Subject to the
foregoing, Agent may hold and, in its discretion, re-lend to Borrowers for the
account of such Defaulting Lender the amount of all such payments received and
retained by Agent for the account of such Defaulting Lender. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents
(including the calculation of Pro Rata Share in connection therewith), such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero. The provisions of this Section 2.3(g)
shall remain effective with respect to such Defaulting Lender until the earlier
of (y) the date on which all of the non-Defaulting Lenders, Agent, the Issuing
Lender, and Borrowers shall have waived, in writing, the application of this
Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder. The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Revolver Commitment of any Lender, to relieve
or excuse the performance by such Defaulting Lender or any other Lender of its
duties and obligations hereunder, or to relieve or excuse the performance by
Borrowers of their duties and obligations hereunder to Agent, the Issuing
Lender, or to the Lenders other than such Defaulting Lender. Any failure by a
Defaulting Lender to fund amounts that it was obligated to fund hereunder shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Borrowers, at their option, upon written notice to Agent, to
arrange for a substitute Lender to assume the Commitment of such Defaulting
Lender, such substitute Lender to be reasonably acceptable to Agent. In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being paid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including (1) all interest, fees, and other amounts that may be due and payable
in respect thereof, and (2) an assumption of its Pro Rata Share of its
participation in the Letters of Credit); provided, however, that any such
assumption of the Revolver Commitment of such Defaulting Lender shall not be
deemed to constitute a waiver of any of the Lender Group’s or any Borrower’s
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

(h) Independent Obligations. All Advances (other than Swing Loans, Overadvances
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Revolver Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.

 

- 8 -



--------------------------------------------------------------------------------

2.4 Payments; Reductions of Revolver Commitments; Prepayments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 2:00 p.m. (Georgia time)
on the date specified herein. Any payment received by Agent later than 2:00 p.m.
(Georgia time) shall be deemed to have been received on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

(ii) Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of the Issuing Lender) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the Revolver Commitment or
Obligation to which a particular fee or expense relates. All payments to be made
hereunder by Borrowers shall be remitted to Agent and all (subject to
Section 2.4(b)(iv)) such payments, and all proceeds of Collateral received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing, to reduce the balance of the Advances outstanding, until paid in
full, and, thereafter, to Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

 

- 9 -



--------------------------------------------------------------------------------

(F) sixth, ratably to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,

(H) eighth, to pay the principal of all Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Advances (other
than Protective Advances) until paid in full,

(J) tenth, ratably (i) to pay the principal of all Advances until paid in full,
(ii) to Agent, to be held by Agent, for the benefit of the Issuing Lender (and
for the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of the Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof), and (iii) ratably, to the
Bank Product Providers based upon amounts then certified by the applicable Bank
Product Provider to Agent (in form and substance satisfactory to Agent) to be
due and payable to such Bank Product Providers on account of Bank Product
Obligations,

(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

(M) thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

 

- 10 -



--------------------------------------------------------------------------------

(c) Reduction of Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date. Borrowers may reduce the Revolver Commitments to an amount
(which may be zero) not less than the sum of (A) the Revolver Usage as of such
date, plus (B) the principal amount of all Advances not yet made as to which a
request has been given by Administrative Borrower under Section 2.3(a), plus
(C) the amount of all Letters of Credit not yet issued as to which a request has
been given by Administrative Borrower pursuant to Section 2.11(a). Each such
reduction shall be in an amount which is an integral multiple of $1,000,000
(unless the Revolver Commitments in effect immediately prior to such reduction
are less than $1,000,000), shall be made by providing not less than 10 Business
Days prior written notice to Agent and shall be irrevocable. Once reduced, the
Revolver Commitments may not be increased. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its Pro Rata Share thereof.

(d) Optional Prepayments. Borrowers may prepay the principal of any Advance at
any time in whole or in part.

(e) Mandatory Prepayments.

(i) Indenture Deficit. If on any day an Indenture Deficit exists, Borrowers
shall immediately pay to Agent an amount equal to such Indenture Deficit to be
applied to the outstanding principal amount of the Advances in accordance with
Section 2.4(f).

(ii) Dispositions. Within 3 Business Days of the date of receipt by Parent or
any of its Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary
sale or disposition by Parent or any of its Subsidiaries of assets (including
casualty losses or condemnations but excluding sales or dispositions which
qualify as Permitted Dispositions under clauses (a), (b), (c), (d), (k), (l) or
(n) of the definition of Permitted Dispositions), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.4(f) in an amount equal to 100% of such Net Cash Proceeds (including
condemnation awards and payments in lieu thereof) received by such Person in
connection with such sales or dispositions; provided that, other than with
respect to dispositions which qualify as Permitted Dispositions under clauses
(j), (m) or (o) of the definition of Permitted Dispositions, so long as (A) no
Default or Event of Default shall have occurred and is continuing,
(B) Administrative Borrower shall have given Agent prior written notice of
Borrowers’ intention to apply such monies to the costs of replacement of the
assets that are the subject of such sale or disposition or the cost of purchase
or construction of other assets useful in the business of Parent or its
Subsidiaries, (C) the monies are held in a Deposit Account in which Agent has a
perfected first-priority security interest, and (D) Parent or its Subsidiaries,
as applicable, complete such replacement, purchase, or construction within 270
days after the initial receipt of such monies, Parent and its Subsidiaries shall
have the option to apply such monies to the costs of replacement of the assets
that are the subject of such sale or disposition or the cost of purchase or
construction of other assets useful in the business of Parent or its
Subsidiaries, unless and to the extent that such applicable period shall have
expired without such replacement, purchase or construction being made or
completed, in which case, any amounts remaining in the Deposit Account shall be
paid to Agent and applied in accordance with Section 2.4(f); and provided
further that no prepayment shall be required pursuant to this Section 2.4(e)(ii)
(other than with respect to dispositions which qualify as Permitted Dispositions
under clauses (j), (m), (n) or (o) of the definition of Permitted Dispositions)
until the sum of (1) aggregate amount of Net Cash Proceeds of all dispositions
described in this Section 2.4(e)(ii) plus (2) the aggregate amount of all
Extraordinary Receipts described in Section 2.4(e)(iii), collectively, exceeds
$2,000,000 during the term of this Agreement and then only above such amount.
Nothing contained in this Section 2.4(e)(ii) shall permit Parent or any of its
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 6.4.

(iii) Extraordinary Receipts. Within 3 Business Days of the date of receipt by
Parent or any of its Subsidiaries of any Extraordinary Receipts, Borrowers shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f) in an amount equal to 100% of such Extraordinary Receipts, net of
any reasonable expenses incurred in collecting such Extraordinary Receipts;
provided that no prepayment shall be required pursuant to this
Section 2.4(e)(iii) until the sum of (A) aggregate

 

- 11 -



--------------------------------------------------------------------------------

amount of all Extraordinary Receipts (other than Extraordinary Receipts received
in connection with the matters listed on Schedule 2.4(e)(iii)) plus (B) the
aggregate amount of Net Cash Proceeds of all Dispositions described in
Section 2.4(e)(ii), collectively, exceeds $2,000,000 during the term of this
Agreement and then only above such amount.

(iv) Indebtedness. Within 3 Business Days of the date of incurrence by Parent or
any of its Subsidiaries of any Indebtedness (other than Permitted Indebtedness),
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such incurrence. The
provisions of this Section 2.4(e)(iv) shall not be deemed to be implied consent
to any such incurrence otherwise prohibited by the terms and conditions of this
Agreement.

(v) Equity. Within 3 Business Days of the date of the issuance by Parent or any
of its Subsidiaries of any shares of its or their Stock (other than (A) in the
event that Parent or any of its Subsidiaries forms any Subsidiary in accordance
with the terms hereof, the issuance by such Subsidiary of Stock to Parent or
such Subsidiary, as applicable, (B) the issuance of Stock of Parent to
directors, officers and employees of Parent and its Subsidiaries pursuant to
employee stock option plans (or other employee incentive plans or other
compensation arrangements) approved from time to time by the Board of Directors,
and (C) the issuance of Stock (1) of any Loan Party to another Loan Party or
(2) of any Subsidiary of Parent that is not a Loan Party to another Subsidiary
of Parent that is not a Loan Party), Borrowers shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f) in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with such issuance. The provisions of this Section 2.4(e)(v) shall
not be deemed to be implied consent to any such issuance otherwise prohibited by
the terms and conditions of this Agreement.

(vi) Excess Cash Flow. Within 10 days of delivery to Agent and the Lenders of
audited annual financial statements pursuant to Section 5.1, commencing with the
delivery to Agent and the Lenders of the financial statements for Parent’s
fiscal year ended December 31, 2011 or, if such financial statements are not
delivered to Agent and the Lenders on the date such statements are required to
be delivered pursuant to Section 5.1, 10 days after the date such statements are
required to be delivered to Agent and the Lenders pursuant to Section 5.1,
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f) in an amount equal to 50% of the Excess Cash Flow
of Parent and its Subsidiaries for such fiscal year.

(vii) Excess Cash on Hand. In the event that the aggregate amount of cash and
Cash Equivalents of Parent and its Subsidiaries exceeds $20,000,000 at any time
(without giving effect to the proceeds of any Borrowing that are used in the
manner and within the time period set forth in the Notice of Borrowing with
respect thereto), Borrowers shall immediately prepay the outstanding principal
amount of the Advances until paid in full in an amount equal to such excess.

(viii) Borrowing Base. If, at any time, (A) the Revolver Usage on such date
exceeds (B) the Borrowing Base (such excess being referred to as the “Borrowing
Base Excess Amount”), then Borrowers shall immediately prepay the Obligations in
accordance with Section 2.4(f) in an aggregate amount equal to the Borrowing
Base Excess.

 

- 12 -



--------------------------------------------------------------------------------

(f) Application of Payments. Each prepayment pursuant to Section 2.4(e) above
shall (A) so long as no Application Event shall have occurred and be continuing,
be applied, first, to the outstanding principal amount of the Advances (and, in
the case of prepayments pursuant to Section 2.4(e)(ii) (other than prepayments
with the Net Cash Proceeds of dispositions which qualify as Permitted
Dispositions under clause (j) of the definition of Permitted Dispositions),
2.4(e)(iv), or 2.4(e)(v), with a corresponding permanent reduction in the
Maximum Revolver Amount), until paid in full, and second, to cash collateralize
the Letters of Credit in an amount equal to 105% of the then extant Letter of
Credit Usage (and, in the case of prepayments pursuant to Section 2.4(e)(ii)
(other than prepayments with the Net Cash Proceeds of dispositions which qualify
as Permitted Dispositions under clause (j) of the definition of Permitted
Dispositions), 2.4(e)(iv), or 2.4(e)(v), with a corresponding permanent
reduction in the Maximum Revolver Amount), and (B) if an Application Event shall
have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).

2.5 Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrowers to the Lender Group pursuant to Section 2.1 or Section 2.11 is
greater than any of the limitations set forth in Section 2.1 or Section 2.11, as
applicable (an “Overadvance”), Borrowers shall immediately pay to Agent, in
cash, the amount of such excess, which amount shall be used by Agent to reduce
the Obligations in accordance with the priorities set forth in Section 2.4(b).
Borrowers promise to pay the Obligations (including principal, interest, fees,
costs, and expenses) in Dollars in full on the Maturity Date or, if earlier, on
the date on which the Obligations become due and payable pursuant to the terms
of this Agreement.

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any agreements between Agent
and individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.11(f)) which shall accrue at
a rate equal to 3.50% per annum times the Daily Balance of the undrawn amount of
all outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of the Required Lenders,

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
thereunder, and

(ii) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), all interest, all Letter of Credit fees, all other fees payable
hereunder or under any of the other Loan Documents, all costs and expenses
payable hereunder or under any of the other Loan Documents, and all Lender Group
Expenses shall be due and payable, in arrears, on the first day of each month at
any time that

 

- 13 -



--------------------------------------------------------------------------------

Obligations or Revolver Commitments are outstanding. Each Borrower hereby
authorizes Agent, from time to time without prior notice to such Borrower, to
charge all interest, Letter of Credit fees, and all other fees payable hereunder
or under any of the other Loan Documents (in each case, as and when due and
payable), all costs and expenses payable hereunder or under any of the other
Loan Documents (in each case, as and when accrued or incurred), and all Lender
Group Expenses (as and when accrued or incurred), all charges, commissions,
fees, and costs provided for in Section 2.11(f) (as and when accrued or
incurred), all fees and costs provided for in Section 2.10 (as and when accrued
or incurred), and all other payment obligations as and when due and payable
under any Loan Document or any Bank Product Agreement (including any amounts due
and payable to the Bank Product Providers in respect of Bank Products) to the
Loan Account, which amounts thereafter shall constitute Advances hereunder and,
initially, shall accrue interest at the rate then applicable to Advances that
are Base Rate Loans. Any interest, fees, costs, expenses, Lender Group Expenses,
or other amounts payable hereunder or under any other Loan Document or under any
Bank Product Agreement that are charged to the Loan Account shall thereupon
constitute Advances hereunder and shall initially accrue interest at the rate
then applicable to Advances that are Base Rate Loans (unless and until converted
into LIBOR Rate Loans in accordance with the terms of this Agreement).

(e) Computation. Subject to Section 2.15(a), all interest and fees chargeable
under the Loan Documents shall be computed on the basis of a 360 day year, in
each case, for the actual number of days elapsed in the period during which the
interest or fees accrue. In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if such rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrowers in excess of such legal maximum, whenever received, shall be applied
to reduce the principal balance of the Obligations to the extent of such excess.

2.7 Crediting Payments. The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to Agent’s Account or unless and until
such payment item is honored when presented for payment. Should any payment item
not be honored when presented for payment, then Borrowers shall be deemed not to
have made such payment and interest shall be calculated accordingly. Anything to
the contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into Agent’s Account on a Business Day
on or before 2:00 p.m. (Georgia time). If any payment item is received into
Agent’s Account on a non-Business Day or after 2:00 p.m. (Georgia time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.8 Designated Account. Agent is authorized to make the Advances, and the
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Administrative Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrowers and made by Agent or the
Lenders hereunder. Unless otherwise agreed by Agent and Administrative Borrower,
any Advance or Swing Loan requested by Administrative Borrower and made by Agent
or the Lenders hereunder shall be made to the Designated Account.

 

- 14 -



--------------------------------------------------------------------------------

2.9 Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of Borrowers (the “Loan Account”) on which
Borrowers will be charged with all Advances (including Protective Advances and
Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrowers or for
Borrowers’ account, the Letters of Credit issued or arranged by the Issuing
Lender for Borrowers’ account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.7, the Loan Account will be credited with all payments
received by Agent from Borrowers or for Borrowers’ account. Agent shall render
monthly statements regarding the Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after receipt thereof by Administrative Borrower, Administrative
Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in any such statements.

2.10 Fees. Borrowers shall pay to Agent,

(a) for the account of Agent, as and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter; and

(b) for the ratable account of those Lenders with Revolver Commitments, on the
first day of each month from and after the Closing Date up to the first day of
the month prior to the Payoff Date and on the Payoff Date, an unused line fee in
an amount equal to 0.50% per annum times the result of (i) the aggregate amount
of the Revolver Commitments, less (ii) the average Daily Balance of the Revolver
Usage during the immediately preceding month (or portion thereof).

2.11 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrowers made in accordance herewith, the Issuing Lender agrees to issue, or to
cause an Underlying Issuer (including, as the Issuing Lender’s agent) to issue,
a requested Letter of Credit. If the Issuing Lender, at its option, elects to
cause an Underlying Issuer to issue a requested Letter of Credit, then the
Issuing Lender agrees that it will enter into arrangements relative to the
reimbursement of such Underlying Issuer (which may include, among, other means,
by becoming an applicant with respect to such Letter of Credit or entering into
undertakings which provide for reimbursements of such Underlying Issuer with
respect to such Letter of Credit; each such obligation or undertaking,
irrespective of whether in writing, a “Reimbursement Undertaking”) with respect
to Letters of Credit issued by such Underlying Issuer. By submitting a request
to the Issuing Lender for the issuance of a Letter of Credit, Borrowers shall be
deemed to have requested that the Issuing Lender issue or that an Underlying
Issuer issue the requested Letter of Credit and to have requested the Issuing
Lender to issue a Reimbursement Undertaking with respect to such requested
Letter of Credit if it is to be issued by an Underlying Issuer (it being
expressly acknowledged and agreed by each Borrower that Borrowers are and shall
be deemed to be applicants (within the meaning of Section 5-102(a)(2) of the
Code) with respect to each Underlying Letter of Credit). Each request for the
issuance of a Letter of Credit, or the amendment, renewal, or extension of any
outstanding Letter of Credit, shall be made in writing by an Authorized Person
and delivered to the Issuing Lender via hand delivery, telefacsimile, or other
electronic method of transmission reasonably in advance of the requested date of
issuance, amendment, renewal, or extension. Each such request shall be in form
and substance reasonably satisfactory to the Issuing Lender and shall specify
(i) the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the proposed expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, and (v) such other information (including, the conditions
of drawing, and, in the case of an amendment, renewal, or extension,
identification of the Letter of Credit to be so amended, renewed, or extended)
as shall be necessary to prepare, amend, renew, or extend such Letter of Credit.
Anything contained herein to the contrary notwithstanding, the Issuing Lender
may, but shall not be obligated to, issue or cause the issuance of a Letter of
Credit or to issue a Reimbursement Undertaking in respect of an Underlying
Letter of

 

- 15 -



--------------------------------------------------------------------------------

Credit, in either case, that supports the obligations of a Loan Party or its
Subsidiaries (1) in respect of (A) a lease of real property, or (B) an
employment contract, or (2) at any time that one or more of the Lenders is a
Defaulting Lender. The Issuing Lender shall have no obligation to issue a Letter
of Credit or a Reimbursement Undertaking in respect of an Underlying Letter of
Credit, in either case, if any of the following would result after giving effect
to the requested issuance:

(i) the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances (inclusive of Swing Loans), or

(ii) the Letter of Credit Usage would exceed $5,000,000, or

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the sum of (A) the Bank Product Reserve Amount and (B) the outstanding amount of
Advances (inclusive of Swing Loans), or

(iv) an Indenture Deficit would exist.

Borrowers and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit shall constitute Letters of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letters of
Credit were issued by the Issuing Lender or an Underlying Issuer at the request
of Borrowers on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to the Issuing Lender, including the requirement
that the amounts payable thereunder must be payable in Dollars. If the Issuing
Lender makes a payment under a Letter of Credit or an Underlying Issuer makes a
payment under an Underlying Letter of Credit, Borrowers shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the date such
Letter of Credit Disbursement is made and, in the absence of such payment, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be an Advance hereunder and, initially, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be an Advance hereunder (notwithstanding any failure
to satisfy any condition precedent set forth in Section 3), Borrowers’
obligation to pay the amount of such Letter of Credit Disbursement to the
Issuing Lender shall be automatically converted into an obligation to pay the
resulting Advance. Promptly following receipt by Agent of any payment from
Borrowers pursuant to this paragraph, Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
Section 2.11(b) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.

(b) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to Section 2.11(a)
on the same terms and conditions as if Borrowers had requested the amount
thereof as an Advance and Agent shall promptly pay to the Issuing Lender the
amounts so received by it from the Lenders. By the issuance of a Letter of
Credit or a Reimbursement Undertaking (or an amendment, renewal, or extension of
a Letter of Credit or a Reimbursement Undertaking) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit issued by the
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender’s Pro Rata Share of any Letter of Credit Disbursement made by the Issuing
Lender or an Underlying Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender with a Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of each Letter of
Credit Disbursement made by the Issuing Lender or an Underlying Issuer and not
reimbursed by Borrowers on the date due as provided in Section 2.11(a), or of
any reimbursement payment required to be refunded (or that Agent or the Issuing
Lender elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing

 

- 16 -



--------------------------------------------------------------------------------

Lender, an amount equal to its respective Pro Rata Share of each Letter of
Credit Disbursement pursuant to this Section 2.11(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3. If any such Lender fails to make available to
Agent the amount of such Lender’s Pro Rata Share of a Letter of Credit
Disbursement as provided in this Section, such Lender shall be deemed to be a
Defaulting Lender and Agent (for the account of the Issuing Lender) shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.

(c) Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group and each Underlying Issuer harmless from any damage, loss, cost, expense,
or liability (other than Taxes, which shall be governed by Section 16), and
reasonable attorneys fees incurred by the Issuing Lender, any other member of
the Lender Group, or any Underlying Issuer arising out of or in connection with
any Reimbursement Undertaking or any Letter of Credit; provided, however, that
no Borrower shall be obligated hereunder to indemnify for any loss, cost,
expense, or liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of the Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer. Each
Borrower agrees to be bound by the Underlying Issuer’s regulations and
interpretations of any Letter of Credit or by the Issuing Lender’s
interpretations of any Reimbursement Undertaking even though this interpretation
may be different from such Borrower’s own, and each Borrower understands and
agrees that none of the Issuing Lender, any other member of the Lender Group, or
any Underlying Issuer shall be liable for any error, negligence, or mistake,
whether of omission or commission, in following any Borrower’s instructions or
those contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Each Borrower understands that the Reimbursement
Undertakings may require the Issuing Lender to indemnify the Underlying Issuer
for certain costs or liabilities arising out of claims by a Borrower against
such Underlying Issuer. Each Borrower hereby agrees to indemnify, save, defend,
and hold the Issuing Lender and the other members of the Lender Group harmless
with respect to any loss, cost, expense (including reasonable attorneys fees),
or liability (other than Taxes, which shall be governed by Section 16) incurred
by them as a result of the Issuing Lender’s indemnification of an Underlying
Issuer; provided, however, that no Borrower shall be obligated hereunder to
indemnify for any such loss, cost, expense, or liability to the extent that it
is caused by the gross negligence or willful misconduct of the Issuing Lender or
any other member of the Lender Group. Each Borrower hereby acknowledges and
agrees that none of the Issuing Lender, any other member of the Lender Group, or
any Underlying Issuer shall be responsible for delays, errors, or omissions
resulting from the malfunction of equipment in connection with any Letter of
Credit.

(d) The obligation of each Borrower to reimburse the Issuing Lender for each
drawing under each Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or another Loan Document,

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Parent or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee maybe acting), the Issuing Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction,

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,

(iv) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter

 

- 17 -



--------------------------------------------------------------------------------

of Credit (including, without limitation, any requirement that presentation be
made at a particular place or by a particular time of day), or any payment made
by the Issuing Lender under such Letter of Credit to any Person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit,

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, Parent or any of its
Subsidiaries, or

(vi) the fact that any Event of Default shall have occurred and be continuing.

(e) Each Borrower hereby authorizes and directs any Underlying Issuer to deliver
to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

(f) Each Borrower acknowledges and agrees that any and all issuance charges,
usage charges, commissions, fees, and costs incurred by the Issuing Lender
relating to Underlying Letters of Credit shall be Lender Group Expenses for
purposes of this Agreement and shall be reimbursable immediately by Borrowers to
Agent for the account of the Issuing Lender; it being acknowledged and agreed by
each Borrower that, as of the Closing Date, the usage charge imposed by the
Underlying Issuer is .825% per annum times the undrawn amount of each Underlying
Letter of Credit, that such usage charge may be changed from time to time, and
that the Underlying Issuer also imposes a schedule of charges for amendments,
extensions, drawings, and renewals.

(g) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on the Issuing Lender, any other member of the
Lender Group, or Underlying Issuer any other condition regarding any Letter of
Credit or Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay within 30 days after
demand therefor, such amounts as Agent may specify to be necessary to compensate
the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer for such additional cost or reduced receipt, together with interest on
such amount from the date of such demand until payment in full thereof at the
rate then applicable to Base Rate Loans hereunder; provided, however, that no
Borrower shall be required to provide any compensation pursuant to this
Section 2.11(g) for any such amounts incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to Borrowers;
provided further, however, that if an event or circumstance giving rise to such
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The determination
by Agent of any amount due pursuant to this Section 2.11(g), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.

 

- 18 -



--------------------------------------------------------------------------------

2.12 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”), to have interest on all or a portion
of the Advances be charged (whether at the time when made (unless otherwise
provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto; (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof; or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless Administrative Borrower properly has
exercised the LIBOR Option with respect thereto, the interest rate applicable to
such LIBOR Rate Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder. At any time that an
Event of Default has occurred and is continuing, Borrowers no longer shall have
the option to request that Advances bear interest at a rate based upon the LIBOR
Rate.

(b) LIBOR Election.

(i) Administrative Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 2:00 p.m. (Georgia time) at least 3 Business
Days prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Administrative Borrower’s election of the LIBOR Option for
a permitted portion of the Advances and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. (Georgia time) on the same day). Promptly upon its
receipt of each such LIBOR Notice, Agent shall provide a copy thereof to each of
the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Administrative Borrower setting
forth in reasonable detail any amount or amounts that Agent or such Lender is
entitled to receive pursuant to this Section 2.12 shall be conclusive absent
manifest error. Borrowers shall pay such amount to Agent or the Lender, as
applicable, within 30 days of the date of its receipt of such certificate. If a
payment of a LIBOR Rate Loan on a day other than the last day of the applicable
Interest Period would result in a Funding Loss, Agent may, in its sole
discretion at the request of Administrative Borrower, hold the amount of such
payment as cash collateral in support of the Obligations until the last day of
such Interest Period and apply such amounts to the payment of the applicable
LIBOR Rate Loan on such last day, it being agreed that Agent has no obligation
to so defer the application of payments to any LIBOR Rate Loan and that, in the
event that Agent does not defer such application, Borrowers shall be obligated
to pay any resulting Funding Losses.

(iii) Borrowers shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrowers only may exercise the LIBOR Option for proposed LIBOR Rate
Loans of at least $500,000.

 

- 19 -



--------------------------------------------------------------------------------

(c) Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Parent’s and its Subsidiaries’
Collections in accordance with Section 2.4(b) or for any other reason, including
early termination of the term of this Agreement or acceleration of all or any
portion of the Obligations pursuant to the terms hereof, each Borrower shall
indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with Section 2.12
(b)(ii) above.

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law (other than changes in laws
relative to Taxes, which shall be governed by Section 16) occurring subsequent
to the commencement of the then applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws)
and changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding or maintaining loans bearing interest at the
LIBOR Rate. In any such event, the affected Lender shall give Administrative
Borrower and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Administrative Borrower may, by notice to
such affected Lender (y) require such Lender to furnish to Administrative
Borrower a statement setting forth in reasonable detail the basis for adjusting
such LIBOR Rate and the method for determining the amount of such adjustment, or
(z) repay the LIBOR Rate Loans with respect to which such adjustment is made
(together with any amounts due under Section 2.12(b)(ii)).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Administrative Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.13 Capital Requirements.

(a) If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding companies, or any change in the
interpretation, implementation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Revolver
Commitment hereunder to a level below that which such Lender or such holding
company could have achieved but for such adoption, change, or compliance (taking

 

- 20 -



--------------------------------------------------------------------------------

into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Administrative Borrower and Agent thereof. Following
receipt of such notice, Borrowers agree to pay such Lender on demand the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 30 days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error). In determining such amount,
such Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Administrative Borrower of
such law, rule, regulation or guideline giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further that if
such claim arises by reason of the adoption of or change in any law, rule,
regulation or guideline that is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(b) If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(ii) relative to changed circumstances (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans and
(ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it. Borrowers agree to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or to
enable Borrowers to obtain LIBOR Rate Loans, then Borrowers (without prejudice
to any amounts then due to such Affected Lender under Section 2.12(d)(i) or
Section 2.13(a), as applicable) may, unless prior to the effective date of any
such assignment the Affected Lender withdraws its request for such additional
amounts under Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates
that it is no longer unlawful or impractical to fund or maintain LIBOR Rate
Loans, may seek a substitute Lender reasonably acceptable to Agent to purchase
the Obligations owed to such Affected Lender and such Affected Lender’s Revolver
Commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and Revolver Commitments, pursuant to an Assignment and
Acceptance Agreement, and upon such purchase by the Replacement Lender, such
Replacement Lender shall be deemed to be a “Lender” for purposes of this
Agreement and such Affected Lender shall cease to be a “Lender” for purposes of
this Agreement.

2.14 Joint and Several Liability of Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.14), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

 

- 21 -



--------------------------------------------------------------------------------

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

(d) The Obligations of each Borrower under the provisions of this Section 2.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.14(d)) or any other
circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by Agent or Lenders under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
Agent or any Lender with respect to the failure by any Borrower to comply with
any of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.14 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its Obligations under
this Section 2.14, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of each
Borrower under this Section 2.14 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 2.14 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or Agent
or any Lender.

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

(g) Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by Real Property. This means, among other
things:

(i) Agent and Lenders may collect from such Borrower without first foreclosing
on any Collateral pledged by such Borrower.

 

- 22 -



--------------------------------------------------------------------------------

(ii) If Agent or any Lender forecloses on any Real Property Collateral pledged
by Borrowers:

(A) The amount of the Obligations may be reduced only by the price for which
that Real Property Collateral is sold at the foreclosure sale, even if the Real
Property Collateral is worth more than the sale price.

(B) Agent and Lenders may collect from such Borrower even if Agent or any
Lender, by foreclosing on the Real Property Collateral, has destroyed any right
such Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property.

(h) The provisions of this Section 2.14 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied and all of the Revolver Commitments
have been terminated. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of Parent or any of its Subsidiaries, or otherwise, the
provisions of this Section 2.14 will forthwith be reinstated in effect, as
though such payment had not been made.

(i) Until the Obligations have been paid in full and all of the Revolver
Commitments terminated, each Borrower hereby agrees that it will not enforce any
of its rights of contribution or subrogation against any other Borrower with
respect to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to Agent or Lenders with respect to any of
the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash and all of the Revolver
Commitments have been terminated. Any claim which any Borrower may have against
any other Borrower with respect to any payments to Agent or any member of the
Lender Group hereunder or under any other Loan Documents or Bank Product
Agreements are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

(j) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Agent, and such
Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).

 

- 23 -



--------------------------------------------------------------------------------

2.15 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest.

Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, solely to the extent that a court of competent jurisdiction
finally determines that the calculation or determination of interest payable by
a Canadian Loan Party in respect of the Obligations pursuant to this Agreement
and the other Loan Documents shall be governed by the laws of the province of
British Columbia or the federal laws of Canada:

(a) whenever interest payable by a Canadian Loan Party is calculated on the
basis of a period which is less than the actual number of days in a calendar
year, each rate of interest determined pursuant to such calculation is, for the
purposes of the Interest Act (Canada), equivalent to such rate multiplied by the
actual number of days in the calendar year in which such rate is to be
ascertained and divided by the number of days used as the basis of such
calculation;

(b) in no event shall the aggregate “interest” (as defined in Section 347 of the
Criminal Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or
re-enacted from time to time) payable by a Canadian Loan Party to Agent or any
Lender under this Agreement or any other Loan Document exceed the effective
annual rate of interest on the “credit advanced” (as defined in that section)
under this Agreement or such other Loan Document lawfully permitted under that
section and, if any payment, collection or demand pursuant to this Agreement or
any other Loan Document in respect of “interest” (as defined in that section) is
determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of
Agent, Lenders and the applicable Canadian Loan Party and the amount of such
payment or collection shall be refunded by Agent and Lenders to such Canadian
Loan Party. For the purposes of this Agreement and each other Loan Document to
which a Canadian Loan Party is a party, the effective annual rate of interest
payable by such Canadian Loan Party shall be determined in accordance with
generally accepted actuarial practices and principles over the term of the loans
on the basis of annual compounding for the lawfully permitted rate of interest
and, in the event of dispute, a certificate of a Fellow of the Institute of
Actuaries appointed by Agent for the account of such Canadian Loan Party will be
conclusive for the purpose of such determination in the absence of evidence to
the contrary; and

(c) all calculations of interest payable by a Canadian Loan Party under this
Agreement or any other Loan Document are to be made on the basis of the nominal
interest rate described herein and therein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest. The parties acknowledge that there is a material
difference between the stated nominal interests rates and the effective yearly
rates of interest and that they are capable of making the calculations required
to determine such effective yearly rates of interest.

 

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make its initial extension of credit provided for hereunder, is
subject to the fulfillment, to the satisfaction of Agent and each Lender of each
of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:

(a) the representations and warranties of Parent or its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on

 

- 24 -



--------------------------------------------------------------------------------

and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case they shall only be
required to be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on such earlier date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

(c) Borrowers shall have paid all Lender Group Expenses and fees pursuant to
Section 2.10 then payable by Borrowers pursuant to this Agreement and the other
Loan Documents, unless otherwise waived by Agent and the Lenders;

(d) the aggregate amount of cash and Cash Equivalents of Parent and its
Subsidiaries shall not exceed $20,000,000 on the date of such extension of
credit (without giving effect to (i) the proceeds of such Advance and (ii) the
proceeds of any other Advance that are used in the manner and within the time
period set forth in the Notice of Borrowing with respect thereto); and

(e) Agent shall have received such other agreements, instruments, approvals,
opinions and other documents, each in form and substance satisfactory to Agent,
as Agent may reasonably request.

The submission by Administrative Borrower to Agent of a Notice of Borrowing with
respect to each Advance (or other extension of credit) hereunder, and Borrowers’
acceptance of the proceeds of such Advance (or other extension of credit), shall
each be deemed to be a representation and warranty by each Borrower on the date
of such Advance (or other extension of credit) that each of the foregoing
conditions precedent has been satisfied or waived on the date of such Advance
(or other extension of credit).

3.3 Conditions Subsequent to Effectiveness. As an accommodation to Borrowers,
the Lender Group has agreed to execute this Agreement and to make extensions of
credit hereunder notwithstanding the failure by Borrowers to satisfy the
conditions set forth on Schedule 3.3 on or before the Closing Date. In
consideration of such accommodation, Borrowers agree that, in addition to all
other terms, conditions and provisions set forth in this Agreement and the other
Loan Documents, including those conditions set forth in Section 3.1, Borrowers
shall satisfy each of the conditions subsequent set forth on Schedule 3.3 on or
before the date applicable thereto (it being understood that (a) the failure by
Borrowers to perform or cause to be performed any such unsatisfied condition
subsequent on or before the date applicable thereto shall constitute an Event of
Default and (b) to the extent that the existence of any such condition
subsequent would otherwise cause any representation, warranty or covenant in
this Agreement or any other Loan Document to be breached, the Required Lenders
hereby waive such breach for the period from the Closing Date until the date on
which such condition subsequent is required to be fulfilled pursuant to this
Section 3.3).

3.4 Term. This Agreement shall continue in full force and effect for a term
ending on the earliest of (a) May 12, 2014, (b) the date that is 91 days prior
to the maturity date of the Senior Floating Rate Notes and (c) the date that is
91 days prior to the maturity date of the Senior Secured Floating Rate Notes
(such earliest date, the “Maturity Date”). The foregoing notwithstanding, the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.

3.5 Effect of Termination. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Revolver Commitments)
shall relieve or discharge any Loan Party of its duties, obligations, or
covenants hereunder or under any other Loan Document and Agent’s Liens in the
Collateral shall continue to secure the Obligations and shall remain in effect
until all Obligations have been

 

- 25 -



--------------------------------------------------------------------------------

paid in full and the Revolver Commitments have been terminated. When this
Agreement has been terminated and all of the Obligations have been paid in full
and the Lender Group’s obligations to provide additional credit under the Loan
Documents have been terminated irrevocably, Agent will, at Borrowers’ sole
expense, execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, Agent’s Liens and
all notices of security interests and liens previously filed by Agent with
respect to the Obligations.

3.6 Early Termination by Borrowers. Borrowers have the option, at any time upon
5 Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Revolver Commitments hereunder by paying to Agent the Obligations
(including (a) providing Letter of Credit Collateralization with respect to the
then existing Letter of Credit Usage, and (b) providing Bank Product
Collateralization with respect to the then existing Bank Products), in full.

 

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each of Parent
and Borrowers makes the following representations and warranties to the Lender
Group which shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the date hereof, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
Closing Date (after giving effect to the Plan of Reorganization, the Sanction
Order and the Recognition Order) and at and as of the date of the making of each
Advance (or other extension of credit) made thereafter, as though made on and as
of the date of such Advance (or other extension of credit) (except to the extent
that such representations and warranties relate solely to an earlier date) and
such representations and warranties shall survive the execution and delivery of
this Agreement:

4.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and (if applicable) existing and in
good standing under the laws of the jurisdiction of its organization or
formation (as the case may be), (ii) is qualified or licensed to do business in
any jurisdiction where its activities make such qualification or license
necessary, except where the failure to be so qualified or licensed could not
reasonably be expected to result in a Material Adverse Change, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

(b) Set forth on Schedule 4.1(b) (as such Schedule may be updated from time to
time to reflect changes permitted to be made under Section 5.11), is a complete
and accurate description of the authorized capital Stock of Parent, by class,
and, as of the Closing Date, a description of the number of shares of each such
class that are issued and outstanding. Other than as described on Schedule
4.1(b), there are no subscriptions, options, warrants, or calls relating to any
shares of Parent’s capital Stock, including any right of conversion or exchange
under any outstanding security or other instrument. Parent is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes permitted to be made under Section 5.11), is a complete
and accurate list of Parent’s direct and indirect Subsidiaries, showing: (i) the
number of shares of each class of common and preferred Stock authorized for each
of such Subsidiaries, and (ii) the number and the percentage of the outstanding
shares of each such class owned directly or indirectly by Parent. All of the
outstanding capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable, subject only to the general assessability of
Stock of a Nova Scotia unlimited company pursuant to Nova Scotia law.

 

- 26 -



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 4.1(c), there are no subscriptions, options,
warrants, or calls relating to any shares of Parent’s Subsidiaries’ capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. Neither Parent nor any of its Subsidiaries is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of Parent’s Subsidiaries’ capital Stock or any
security convertible into or exchangeable for any such capital Stock.

4.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, provincial or local law or
regulation applicable to any Loan Party or its Subsidiaries, the Governing
Documents of any Loan Party or its Subsidiaries, or any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party or
its Subsidiaries (including, without limitation the Sanction Order, the
Recognition Order and the Plan of Reorganization), (ii) conflict with, result in
a breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of any Loan Party or its Subsidiaries except to the
extent that any such conflict, breach or default could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Change,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Loan Party, other than Permitted Liens, or
(iv) require any approval of any Loan Party’s interestholders or any approval or
consent of any Person under any Material Contract of any Loan Party, other than
consents or approvals that have been obtained and that are still in force and
effect and except, in the case of Material Contracts, for consents or approvals,
of which the failure to obtain could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

4.3 Governmental Consents. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

4.4 Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title and as to which Agent
has not caused its Lien to be noted on the applicable certificate of title,
(ii) any Deposit Accounts and Securities Accounts not subject to a Control
Agreement as permitted by Section 6.11, and (iii) any commercial tort claims not
described on Schedule 1 to the Security Agreement, and subject only to the due
and proper filing of financing statements and the recordation of the Copyright
Security Agreement) and first priority Liens, subject only to Permitted Liens.

4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (i) good, sufficient and legal title (other than immaterial
defects) to (in the case of fee interests in Real Property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (iii) good

 

- 27 -



--------------------------------------------------------------------------------

and marketable title (other than immaterial defects) to (in the case of all
other personal property), all of their respective material assets reflected in
their most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements to the extent permitted hereby. All of such assets are free and clear
of Liens except for Permitted Liens.

4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The full legal name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) (as such Schedule may be updated from time to time
to reflect changes permitted to be made under Section 6.5).

(b) The chief executive office of each Loan Party and each of its Subsidiaries
is located at the address indicated on Schedule 4.6(b) (as such Schedule may be
updated from time to time to reflect changes permitted to be made under
Section 5.15).

(c) Each Loan Party’s and each of its Subsidiaries’ tax identification numbers
and organizational identification numbers or Canadian business identification or
corporation numbers, as applicable, if any, are identified on Schedule 4.6(c)
(as such Schedule may be updated from time to time to reflect changes permitted
to be made under Section 6.5).

(d) As of the Closing Date, no Loan Party and no Subsidiary of a Loan Party
holds any commercial tort claims that could individually reasonably be expected
to exceed $100,000 in amount, except as set forth on Schedule 4.6(d).

4.7 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
Parent and Borrowers, threatened against a Loan Party or any of its Subsidiaries
that either individually or in the aggregate could reasonably be expected to
result in a Material Adverse Change.

(b) Schedule 4.7(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings that, as of the Closing Date, is
pending or, to the knowledge of Parent and Borrowers, threatened against a Loan
Party or any of its Subsidiaries that could reasonably be expected to result in
liability to any Loan Party or Subsidiary thereof of $100,000 or more, of
(i) the parties to such actions, suits, or proceedings, (ii) the nature of the
dispute that is the subject of such actions, suits, or proceedings, (iii) a
reasonable estimate based on the knowledge of Parent and Borrowers as of the
Closing Date of the maximum amount, if assessable, of the liability of Loan
Parties and their Subsidiaries in connection with such actions, suits, or
proceedings, (iv) the status, as of the Closing Date, with respect to such
actions, suits, or proceedings, and (v) whether any liability of the Loan
Parties’ and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.

4.8 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, provincial,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

4.9 No Material Adverse Change. All financial statements relating to the Loan
Parties and their Subsidiaries that have been delivered by any Loan Party or any
of its Subsidiaries to Agent have been prepared in all material respects in
accordance with GAAP (except, in the case of unaudited financial statements, for
the lack of footnotes and being subject to year-end audit adjustments) and
present fairly in all material respects,

 

- 28 -



--------------------------------------------------------------------------------

the Loan Parties’ and their Subsidiaries’ consolidated financial condition as of
the date thereof and results of operations for the period then ended. Since
January 28, 2011, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Change with respect
to the Loan Parties and their Subsidiaries.

4.10 Fraudulent Transfer.

(a) The Loan Parties, taken as a whole, are Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.11 Employee Benefits.

(a) No Loan Party, none of their Subsidiaries, nor any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.

(b) No Canadian Loan Party sponsors, maintains, contributes to, or has any
liability in respect of, any Canadian Pension Plan or any former Canadian
Pension Plan.

(c) No Canadian Loan Party has or is subject to any obligation or liability
under any Canadian Employee Plan which is now due and unpaid and not accurately
accounted for in the books of such Canadian Loan Party and any overtime pay,
vacation pay, premiums for employment insurance, health and welfare insurance
premiums, wages, salaries and commissions, severance pay and all Canadian
Employee Plan payments that are due or that have accrued have been fully paid by
each Canadian Loan Party or have been accurately accounted for in the books and
records of such Canadian Loan Party or have been reported pursuant to the
collateral reporting obligation pursuant to Section 5.2.

(d) Schedule 4.11 lists all of the Canadian Employee Plans applicable to the
Canadian Employees of each Canadian Loan Party in respect of employment in
Canada and which are currently maintained or sponsored by each Canadian Loan
Party or to which each Canadian Loan Party contributes or has an obligation to
contribute, except, for greater certainty, any statutory plans to which each
Canadian Loan Party is obligated to contribute to or comply with under
applicable law.

(e) No improvements to any Canadian Employee Plan have been promised, and no
amendments or improvements to any Canadian Employee Plan will be made or
promised by any Canadian Loan Party before the Closing Date.

(f) No Canadian Loan Party provides benefits to retired Canadian Employees or to
beneficiaries or dependents of retired Canadian Employees.

(g) Except to the extent that the following could not reasonably be expected to
result in a Material Adverse Change, (i) all obligations regarding the Canadian
Employee Plans (including current service contributions) that are currently due
and payable have been satisfied or accurately accounted for in the books and
records of the applicable Canadian Loan Party, (ii) there are no outstanding
defaults or violations by any Canadian Loan Party relating to any Canadian
Employee Plan, and (iii) no taxes, penalties or fees are owing or exigible under
any of the Canadian Employee Plans. No fact or circumstance exists that could
adversely affect the tax-exempt status (if applicable) of a Canadian Employee
Plan.

 

- 29 -



--------------------------------------------------------------------------------

(h) Except as disclosed in Schedule 4.11,

(i) no Canadian Loan Party is a party to any collective bargaining agreement,
contract or legally binding commitment to any trade union or employee
organization or group in respect of or affecting Canadian Employees;

(ii) no Canadian Loan Party has received notice of any application, complaint,
grievance, arbitration, or other proceeding to which it is a party under any
statute or under any collective agreement related to any Canadian Employee or
the termination of any Canadian Employee and there is no complaint, inquiry or,
to the knowledge of Parent and Borrowers, other investigation by any regulatory
or other administrative authority or agency with regard to or in relation to any
Canadian Employee or the termination of any Canadian Employee;

(iii) no Canadian Loan Party has engaged in any unfair labor practice, nor is
any Canadian Loan Party aware of any pending or, to the knowledge of Parent and
Borrowers, threatened complaint regarding any alleged unfair labor practices;
and

(iv) there is no strike, labor dispute, work slow down or stoppage pending or,
to the knowledge of Parent and Borrowers, threatened against any Canadian Loan
Party and to the knowledge of the Canadian Loan Parties, no Canadian Loan Party
is currently the subject of any union organization effort or any labor
negotiation.

(i) All contributions, assessments, premiums, fees, taxes, penalties or fines in
relation to the Canadian Employees that are currently due and payable have been
timely made and, except as accrued and reflected in the financial statements
specified on Schedule 5.1, there is no material outstanding liability of any
kind currently due and owing in relation to the employment of any Canadian
Employee or the termination of employment of any Canadian Employee.

(j) Each Canadian Loan Party is in compliance in all material respects with all
requirements of Canadian Employee Benefits Legislation and health and safety,
workers compensation, employment standards, labor relations, health insurance,
employment insurance, protection of personal information, human rights laws and
any Canadian federal, provincial or local counterparts or equivalents in each
case, as applicable to the Canadian Employees and as amended from time to time.

4.12 Environmental Condition. Except as set forth on Schedule 4.12, (a) to the
knowledge of Parent and Borrowers, no Loan Party’s or its Subsidiaries’
properties or assets has ever been used by a Loan Party, its Subsidiaries, or by
previous owners or operators in the disposal of, or to produce, store, handle,
treat, release, or transport, any Hazardous Materials, where such disposal,
production, storage, handling, treatment, release or transport was in violation,
in any material respect, of any applicable Environmental Law, (b) to the
knowledge of Parent and Borrowers, no Loan Party’s or its Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.

4.13 Intellectual Property.

(a) Each Loan Party and each Subsidiary of a Loan Party owns, free and clear of
any Lien (other than Permitted Liens), or holds licenses in, all trademarks,
trade names, copyrights, and patents, that are material to the conduct of its
business as currently conducted, and attached hereto as Schedule 4.13(a)

 

- 30 -



--------------------------------------------------------------------------------

(as updated from time to time) is a true, correct, and complete listing of
(i) all material patents, patent applications, trademark applications, trademark
registrations, trade names, copyright applications and copyright registrations
as to which any Loan Party or one of its Subsidiaries is the owner and (ii) all
material licenses as to which any Loan Party or one of its Subsidiaries is an
exclusive licensee; provided, however, that Borrowers may amend Schedule 4.13(a)
to add additional intellectual property from time to time upon written notice to
Agent not more than 5 Business Days after the date on which the applicable Loan
Party or its Subsidiary acquires any such property after the Closing Date.

(b) Except as set forth on Schedule 4.13(b), no material intellectual property
owned by any Loan Party or any Subsidiary of a Loan Party requires payment of
any royalty by such Loan Party or Subsidiary.

(c) Each Loan Party and each Subsidiary of a Loan Party has taken, and will
continue to take, all actions which in its reasonable business discretion are
reasonably necessary to protect the material intellectual property owned by such
Loan Party or Subsidiary, consistent with reasonable commercial practices.

(d) None of any Loan Party’s or any Subsidiary of a Loan Party’s rights in and
to any of such Person’s intellectual property that is material to the conduct of
its business has been finally adjudged invalid or unenforceable.

(e) Except as disclosed on Schedule 4.13(e), no Loan Party or Subsidiary of a
Loan Party has received, within the two years prior to the date hereof, a
written demand, claim, notice or inquiry from any Person in respect of any of
the intellectual property owned by such Loan Party or Subsidiary that is
material to the conduct of its business which challenges or threatens to
challenge the validity of, the rights of such Loan Party or Subsidiary in, or
the right of such Loan Party or Subsidiary to use, such intellectual property,
that has not been resolved.

(f) Except as disclosed on Schedule 4.13(f), no claim has been asserted in
writing or, to the knowledge of Parent and Borrowers, threatened, against any
Loan Party or any Subsidiary of a Loan Party, within the two years prior to the
date hereof, that any such Loan Party or Subsidiary of a Loan Party has violated
or infringed upon the intellectual property rights of any Person in any material
respect, that has not been resolved and, to the knowledge of Parent and
Borrowers, each Loan Party and each Subsidiary of a Loan Party is not violating
or infringing in any material respect the intellectual property rights of any
other Person.

(g) To the knowledge of Parent and Borrowers, no Person is infringing in any
material respect the rights of any Loan Party or any Subsidiary of a Loan Party
in the intellectual property owned by that Loan Party or such Subsidiary that is
material to the conduct of its business.

(h) Except on an arm’s-length basis for value and other commercially reasonable
terms, no Loan Party or Subsidiary of a Loan Party has granted to any Person
(other than a Loan Party) any license with respect to any material intellectual
property owned by such Loan Party or such Subsidiary.

(i) Each Loan Party and each Subsidiary of a Loan Party takes, in its reasonable
business judgment, reasonable measures to protect the secrecy, confidentiality
and value of all of its material trade secrets (including, without limitation,
requiring that its officers, directors, employees, and other Persons with access
to such trade secrets to maintain the confidentiality of such trade secrets). To
the knowledge of Parent and Borrowers, material trade secrets owned by a Loan
Party or a Subsidiary of a Loan Party have not been disclosed to any Person
other than to Persons who had a need to know or use such trade secrets and who
were required not to disclose such trade secrets.

4.14 Leases. Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no material default by
the applicable Loan Party or its Subsidiaries exists under any of them.

 

- 31 -



--------------------------------------------------------------------------------

4.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15 (as
updated pursuant to the provisions of any Security Agreement from time to time)
is a listing of all of the Loan Parties’ and their Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

4.16 Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents, or any transaction contemplated herein or therein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided. On the Closing Date, the Closing Date Projections
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent Parent’s and Borrowers’ good faith
estimate of the Loan Parties’ and their Subsidiaries’ future performance for the
periods covered thereby based upon assumptions believed by Parent and Borrowers
to be reasonable at the time of the delivery thereof to Agent (it being
understood that such projections and forecasts are subject to uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries and no assurances can be given that such projections or
forecasts will be realized).

4.17 Material Contracts. Set forth on Schedule 4.17 (as updated from time to
time) is a reasonably detailed description of the Material Contracts of each
Loan Party and its Subsidiaries; provided, however, that Borrowers may amend
Schedule 4.17 to add additional Material Contracts so long as such amendment
occurs by written notice to Agent at the time that Parent provides its quarterly
financial statements pursuant to Section 5.1. Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, each Material Contract (other than those that have
expired at the end of their normal terms) (a) is in full force and effect and is
binding upon and enforceable against the applicable Loan Party or its Subsidiary
and, to the knowledge of Parent and Borrowers, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified (other than amendments or modifications permitted by
Section 6.7(b)(ii)), and (c) is not in default due to the action or inaction of
the applicable Loan Party or its Subsidiary.

4.18 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
its Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness (other than Indebtedness evidenced by the Indenture Documents) of
each Loan Party and each of its Subsidiaries outstanding immediately prior to
the Closing Date that is to remain outstanding after the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness immediately prior to the Closing Date.

 

- 32 -



--------------------------------------------------------------------------------

4.20 Payment of Taxes. Except as otherwise permitted under Section 5.5, all tax
returns and reports of each Loan Party and its Subsidiaries required to be filed
by any of them have been timely filed, and all taxes shown on such tax returns
to be due and payable and all assessments, fees and other governmental charges
upon a Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have, except as set forth on
Schedule 4.20, been paid when due and payable. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all taxes
not yet due and payable. Neither Parent nor any Borrower knows of any proposed
tax assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor. No Loan Party nor any of its
Subsidiaries has ever been a party to any understanding or arrangement
constituting a “tax shelter” within the meaning of Section 6662(d)(2)(C)(iii) of
the IRC or within the meaning of Section 6111(c) or Section 6111(d) of the IRC
as in effect immediately prior to the enactment of the American Jobs Creation
Act of 2004, or has ever “participated” in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4, except as would not,
individually or in the aggregate, be reasonably expected to result in a Material
Adverse Change. Each Loan Party has withheld and remitted all required amounts
within the prescribed periods to the appropriate Governmental Authorities, and
in particular has deducted, remitted and paid all Canada Pension Plan
contributions, workers compensation assessments, employment insurance premiums,
employee health taxes, and real estate taxes within the prescribed periods to
the appropriate governmental authorities.

4.21 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors of the United States Federal Reserve.

4.22 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.23 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC or Canadian Anti-Terrorism Laws. No Loan Party nor any of its
Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity, (b) has assets
located in Sanctioned Entities, (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities, or (d) engages in
any dealing or transactions prohibited by Canadian Anti-Terrorism Laws. The
proceeds of any loan made hereunder will not be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity.

4.24 Indenture Documents.

(a) The incurrence of Indebtedness by Borrowers pursuant to this Agreement,
including through (i) the Advances made by the Lenders to Borrowers on and after
the Closing Date and (ii) the issuance of Letters of Credit, in each case,
subject to the limitations set forth in this Agreement, does not and will not
conflict with or result in a default under any Indenture Document.

(b) (i) All Obligations, including, without limitation, those to pay principal
of and interest (including post-petition interest) on the Advances, Letters of
Credit, and fees and expenses in connection therewith, constitute “Permitted
Debt” as such term is defined in the Indentures and (ii) this Agreement
constitutes a “Credit Agreement” and a “Credit Facility” as such terms are
defined in the Indentures.

 

- 33 -



--------------------------------------------------------------------------------

(c) The Loan Parties have not created, incurred, assumed, permitted, guaranteed,
or otherwise become, directly or indirectly, liable with respect to any
Indebtedness permitted pursuant to Section 4.09(b)(1) of the Indentures, other
than in respect of (i) the Obligations and (ii) Indebtedness in an amount, at
any date, not to exceed the aggregate principal amount of permanent reductions
in the Revolver Commitments and the Maximum Revolver Amount made prior to such
date.

(d) All Liens securing the Indebtedness evidenced by the Senior Secured Floating
Rate Notes are subordinate and junior in priority to all Liens in favor of
Agent, for the benefit of Agent, the Lenders and Bank Product Providers,
securing the Obligations, subject to the Intercreditor Agreement. No perfected
Liens securing the Indebtedness evidenced by the Senior Secured Floating Rate
Notes exist on any Collateral of the Loan Parties or any of their Subsidiaries
on which Agent does not have an enforceable, perfected Lien under the Loan
Documents securing the Obligations. There is no obligor in respect of the Senior
Floating Rate Notes or the Senior Secured Floating Rate Notes that is not a
Borrower or Guarantor.

(e) On the Closing Date, no default or event of default shall have occurred and
be continuing under either Indenture and each of the Indenture Documents, to the
extent necessary to consummate the transactions thereunder, shall be in full
force and effect. Other than the obligation to pay principal and interest, in
each case, to the extent permitted by the terms of the Intercreditor Agreement
and Section 6.7 of this Agreement, and to accrue interest pursuant to the terms
of the Indenture Documents, there is no obligation pursuant to any Indenture
Document which obligates the Credit Parties or their Subsidiaries to pay any
principal or interest, redeem any of its Stock, pay any fees or other
consideration of any kind or incur any other payment obligation or liability,
other than customary expenses in connection with enforcement of the Indenture
Documents and customary indemnities in financing documents.

(f) Borrowers acknowledge that Agent and Lenders are entering into this
Agreement, and extending their Commitments, in reliance upon the Intercreditor
Agreement and this Section 4.24.

4.25 Eligible Accounts. As to each Account that is identified by Administrative
Borrower as an Eligible Account in a Borrowing Base Certificate submitted to
Agent, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor in the ordinary course of such
Borrower’s business, (b) owed to such Borrower without any asserted defenses,
disputes, offsets, counterclaims, or rights of return or cancellation, and
(c) not excluded as ineligible by virtue of one or more of the excluding
criteria set forth in the definition of Eligible Accounts (or the definitions of
Eligible Domestic Accounts or Eligible Foreign Accounts, as applicable).

4.26 Eligible Inventory. As to each item of Inventory that is identified by
Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is (a) of good and merchantable quality, free from known
defects, and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria set forth in the definition of Eligible Inventory.

4.27 Bankruptcy Matters. Each of the Sanction Order and the Recognition Order
have been entered. No motion, request, appeal or application seeking relief
from, a stay of, or revocation or appeal of, (a) the Recognition Order has been
filed under Rule 59 or 60 of the Federal Rules of Civil Procedure, as made
applicable through Federal Rules of Bankruptcy Procedure 9023 and 9024,
respectively, or any analogous Federal Rule of Bankruptcy Procedure, or under 11
U.S.C. § 1144 or (b) the Sanction Order has been filed; and, but for the
effectiveness of this Agreement, all conditions precedent to the occurrence of
the effectiveness of the Plan of Reorganization have occurred or been waived
with the consent of the Agent or will occur concurrently with the effectiveness
of this Agreement.

 

- 34 -



--------------------------------------------------------------------------------

4.28 Location of Inventory and Equipment. The Inventory and Equipment (other
than (a) vehicles or Equipment out for repair, (b) Inventory out in the ordinary
course of business for testing, sterilization, packaging, branding or similar
temporary purposes or (c) Inventory consisting of Option™ IVC Filters consigned
to certain of the Loan Parties’ customers in accordance with Section 6.15 of
this Agreement) of the Loan Parties and their Subsidiaries are not stored with a
bailee, warehouseman, or similar party and are located only at, or in-transit
between, the locations identified on Schedule 4.28 (as such Schedule may be
updated pursuant to Section 5.15).

4.29 Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

4.30 Withholdings and Remittances. Each Canadian Loan Party has withheld from
each payment made to any of its present or former employees, officers and
directors, and to all persons who are non-residents of Canada for the purposes
of the Income Tax Act (Canada) all amounts required by applicable law to be
withheld, including all payroll deductions required to be withheld, and,
furthermore, has remitted such withheld amounts within the prescribed periods to
the appropriate Governmental Authority. Each Canadian Loan Party has remitted
all contributions required pursuant to the Canada Pension Plan Act (Canada),
provincial pension plan contributions, workers compensation assessments,
employment insurance premiums, employer health taxes, municipal real estate
taxes and other taxes payable under the applicable law by it (the “Statutory
Lien Payments”) and has remitted such amounts to the proper Governmental
Authority within the time required under applicable law, except for Statutory
Lien Payments that are not delinquent or are the subject of a Permitted Protest.

4.31 Inactive Subsidiaries. (a) None of the Inactive Subsidiaries (i) has any
material operations or conducts any material business, (ii) owns any material
assets or (iii) has any material liabilities and (b) the Inactive Subsidiaries
taken as a whole do not (i) own assets with an aggregate fair market value in
excess of $250,000 or (ii) have liabilities in an aggregate amount in excess of
$250,000.

4.32 Use of Proceeds. The proceeds of each Borrowing hereunder shall be used to
repay Indebtedness under the DIP Credit Facility in full, fund working capital
and Capital Expenditure needs of the Loan Parties or to make interest payments
in respect of the Senior Floating Rate Notes and the Senior Secured Floating
Rate Notes, in each case, within 5 Business Days after the Funding Date of such
Borrowing.

 

5. AFFIRMATIVE COVENANTS.

Parent and each Borrower covenants and agrees that, until termination of all of
the Revolver Commitments and payment in full of the Obligations, the Loan
Parties shall and shall cause each of their Subsidiaries to comply with each of
the following:

5.1 Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender, each of the financial statements, reports, and other items set
forth on Schedule 5.1 at the times specified therein. In addition, Parent and
each Borrower agrees that no Subsidiary of a Loan Party will have a fiscal year
different from that of Parent. In addition, Parent and each Borrower agrees to
maintain a system of accounting that enables Parent and each Borrower to produce
financial statements in accordance with GAAP. Each Loan Party shall also
(a) keep a reporting system that shows all additions, sales, claims, returns,
and allowances with respect to its and its Subsidiaries’ sales, and (b) maintain
its billing systems/practices as approved by Agent prior to the Closing Date and
shall only make material modifications thereto with notice to, and with the
consent of, Agent.

5.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, each Borrower agrees to use the system
of electronic collateral reporting as approved by Agent prior to the Closing
Date in order to provide electronic reporting of each of the items set forth
above and shall only make material modifications to such system with notice to,
and with the consent of, Agent.

 

- 35 -



--------------------------------------------------------------------------------

5.3 Existence. Except as otherwise permitted under Section 6.3, each Loan Party
to, and cause each of its Subsidiaries (other than an Inactive Subsidiary) to,
at all times preserve and keep in full force and effect (a) its existence
(including being in good standing (if applicable) in its jurisdiction of
organization or formation (as the case may be)) and (b) all rights and
franchises, governmental licenses and permits material to the business of
Borrowers taken as a whole.

5.4 Maintenance of Properties. Maintain and preserve all of its material assets
in good working order and condition, ordinary wear, tear, and casualty excepted
and Permitted Dispositions excepted (except where the failure to do so is not
materially adverse to Borrowers taken as a whole), and comply with the material
provisions of all leases which are material to Borrowers taken as a whole, so as
to prevent the loss or forfeiture thereof, unless such provisions are the
subject of a Permitted Protest.

5.5 Taxes. Except as set forth on Schedule 5.5, cause all assessments and taxes
imposed, levied, or assessed against any Loan Party or its Subsidiaries, or any
of their respective assets or in respect of any of its income, businesses, or
franchises to be paid in full, before delinquency or before the expiration of
any extension period, except to the extent that the validity of such assessment
or tax shall be the subject of a Permitted Protest and so long as, in the case
of an assessment or tax that has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such assessment or tax. The Loan
Parties will and will cause each of their Subsidiaries to make timely payment or
deposit of all tax payments and withholding taxes and other withholding required
of them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, Canada Pension Plan and provincial pension plans, employer
health tax, Canadian employment insurance, and local, state, provincial and
federal income taxes and excise taxes (to the extent such excise taxes are in
excess of $100,000), and will, upon request, furnish Agent with proof reasonably
satisfactory to Agent indicating that Loan Parties and their Subsidiaries have
made such payments or deposits.

5.6 Insurance. At Borrowers’ expense, maintain insurance respecting each of the
Loan Parties’ and their Subsidiaries’ assets wherever located, covering loss or
damage by fire, flood, theft, explosion, and all other hazards and risks as
ordinarily are insured against by other Persons engaged in the same or similar
businesses. Parent and each Borrower also shall maintain (with respect to each
of the Loan Parties and their Subsidiaries) business interruption, public
liability, and product liability insurance, as well as insurance against
larceny, embezzlement, and criminal misappropriation. All such policies of
insurance shall be with responsible and reputable insurance companies and in
such amounts as is carried generally in accordance with sound business practice
by companies in similar businesses similarly situated and located and in any
event in amount, adequacy and scope reasonably satisfactory to Agent. All
property insurance policies covering the Collateral are to be made payable to
Agent for the benefit of Agent and the Lenders, as their interests may appear,
in case of loss, pursuant to a standard loss payable endorsement with a standard
non contributory “lender” or “secured party” clause and are to contain such
other provisions as Agent may reasonably require to fully protect the Lenders’
interest in the Collateral and to any payments to be made under such policies.
Copies of all certificates of insurance are to be delivered to Agent, with the
loss payable and additional insured endorsement in favor of Agent and shall
provide for not less than 30 days (10 days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation. If Parent
or any Borrower fails to maintain such insurance, Agent may arrange for such
insurance, but at Borrowers’ expense and without any responsibility on Agent’s
part for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims. Administrative Borrower
shall give Agent prompt notice of any loss exceeding $100,000 covered by its
casualty or business interruption insurance. Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right to file
claims under any insurance policies, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

5.7 Inspection. Permit Agent and each of its duly authorized representatives or
agents to visit any of its properties and inspect any of its assets or books and
records, to examine and make copies of its

 

- 36 -



--------------------------------------------------------------------------------

books and records, and to discuss its affairs, finances, and accounts with, and
to be advised as to the same by, its officers and employees at such reasonable
times and intervals as Agent may designate and, so long as no Default or Event
of Default exists, with reasonable prior notice to Administrative Borrower.

5.8 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority (including, without
limitation, the Plan of Reorganization, the Sanction Order and the Recognition
Order), other than laws, rules, regulations, and orders the non-compliance with
which, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Change.

5.9 Environmental.

(a) Except for such matters as individually or in the aggregate could not
reasonably be expected to result in a Material Adverse Change, keep any property
either owned or operated by Parent or its Subsidiaries free of any Environmental
Liens or post bonds or other financial assurances sufficient to satisfy the
obligations or liability evidenced by such Environmental Liens,

(b) comply with Environmental Laws (other than Environmental Laws, the
non-compliance with which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change) and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c) promptly notify Agent upon becoming aware of any release of a Hazardous
Material in any reportable quantity from or onto property owned or operated by
Parent or its Subsidiaries and take any Remedial Actions required to abate said
release or otherwise to come into compliance with applicable Environmental Law,
and

(d) promptly, but in any event within 10 days of its receipt thereof, provide
Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the Real Property or material
personal property of Parent or its Subsidiaries, (ii) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against Parent or its Subsidiaries, and (iii) notice of a violation, citation,
or other administrative order which could reasonably be expected to result in a
Material Adverse Change.

5.10 Disclosure Updates. Promptly and in no event later than 10 days after
obtaining knowledge thereof, notify Agent if any written information, exhibit,
or report furnished to the Lender Group contained, at the time it was furnished,
any untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made. The foregoing to the contrary notwithstanding,
any notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.

5.11 Formation of Subsidiaries. At the time that any Loan Party forms any direct
or indirect Subsidiary, acquires any direct or indirect Subsidiary after the
Closing Date or designates an Inactive Subsidiary as a non-Inactive Subsidiary,
such Loan Party shall (a) within 10 Business Days of such formation, acquisition
or designation cause any such Subsidiary to provide to Agent a joinder to the
Guaranty and a Security Agreement, together with such other security documents
(including mortgages with respect to any Real Property owned in fee of such
Subsidiary with a fair market value of at least $250,000), as well as
appropriate financing statements (and with respect to all property subject to a
mortgage, fixture filings), all in form and substance reasonably satisfactory to
Agent (including being sufficient to grant Agent a first priority Lien (subject
to Permitted Liens) in and to the assets of such newly formed, acquired or
designated Subsidiary); provided that the Guaranty, the Security Agreement, and
such other security documents shall not be required to be provided to Agent with
respect to any Subsidiary of Parent that is a CFC if providing such documents
would result in material adverse tax consequences or the costs to the Loan
Parties of providing such

 

- 37 -



--------------------------------------------------------------------------------

Guaranty, executing any security documents or perfecting the security interests
created thereby are unreasonably excessive (as determined by Agent in
consultation with Administrative Borrower) in relation to the benefits of Agent
and the Lenders of the security or guarantee afforded thereby, (b) within 10
Business Days of such formation, acquisition or designation (or such later date
as permitted by Agent in its sole discretion) provide to Agent a pledge
agreement and appropriate certificates and powers or financing statements,
hypothecating all of the direct or beneficial ownership interest in such
Subsidiary reasonably satisfactory to Agent; provided that only 65% of the total
outstanding voting Stock of any first tier Subsidiary of Parent that is a CFC
and none of the total outstanding voting Stock of any other Subsidiary of such
CFC shall be required to be pledged if hypothecating a greater amount would
result in material adverse tax consequences or the costs to the Loan Parties of
providing such pledge or perfecting the security interests created thereby are
unreasonably excessive (as determined by Agent in consultation with
Administrative Borrower) in relation to the benefits of Agent and the Lenders of
the security or guarantee afforded thereby (which pledge shall be governed by
the laws of the jurisdiction of such Subsidiary), and (c) within 10 Business
Days of such formation, acquisition or designation (or such later date as
permitted by Agent in its sole discretion) provide to Agent all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Agent, which in its reasonable opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all Real Property owned in fee and subject to a mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
be a Loan Document.

5.12 Further Assurances. At any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, opinions of counsel, and all other documents
(collectively, the “Additional Documents”) that Agent may reasonably request in
form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect Agent’s Liens in all of the assets of
Parent and its Subsidiaries (whether now owned or hereafter arising or acquired,
tangible or intangible, real or personal), to create and perfect Liens in favor
of Agent in any Real Property acquired by Parent or its Subsidiaries after the
Closing Date with a fair market value in excess of $250,000, and in order to
fully consummate all of the transactions contemplated hereby and under the other
Loan Documents); provided that the foregoing shall not apply to any Subsidiary
of Parent that is a CFC if providing such documents would result in adverse tax
consequences or the costs to the Loan Parties of providing such documents are
unreasonably excessive (as determined by Agent in consultation with
Administrative Borrower) in relation to the benefits of Agent and the Lenders of
the benefits afforded thereby. To the maximum extent permitted by applicable
law, Parent and each Borrower authorizes Agent to execute any such Additional
Documents in the applicable Loan Party’s or its Subsidiary’s name, as
applicable, upon the occurrence and during the continuance of an Event of
Default, and authorizes Agent to file such executed Additional Documents in any
appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Parent and its
Subsidiaries and all of the outstanding Stock of Borrower and Borrower’s
Subsidiaries (subject to limitations contained in the Loan Documents with
respect to Foreign Subsidiaries).

5.13 Lender Meetings. Within 120 days after the close of each fiscal year of
Parent, at the request of Agent or of the Required Lenders and upon reasonable
prior notice, hold a meeting (at a mutually agreeable location and time or, at
the option of Agent, by conference call) with all Lenders who choose to attend
such meeting at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of Parent and its Subsidiaries
and the projections presented for the current fiscal year of Parent.

5.14 Material Contracts. Contemporaneously with the delivery of each Compliance
Certificate pursuant hereto, provide Agent with copies of (a) each Material
Contract entered into since the delivery of the previous Compliance Certificate,
and (b) each material amendment or modification of any Material Contract entered
into since the delivery of the previous Compliance Certificate.

 

- 38 -



--------------------------------------------------------------------------------

5.15 Location of Inventory and Equipment. Keep each Loan Parties’ and its
Subsidiaries’ Inventory and Equipment (other than (a) vehicles or Equipment out
for repair, (b) Inventory out in the ordinary course of business for testing,
sterilization, packaging, branding or similar temporary purposes or
(c) Inventory consisting of Option™ IVC Filters consigned to certain of the Loan
Parties’ customers in accordance with Section 6.15 of this Agreement) only at
the locations identified on Schedule 4.28 and their chief executive offices only
at the locations identified on Schedule 4.6(b); provided, however, that
Borrowers may amend Schedule 4.28 or Schedule 4.6(b) so long as such amendment
occurs by written notice to Agent not less than 10 days prior to the date on
which such Inventory or Equipment is moved to such new location or such chief
executive office is relocated and so long as, in the case of the location of the
Inventory or Equipment of a Loan Party or the location of a Loan Party’s chief
executive office, such new location is within the continental United States (or
in the case of Canadian Loan Parties, Canada), and so long as Borrowers use
their reasonable efforts to provide Agent a Collateral Access Agreement at the
time of such written notice with respect thereto.

5.16 Assignable Material Contracts. Use commercially reasonable efforts to
ensure that any Material Contract entered into after the Closing Date by Parent
or any of its Subsidiaries that generates or, by its terms, will generate
revenue, permits the assignment of such agreement (and all rights of Parent or
such Subsidiary, as applicable, thereunder) to Parent’s or such Subsidiary’s
lenders or an agent for any lenders (and any transferees of such lenders or such
agent, as applicable).

5.17 Canadian Benefit Plans.

(a) The Canadian Loan Parties will cause to be delivered to Agent, promptly upon
Agent’s written request, a copy of each Canadian Employee Plan and, if
applicable, related trust agreements or other funding instruments and all
amendments thereto.

(b) The Canadian Loan Parties shall use reasonable efforts to obtain and provide
Agent, upon its request, with written confirmation of registration from the
applicable Governmental Authorities for each Canadian Employee Plan that is
required to be registered with any Governmental Authority under Canadian
Employee Benefits Legislation.

(c) The Canadian Loan Parties shall ensure that each Canadian Employee Plan
retains its registered status (if applicable) under and is administered in all
material respects in accordance with the terms of the applicable funding
agreement and any applicable Canadian Employee Benefits Legislation.

(d) The Canadian Loan Parties will cause all reports and disclosures required by
any applicable Canadian Employee Benefits Legislation to be filed and
distributed as required.

(e) Each Canadian Loan Party shall perform in all material respects all
obligations (including (if applicable), funding, investment and administration
obligations) required to be performed by such Canadian Loan Party in connection
with each Canadian Employee Plan and the funding therefor; make and pay all
premiums required to be made or paid by it in accordance with the terms of each
Canadian Employee Plan and any applicable Canadian Employee Benefits Legislation
and withhold by way of authorized payroll deductions or otherwise collect and
pay into the Canadian Employee Plan all employee contributions required to be
withheld or collected by it in accordance with the terms of each applicable
Canadian Employee Plan, and any applicable Canadian Employee Benefits
Legislation.

 

6. NEGATIVE COVENANTS.

Parent and each Borrower covenants and agrees that, until termination of all of
the Revolver Commitments and payment in full of the Obligations, the Loan
Parties will not and will not permit any of their Subsidiaries to do any of the
following:

6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

 

- 39 -



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the Loan Parties shall not create, incur, assume, permit,
guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to any Indebtedness permitted pursuant to Section 4.09(b)(1) of the
Indentures, other than in respect of (a) the Obligations and (b) Indebtedness in
an aggregate amount, at any date, not to exceed the aggregate principal amount
of permanent reductions in the Revolver Commitments and the Maximum Revolver
Amount made prior to such date.

6.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3 Restrictions on Fundamental Changes.

(a) Enter into any merger, consolidation, amalgamation, reorganization, or
recapitalization, or reclassify its Stock, except for (i) any merger or
consolidation between U.S. Loan Parties, provided that a Borrower must be the
surviving entity of any such merger or consolidation to which it is a party,
(ii) any merger, consolidation or amalgamation between Canadian Loan Parties,
(iii) any merger, consolidation or amalgamation between Loan Parties and
Subsidiaries of Parent that are not Loan Parties so long as such Loan Party is
the surviving entity of any such merger, consolidation or amalgamation and
(iv) any merger, consolidation or amalgamation between Subsidiaries of Parent
that are not Loan Parties;

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of Inactive
Subsidiaries and other Subsidiaries of Parent (other than Loan Parties) with
nominal assets and nominal liabilities, (ii) the liquidation or dissolution of a
Loan Party (other than Parent or a Borrower) or any of its wholly-owned
Subsidiaries so long as all of the assets (including any interest in any Stock)
of such liquidating or dissolving Loan Party or Subsidiary are transferred to a
Loan Party that is not liquidating or dissolving, or (iii) the liquidation or
dissolution of a Subsidiary of Parent that is not a Loan Party (other than any
such Subsidiary the Stock of which (or any portion thereof) is subject to a Lien
in favor of Agent) so long as all of the assets of such liquidating or
dissolving Subsidiary are transferred to Parent or a Subsidiary of Parent that
is not liquidating or dissolving; or

(c) Suspend or go out of a substantial portion of its or their business, except
as permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 6.4.

6.4 Disposal of Assets. Other than Permitted Dispositions, Permitted
Investments, or transactions expressly permitted by Sections 6.3 and 6.11,
convey, sell, lease, license, assign, transfer, or otherwise dispose of (or
enter into an agreement to convey, sell, lease, license, assign, transfer, or
otherwise dispose of) any of Parent’s or its Subsidiaries assets.

6.5 Change Name. Except as permitted by Section 6.3, change Parent’s or any of
its Subsidiaries’ name, organizational identification number, jurisdiction of
organization or organizational identity; provided, however, that (a) Parent or
any of its Subsidiaries may change their names upon at least 10 days prior
written notice to Agent of such change and (b) any Subsidiary of Parent (other
than (i) a Loan Party or (ii) a Subsidiary of a Loan Party, the Stock of which
is pledged pursuant to any Loan Document) may change its organizational
identification number, jurisdiction of organization or organizational identity
upon at least 10 days prior written notice to Agent of such change.

6.6 Nature of Business.

(a) Make any change in the nature of its or their business as described in
Schedule 6.6 or acquire any properties or assets that are not reasonably related
to the conduct of such business activities; provided that Parent and its
Subsidiaries may engage in any business that is reasonably related or ancillary
to its or their business.

 

- 40 -



--------------------------------------------------------------------------------

(b) Designate any Subsidiary as an “Unrestricted Subsidiary” under either
Indenture without the prior written consent of Agent.

(c) Permit (i) any Inactive Subsidiary to (A) have any material operations or
conduct any material business, (B) own any material assets or (C) incur any
material liabilities or (ii) the Inactive Subsidiaries taken as a whole to
(A) own assets with a fair market value in excess of $250,000 or (B) have
liabilities in an aggregate amount in excess of $250,000.

6.7 Prepayments and Amendments.

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, and
(C) optional prepayments or redemptions by a non-Loan Party to a Loan Party of
intercompany loans made by a Loan Party to a non-Loan Party,

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

(iii) make any payment on account of Indebtedness owing to any Inactive
Subsidiary, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances,
(C) Indebtedness permitted under clauses (c), (f), (h) and (i) of the definition
of Permitted Indebtedness and (D) Indebtedness permitted under clause (l) of the
definition of Permitted Indebtedness in connection with Permitted Indenture
Amendments,

(ii) any Material Contract except (A) to the extent that such amendment,
modification, alteration, increase, or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
the Lenders or (B) amendments, modifications or changes to the license
agreements set forth on Schedule P-1 in connection with Permitted Dispositions
under clause (j) of the definition of Permitted Dispositions, or

(iii) the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

6.8 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

6.9 Distributions. Make any distribution, declare or pay any dividends (in cash
or other property, other than common Stock) on, or purchase, acquire, redeem, or
retire any of Parent’s or any of its Subsidiaries’ Stock, of any class, whether
now or hereafter outstanding; provided, however, that, so long as it is
permitted by applicable law,

(i) any Loan Party may make distributions and declare and pay dividends to
another Loan Party,

(ii) any Subsidiary of Parent that is not a Loan Party may make distributions to
and declare and pay dividends to a Loan Party or another Subsidiary of Parent
that is not a Loan party,

 

- 41 -



--------------------------------------------------------------------------------

(iii) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Parent may make distributions to former
employees, officers, or directors (or any spouses, ex-spouses, or estates of any
of the foregoing), solely in the form of forgiveness of Indebtedness of such
Persons owing to Parent on account of repurchases of the Stock of Parent held by
such Persons; provided that such Indebtedness was incurred by such Persons
solely to acquire Stock of Parent,

(iv) any Loan Party may issue Stock to, or acquire, redeem, or retire any of the
Stock of, any other Loan Party, of any class, whether now or hereafter
outstanding, and

(v) any Subsidiary of Parent that is not a Loan Party may issue Stock to, or
acquire, redeem, or retire any of the Stock of, any other Subsidiary of Parent
that is not a Loan Party, of any class, whether now or hereafter outstanding.

6.10 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.11 Investments. Except for Permitted Investments, directly or indirectly, make
or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
(other than (a) an aggregate amount of not more than $100,000 at any one time,
in the case of Parent and its Subsidiaries (other than those that are CFCs),
(b) amounts deposited into Deposit Accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
Parent’s or its Subsidiaries’ employees, and (c) an aggregate amount of not more
than $10,000,000 at any one time (in each case, calculated at current exchange
rates), in the case of Subsidiaries of Parent that are CFCs) Parent and its
Subsidiaries shall not have Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Parent or its Subsidiary, as applicable, and the applicable securities
intermediary or bank have entered into Control Agreements with Agent governing
such Permitted Investments in order to perfect (and further establish) Agent’s
Liens in such Permitted Investments. Subject to the foregoing proviso, Parent
shall not and shall not permit its Subsidiaries to establish or maintain any
Deposit Account or Securities Account unless Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account.

6.12 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of Parent or any of its Subsidiaries
except for:

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Parent or its Subsidiaries, on the one hand, and any
Affiliate of Parent or its Subsidiaries, on the other hand, so long as such
transactions (i) are upon fair and reasonable terms, (ii) are fully disclosed to
Agent prior to the consummation thereof, if they involve one or more payments by
Parent or its Subsidiaries in excess of $500,000 for any single transaction or
series of related transactions, and (iii) are no less favorable, taken as a
whole, to Parent or its Subsidiaries, as applicable, than would be obtained in
an arm’s length transaction with a non-Affiliate,

(b) so long as it has been approved by Parent’s Board of Directors in accordance
with applicable law, any indemnity provided for the benefit of directors of
Parent,

(c) so long as it has been approved by Parent’s Board of Directors, the payment
of reasonable fees, compensation, or employee benefit arrangements to employees,
officers, and outside directors of Parent in the ordinary course of business and
consistent with industry practice, and

(d) transactions permitted by Section 6.3 or Section 6.9, or any Permitted
Intercompany Advance.

6.13 Use of Proceeds. Use the proceeds of the Advances other than in accordance
with Section 4.32.

 

- 42 -



--------------------------------------------------------------------------------

6.14 Classification of Obligations. Classify any “Indebtedness” (as defined in
the Indentures) of Parent or any of its Subsidiaries (other than Indebtedness
constituting Obligations) as “Indebtedness” (as defined in the Indentures) under
Section 4.09(b)(1) of the Indentures; provided that Parent may so classify
Indebtedness in an amount, at any date, not to exceed the aggregate principal
amount of permanent reductions in the Revolver Commitments and the Maximum
Revolver Amount made prior to such date so long as no later than 5 Business Days
prior to such classification of Indebtedness, Agent shall have received a
certificate of the Chief Financial Officer of Parent, certifying that the
representations in Section 4.24(d) are true and correct before and after giving
effect to such classification.

6.15 Consignments. Consign any of its or their Inventory or sell any of its or
their Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale (other than customer returns in accordance with its
standard return policy (as in effect on the Closing Date) in the ordinary course
of business); provided, however, that the Loan Parties may consign Inventory
consisting solely of Option™ IVC Filters so long as (a) the aggregate book value
of such Inventory consigned to any single customer shall not exceed $15,000 at
any time, (b) the aggregate book value of such Inventory consigned to all
customers shall not exceed $1,000,000 at any time and (c) other than with
respect to Inventory having an aggregate book value not to exceed $100,000, the
Administrative Borrower shall have delivered a copy of (i) an Option™ IVC Filter
Addendum to Agreement, substantially in the form of Exhibit C-2 to this
Agreement (the “Consignment Addendum”); (ii) an agreement that contains all of
the terms and conditions of the Consignment Addendum, together with other terms
and conditions agreed to by the applicable Loan Party and the applicable
customer that do not conflict with the terms and conditions of the Consignment
Addendum; or (iii) an agreement or addendum in form and substance otherwise
acceptable to Agent in its Permitted Discretion (which acceptance shall be
evidenced by a writing), in each case, duly executed by the applicable Loan
Party and the applicable customer.

6.16 Inventory and Equipment with Bailees. Store the Inventory or Equipment of
any Loan Party or any of its Subsidiaries at any time now or hereafter with a
bailee, warehouseman, or similar party, unless the applicable Loan Party or
Subsidiary uses commercially reasonable efforts to deliver to Agent a Collateral
Access Agreement prior to storing such Inventory or Equipment at such location
or as promptly as practicable thereafter.

6.17 Establishment of Defined Benefit Plan. Notwithstanding any other provision
of this Agreement or any other Loan Document, (a) establish or commence
contributing to any Defined Benefit Plan or (b) acquire an interest in any
Person if such Person sponsors, administers, maintains or contributes to, or has
any liability in respect of, any Defined Benefit Plan.

 

7. FINANCIAL COVENANTS.

Parent and each Borrower covenants and agrees that, until termination of all of
the Revolver Commitments and payment in full of the Obligations, Parent and each
Borrower will comply with each of the following financial covenants:

(a) Minimum EBITDA. Achieve EBITDA, measured for each period of twelve
(12) consecutive fiscal months of Parent and its Subsidiaries for which the last
month ends on a date set forth below, of at least the amount set forth opposite
such date:

 

Applicable Amount

  

Applicable Date

$22,170,000    May 31, 2011 $24,301,000    June 30, 2011

 

- 43 -



--------------------------------------------------------------------------------

Applicable Amount

  

Applicable Date

$25,267,000    July 31, 2011 $24,599,000    August 31, 2011 $27,186,000   
September 30, 2011 $27,579,000    October 31, 2011 $27,892,000    November 30,
2011 $28,157,000    December 31, 2011 $28,900,000    January 31, 2012
$28,600,000    February 29, 2012 $31,800,000    March 31, 2012 $30,000,000   
April 30, 2012 $30,000,000    May 31, 2012 $30,000,000    June 30, 2012
$34,000,000    July 31, 2012 $34,000,000    August 31, 2012 $34,000,000   
September 30, 2012 $36,000,000    October 31, 2012 $36,000,000    November 30,
2012 $36,000,000    December 31, 2012 $36,000,000    January 31, 2013
$36,000,000    February 28, 2013 $36,000,000    March 31, 2013 $36,000,000   
April 30, 2013 $36,000,000    May 31, 2013 $36,000,000    June 30, 2013
$36,000,000    July 31, 2013

 

- 44 -



--------------------------------------------------------------------------------

Applicable Amount

  

Applicable Date

$36,000,000    August 31, 2013 $36,000,000    September 30, 2013 $36,000,000   
October 31, 2013 $36,000,000    November 30, 2013 $36,000,000    December 31,
2013 $36,000,000    January 31, 2014 $36,000,000    February 29, 2014
$36,000,000    March 31, 2014 $36,000,000    April 30, 2014

(b) Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio, measured
for each period of twelve (12) consecutive fiscal months of Parent and its
Subsidiaries for which the last month ends on a date set forth below, of at
least the ratio set forth opposite such date:

 

Applicable Ratio

  

Applicable Date

0.68:1.00    May 31, 2011 0.75:1.00    June 30, 2011 0.81:1.00    July 31, 2011
0.79:1.00    August 31, 2011 0.87:1.00    September 30, 2011 0.92:1.00   
October 31, 2011 1.00:1.00    November 30, 2011 0.95:1.00    December 31, 2011
0.99:1.00    January 31, 2012 0.97:1.00    February 29, 2012 1.00:1.00   
March 31, 2012 1.00:1.00    April 30, 2012

 

- 45 -



--------------------------------------------------------------------------------

Applicable Ratio

  

Applicable Date

1.00:1.00    May 31, 2012 1.00:1.00    June 30, 2012 1.00:1.00    July 31, 2012
1.00:1.00    August 31, 2012 1.00:1.00    September 30, 2012 1.00:1.00   
October 31, 2012 1.00:1.00    November 30, 2012 1.00:1.00    December 31, 2012
1.00:1.00    January 31, 2013 1.00:1.00    February 28, 2013 1.00:1.00   
March 31, 2013 1.00:1.00    April 30, 2013 1.00:1.00    May 31, 2013 1.00:1.00
   June 30, 2013 1.00:1.00    July 31, 2013 1.00:1.00    August 31, 2013
1.00:1.00    September 30, 2013 1.00:1.00    October 31, 2013 1.00:1.00   
November 30, 2013 1.00:1.00    December 31, 2013 1.00:1.00    January 31, 2014
1.00:1.00    February 29, 2014 1.00:1.00    March 31, 2014 1.00:1.00   
April 30, 2014

 

- 46 -



--------------------------------------------------------------------------------

(c) Minimum Liquidity.

(i) Have the Required Availability at all times.

(ii) Have Excess Availability plus Qualified Cash of not less than $10,000,000
at all times.

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 If any Loan Party fails to pay when due and payable, or when declared due
and payable, (a) all or any portion of the Obligations consisting of interest,
fees, or charges due the Lender Group, reimbursement of Lender Group Expenses,
or other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;

8.2 If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.3, 5.1, 5.2, 5.3(a), 5.6, 5.7, 5.10, 5.11, 5.13 or 5.14 of
this Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this
Agreement, or (iv) Section 6 of the Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3(b), 5.4, 5.5, 5.8, 5.12, 5.15 or 5.17 of this Agreement and such
failure continues for a period of 10 Business Days after the earlier of (i) the
date on which such failure shall first become known to any officer of any Loan
Party or any of its Subsidiaries or (ii) the date on which written notice
thereof is given to Administrative Borrower by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any Loan
Party or any of its Subsidiaries or (ii) the date on which written notice
thereof is given to Administrative Borrower by Agent;

8.3 If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $1,000,000, or more (excluding the amount of
any such judgments, orders or awards to the extent covered by insurance pursuant
to which the insurer has acknowledged liability therefor) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and remain unsatisfied and either (a) enforcement proceedings
shall have been commenced by and be continuing by any creditor upon any such
judgment, order or award, or (b) there shall be a period of 30 consecutive days
after entry thereof during which a stay or enforcement of any such judgment,
order or award, by reason of a pending appeal or otherwise, shall not be in
effect;

8.4 If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;

8.5 If an Insolvency Proceeding is commenced against a Loan Party or any of its
Subsidiaries and any of the following events occur: (a) such Loan Party or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition, application, notice of intention to file a proposal or other
originating document commencing the Insolvency Proceeding is not timely
controverted, (c) the petition, application, notice of intention to file a
proposal or other originating document commencing the Insolvency Proceeding is
not dismissed within 60 days of the date of the filing thereof, (d) an interim
trustee or interim

 

- 47 -



--------------------------------------------------------------------------------

receiver is appointed to take possession of all or any substantial portion of
the properties or assets of, or to operate all or any substantial portion of the
business of, such Loan Party or its Subsidiary, or (e) an order for relief shall
have been issued or entered therein, including the appointment of any receiver,
receiver and manager, trustee, monitor or similar official over any Loan Party
or any of its property, assets or undertaking;

8.6 If a Loan Party or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of its business affairs;

8.7 If there is a default in one or more agreements (including, without
limitation, the Indenture Documents) to which a Loan Party or any of its
Subsidiaries is a party with one or more third Persons relative to a Loan
Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate amount
of $1,000,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder;

8.8 If any warranty, representation, statement, or Record made herein or in any
other Loan Document or delivered in writing to Agent or any Lender in connection
with this Agreement or any other Loan Document proves to be untrue in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

8.9 If the obligation of any Guarantor under any Guaranty is limited or
terminated by operation of law or by such Guarantor;

8.10 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on the Collateral covered thereby, except (a) as a result of
a disposition of the applicable Collateral in a transaction permitted under this
Agreement or (b) as a result of any failure by Agent to continue any financing
statement in accordance with the applicable provisions of the Code and/or the
PPSA, or to continue the effectiveness of any Mortgage in accordance with
applicable law;

8.11 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by a Loan Party or its Subsidiaries, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document;

8.12 If (a) a motion, request, appeal or application seeking relief from, a stay
of, revocation of or an appeal of, the Sanction Order or the Recognition Order
shall have been timely filed, and (b) either the Sanction Order or Recognition
Order in any respect is the subject of a stay pending such motion, request,
appeal or application;

8.13 If there is any actual termination, cancellation, limitation of, or
modification to or change in, the business relationship between any Loan Party,
on the one hand, and any customer or supplier or any group thereof, on the other
hand, where such termination, cancellation, limitation of, or modification to or
change in, such business relationship could reasonably be expected to result in
a Material Adverse Change;

8.14 If any Loan Party shall take any steps or actions (other than preparation
of preliminary legal documentation and similar preparatory actions) to pursue,
or provide any notice to any Person that they intend to pursue, a
recapitalization of Parent or any of its Subsidiaries, whether pursuant to a
plan of arrangement under the Canada Business Corporations Act (Canada) or
otherwise; or

 

- 48 -



--------------------------------------------------------------------------------

8.15 If (a) there shall occur and be continuing any default (or any comparable
term) by any Loan Party or any of its Subsidiaries under any document evidencing
or governing any Indebtedness that has been contractually subordinated in right
of payment to the Obligations, (b) any of the Obligations for any reason shall
cease to be “Senior Indebtedness” or “Designated Senior Indebtedness” (or any
comparable terms) under, and as defined in, any document evidencing or governing
any Indebtedness that has been contractually subordinated in right of payment to
the Obligations, (c) any Indebtedness other than the Obligations shall
constitute “Designated Senior Indebtedness” (or any comparable term) under, and
as defined in, any document evidencing or governing any Indebtedness that has
been contractually subordinated in right of payment to the Obligations, (d) any
holder of any Indebtedness that has been contractually subordinated in right of
payment to the Obligations shall fail to perform or comply with any of the
subordination provisions of the documents evidencing or governing such
Indebtedness (if any) or with the provisions of any applicable subordination
agreement in a manner adverse to the interests of the Lender Group, or (e) the
subordination provisions (if any) of any document evidencing or governing any
Indebtedness that has been contractually subordinated in right of payment to the
Obligations shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of such
Indebtedness.

 

9. RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Administrative
Borrower) in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:

(a) declare the Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable, whereupon the
same shall become and be immediately due and payable and Borrowers shall be
obligated to repay all of such Obligations in full, without presentment, demand,
protest, or further notice or other requirements of any kind, all of which are
hereby expressly waived by Parent and each Borrower;

(b) declare the Revolver Commitments terminated, whereupon the Revolver
Commitments shall immediately be terminated together with (i) any obligation of
any Lender hereunder to make Advances, (ii) the obligation of the Swing Lender
to make Swing Loans, and (iii) the obligation of the Issuing Lender to issue
Letters of Credit; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents or applicable law.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Loan Party or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts owing under this Agreement and the
other Loan Documents, shall automatically and immediately become due and payable
and Borrowers shall be obligated to repay all of such Obligations in full,
without presentment, demand, protest, or notice of any kind, all of which are
expressly waived by Parent and Borrowers.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code and PPSA, by law, or in equity.
No exercise by the Lender Group of one right or remedy shall be deemed an
election, and no waiver by the Lender Group of any Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

 

- 49 -



--------------------------------------------------------------------------------

10. WAIVERS; INDEMNIFICATION; RELEASE.

10.1 Demand; Protest; etc. Parent and each Borrower waives presentment, demand,
protest, notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which any Loan Party may in any way be liable and
all other requirements of any kind.

10.2 The Lender Group’s Liability for Collateral. Parent and each Borrower
hereby agrees that: (a) so long as Agent complies with its obligations, if any,
under the Code or other applicable law, the Lender Group shall not in any way or
manner be liable or responsible for: (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by Borrowers.

10.3 Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys (other than allocated costs of
internal counsel), experts, or consultants and all other costs and expenses
actually incurred in connection therewith or in connection with the enforcement
of this indemnification (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution and delivery (provided that Borrowers shall not be liable for
costs and expenses (including attorneys fees) of any Lender (other than WFCF)
incurred in advising, structuring, drafting, reviewing, administering or
syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Parent’s and its Subsidiaries’ compliance with the
terms of the Loan Documents (provided, however, that the indemnification in this
clause (a) shall not extend to (i) disputes solely between or among the Lenders,
(ii) disputes solely between or among the Lenders and their respective
Affiliates; it being understood and agreed that the indemnification in this
clause (a) shall extend to Agent (but not the Lenders) relative to disputes
between or among Agent on the one hand, and one or more Lenders, or one or more
of their Affiliates, on the other hand, or (iii) any Taxes or any costs
attributable to Taxes, which shall be governed by Section 16), (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, (c) in
connection with the Proceedings, the Plan of Reorganization, the Sanction Order
and the Recognition Order, and (d) in connection with or arising out of any
presence or release of Hazardous Materials at, on, under, to or from any assets
or properties owned, leased or operated by Parent or any of its Subsidiaries or
any Environmental Actions, Environmental Liabilities and Costs or Remedial
Actions related in any way to any such assets or properties of Parent or any of
its Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”).
The foregoing to the contrary notwithstanding, Borrowers shall have no
obligation to any Indemnified Person under this Section 10.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person or its officers, directors, employees, attorneys, or agents.
This provision shall survive the termination of this Agreement and the repayment
of the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

 

- 50 -



--------------------------------------------------------------------------------

10.4 Release. Parent and each Loan Party may have certain Claims against the
Released Parties, as those terms are defined below, regarding or relating to the
DIP Credit Facility or the other Loan Documents (as defined in the DIP Credit
Facility). The agent and lenders under the DIP Credit Facility, and each Loan
Party desires to resolve each and every one of such Claims in conjunction with
the execution of this Agreement and thus each Loan Party makes the releases
contained in this Section 10.4. In consideration of Agent and the Lenders
entering into this Agreement, each Loan Party hereby fully and unconditionally
releases and forever discharges each of Agent and the Lenders (in their
capacities as such under the DIP Credit Facility), and their respective
directors, officers, employees, subsidiaries, Affiliates, attorneys, agents and
representatives, (collectively, in their capacities as such under the DIP Credit
Facility, the “Released Parties”), of and from any and all claims, allegations,
causes of action, costs or demands and liabilities, of whatever kind or nature,
up to and including the date on which this Agreement is executed, whether known
or unknown, liquidated or unliquidated, fixed or contingent, asserted or
unasserted, foreseen or unforeseen, matured or unmatured, suspected or
unsuspected, anticipated or unanticipated, which any Loan Party has, had, claims
to have had or hereafter claims to have against the Released Parties by reason
of any act or omission on the part of the Released Parties, or any of them,
occurring prior to the date on which this Agreement is executed, including all
such loss or damage of any kind heretofore sustained or that may arise as a
consequence of the dealings among the parties up to and including the date on
which this Agreement is executed, regarding or relating to the DIP Credit
Facility, any of the Loan Documents (as defined in DIP Credit Facility), the
borrowing thereunder or any of the other Obligations (as defined in DIP Credit
Facility), including administration or enforcement thereof (collectively, the
“Claims”). Each Loan Party represents and warrants that it has no knowledge of
any Claim by it against the Released Parties or of any facts or acts of
omissions of the Released Parties which on the date hereof would be the basis of
a Claim by such Person against the Released Parties which is not released
hereby. Each Loan Party represents and warrants that the foregoing constitutes a
full and complete release of all Claims.

 

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Administrative Borrower or Agent, as the case may be, they shall be
sent to the respective address set forth below:

 

If to Administrative Borrower:    ANGIOTECH PHARMACEUTICALS, INC.    1618
Station Street    Vancouver, B.C. V6A 1B6    Attn: Chief Financial Officer   
Fax No.: (604) 221-6915 with copies to:    WILLKIE FARR & GALLAGHER LLP    787
Seventh Avenue    New York, New York 10019    Attn: Jeffrey M. Goldfarb    Fax
No.: (212) 728-9507

 

- 51 -



--------------------------------------------------------------------------------

If to Agent:    WELLS FARGO CAPITAL FINANCE, LLC    1100 Abernathy Road, Suite
1600    Atlanta, Georgia 30328    Attn: Business Finance Manager    Fax No.:
(770) 804-0785 with copies to:    SCHULTE ROTH & ZABEL LLP    919 Third Avenue
   New York, New York 10022    Attention: Michael M. Mezzacappa    Fax No.:
(212) 593-5955

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE
CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT) SHALL
BE TRIED AND LITIGATED ONLY IN THE STATE OF NEW YORK AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF PARENT AND EACH BORROWER AND
EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, PARENT AND EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF

 

- 52 -



--------------------------------------------------------------------------------

THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH OF
PARENT AND EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) EACH OF PARENT AND EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) With the prior written consent of Agent, which consent of Agent shall not be
unreasonably withheld, delayed or conditioned, and shall not be required in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than individuals) of a Lender, any Lender may assign and delegate to one
or more assignees (each an “Assignee”; provided that no Loan Party, or Affiliate
of a Loan Party shall be permitted to become an Assignee) all or any portion of
the Obligations, the Revolver Commitments and the other rights and obligations
of such Lender hereunder and under the other Loan Documents, in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender or (y) a group of new Lenders, each of which is an
Affiliate of each other or a Related Fund of such new Lender to the extent that
the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000); provided, however, that Borrowers and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Administrative Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with
Section 13.1(b), and (iii) unless waived by Agent, the assigning Lender or
Assignee has paid to Agent for Agent’s separate account a processing fee in the
amount of $3,500.

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Administrative Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3 hereof) and be released from any
future obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a

 

- 53 -



--------------------------------------------------------------------------------

party hereto and thereto); provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under
Section 15 and Section 17.9(a) of this Agreement.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance or observance by Borrowers of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Revolver Commitments arising therefrom. The Revolver
Commitment allocated to each Assignee shall reduce such Revolver Commitments of
the assigning Lender pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Revolver Commitment, and the other rights
and interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Revolver Commitment, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, and (v) all amounts payable by Borrowers
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due

 

- 54 -



--------------------------------------------------------------------------------

and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrowers, the Collections of
Parent or its Subsidiaries, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that neither Parent nor any Borrower may assign this Agreement or any rights or
duties hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by the
Lenders shall release Parent or any Borrower from its Obligations. A Lender may
assign this Agreement and the other Loan Documents and its rights and duties
hereunder and thereunder pursuant to Section 13.1 hereof and, except as
expressly required pursuant to Section 13.1 hereof, no consent or approval by
Parent or any Borrower is required in connection with any such assignment.

 

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Parent or any
Borrower therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders (or by Agent at the written request of the
Required Lenders), Parent and the Loan Parties that are party thereto and then
any such waiver or consent shall be effective, but only in the specific instance
and for the specific purpose for which given; provided, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by all of the
Lenders directly affected thereby and Parent and all of the Loan Parties that
are party thereto, do any of the following:

(i) increase the amount of or extend the expiration date of any Revolver
Commitment of any Lender or amend, modify or eliminate the last sentence of
Section 2.4(c),

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

 

- 55 -



--------------------------------------------------------------------------------

(iv) amend, modify or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify or eliminate Section 15.11,

(vi) other than as permitted by Section 15.11, release Agent’s Lien in and to
any of the Collateral,

(vii) amend, modify or eliminate the definition of “Required Lenders” or “Pro
Rata Share”,

(viii) contractually subordinate any of Agent’s Liens,

(ix) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,

(x) amend, modify or eliminate any of the provisions of Section 2.4(b)(i) or
(ii) or Section 2.4(e) or (f),

(xi) amend, modify or eliminate any of the provisions of Section 13.1(a) to
permit a Loan Party or an Affiliate of a Loan Party to be permitted to become an
Assignee, or

(xii) amend, modify or eliminate the definition of Borrowing Base or any of the
defined terms (including the definitions of Eligible Accounts, Eligible Domestic
Accounts, Eligible Foreign Accounts, and Eligible Inventory) that are used in
such definition, in each case, to the extent that any such change results in
more credit being made available to Borrowers based upon the Borrowing Base, but
not otherwise, or the definition of Maximum Revolver Amount, or change
Section 2.1(c).

(b) No amendment, waiver, modification, elimination or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Administrative Borrower
(and shall not require the written consent of any of the Lenders), and (ii) any
provision of Section 15 pertaining to Agent, or any other rights or duties of
Agent under this Agreement or the other Loan Documents, without the written
consent of Agent, Administrative Borrower, and the Required Lenders.

(c) No amendment, waiver, modification, elimination or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to the Issuing Lender, or any other rights or duties of the Issuing
Lender under this Agreement or the other Loan Documents, without the written
consent of the Issuing Lender, Agent, Administrative Borrower, and the Required
Lenders.

(d) No amendment, waiver, modification, elimination or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Administrative Borrower, and the Required Lenders.

(e) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Parent or any
Borrower, shall not require

 

- 56 -



--------------------------------------------------------------------------------

consent by or the agreement of Parent or any Loan Party, and (ii) any amendment,
waiver, modification, elimination, or consent of or with respect to any
provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender.

14.2 Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Holdout Lender”) or any Lender that made a claim
for compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Holdout Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder. Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender or Tax
Lender, as applicable, and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
(without any premium or penalty of any kind whatsoever, but including (i) all
interest, fees and other amounts that may be due in payable in respect thereof,
and (ii) an assumption of its Pro Rata Share of participations in the Letters of
Credit). If the Holdout Lender or Tax Lender, as applicable, shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name or and on behalf
of the Holdout Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Holdout Lender
or Tax Lender, as applicable, shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender or Tax
Lender, as applicable, shall be made in accordance with the terms of
Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Revolver Commitments, and the other rights
and obligations of the Holdout Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Holdout Lender or Tax Lender, as
applicable, shall remain obligated to make the Holdout Lender’s or Tax Lender’s,
as applicable, Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of such Letters
of Credit.

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Parent and each
Borrower of any provision of this Agreement. Agent’s and each Lender’s rights
under this Agreement and the other Loan Documents will be cumulative and not
exclusive of any other right or remedy that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFCF as its agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to designate, appoint, and
authorize) Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental

 

- 57 -



--------------------------------------------------------------------------------

thereto. Agent agrees to act as agent for and on behalf of the Lenders (and the
Bank Product Providers) on the conditions contained in this Section 15. Any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Loan
Documents, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender (or Bank Product Provider), and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent. Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement or the other Loan Documents with reference to Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only a
representative relationship between independent contracting parties. Each Lender
hereby further authorizes (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to authorize) Agent to act as the secured
party under each of the Loan Documents that create a Lien on any item of
Collateral. Except as expressly otherwise provided in this Agreement, Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Parent and its Subsidiaries, and related matters, (b) execute
or file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to the Loan Documents, (c) make Advances,
for itself or on behalf of Lenders, as provided in the Loan Documents,
(d) exclusively receive, apply, and distribute the Collections of Parent and its
Subsidiaries as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of Parent and its
Subsidiaries, (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to Parent or its Subsidiaries, the
Obligations, the Collateral, the Collections of Parent and its Subsidiaries, or
otherwise related to any of same as provided in the Loan Documents, the Plan of
Reorganization, the Sanction Order or the Recognition Order, and (g) incur and
pay such Lender Group Expenses as Agent may deem necessary or appropriate for
the performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Parent or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lender (or any Bank Product Provider) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Parent or its Subsidiaries.

 

- 58 -



--------------------------------------------------------------------------------

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to any Loan Party or counsel to
any Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, it is so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 8; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

15.6 Credit Decision. Each Lender (and each Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of Parent and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender

 

- 59 -



--------------------------------------------------------------------------------

acknowledges (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that Agent does not have any duty or
responsibility, either initially or on a continuing basis (except to the extent,
if any, that is expressly specified herein) to provide such Lender (or Bank
Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, the Plan of Reorganization, the Sanction Order and the
Recognition Order, including court costs, attorneys fees and expenses, fees and
expenses of financial accountants, advisors, consultants, and appraisers, costs
of collection by outside collection agencies, auctioneer fees and expenses, and
costs of security guards or insurance premiums paid to maintain the Collateral,
whether or not any Borrower is obligated to reimburse Agent or Lenders for such
expenses pursuant to this Agreement or otherwise. Agent is authorized and
directed to deduct and retain sufficient amounts from the Collections of Parent
and its Subsidiaries received by Agent to reimburse Agent for such out-of-pocket
costs and expenses prior to the distribution of any amounts to Lenders (or Bank
Product Providers). In the event Agent is not reimbursed for such costs and
expenses by Parent or its Subsidiaries, each Lender hereby agrees that it is and
shall be obligated to pay to Agent such Lender’s Pro Rata Share thereof. Whether
or not the transactions contemplated hereby are consummated, each of the Lenders
shall indemnify and defend the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrowers and without limiting the obligation of
Borrowers to do so), according to their Pro Rata Shares, from and against any
and all Indemnified Liabilities; provided, however, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make an Advance or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s Pro Rata Share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, the Plan of Reorganization, the Sanction Order, the Recognition Order
or any document contemplated by or referred to herein, to the extent that Agent
is not reimbursed for such expenses by or on behalf of Borrowers. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

15.8 Agent in Individual Capacity. WFCF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with Parent
and its Subsidiaries and Affiliates and any other Person party to any Loan
Documents as though WFCF were not Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group. The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, WFCF or its Affiliates may receive information regarding Parent
or its Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of Parent or such other Person
and that prohibit the disclosure of such information to the Lenders (or Bank
Product Providers), and the Lenders acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFCF in its
individual capacity.

15.9 Successor Agent. Agent may resign as Agent upon 30 days prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Administrative Borrower (unless such

 

- 60 -



--------------------------------------------------------------------------------

notice is waived by Administrative Borrower) and without any notice to Bank
Product Providers. If Agent resigns under this Agreement, the Required Lenders
shall be entitled, with (so long as no Event of Default has occurred and is
continuing) the consent of Administrative Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned), appoint a successor Agent for
the Lenders (and Bank Product Providers). If, at the time that Agent’s
resignation is effective, it is acting as the Issuing Lender or the Swing
Lender, such resignation shall also operate to effectuate its resignation as the
Issuing Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Administrative
Borrower, a successor Agent. If Agent has materially breached or failed to
perform any material provision of this Agreement or of applicable law, the
Required Lenders, with (so long as no Event of Default has occurred and is
continuing) the consent of Administrative Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned), may agree in writing to remove
and replace Agent with a successor Agent from among the Lenders. In any such
event, upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 15 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is 30 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire equity interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Parent or its Affiliates
or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Parent or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

15.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, at its option and in its sole discretion, to release any Lien on any
Collateral (i) upon the termination of the Revolver Commitments and payment and
satisfaction in full by Borrowers of all of the Obligations, (ii) constituting
property being sold or disposed of if a release is required or desirable in
connection therewith and if Administrative Borrower certifies to Agent that the
sale or disposition is permitted under Section 6.4 (and Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property in which neither Parent nor its Subsidiaries owned
any interest at the time Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to Parent or its Subsidiaries under a lease
that has expired or is terminated in a transaction permitted under this
Agreement. The Loan Parties and the Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (i) consent to, credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof

 

- 61 -



--------------------------------------------------------------------------------

conducted under the provisions of the United States Bankruptcy Code or any other
Insolvency Statute, including under Section 363 of the United States Bankruptcy
Code, (ii) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale or other
disposition thereof conducted under the provisions of the Code, including
pursuant to Sections 9-610 or 9-620 of the Code, or (iii) credit bid or purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral at any other sale or foreclosure conducted by Agent (whether
by judicial action or otherwise) in accordance with applicable law. In
connection with any such credit bid or purchase, the Obligations owed to the
Lenders and the Bank Product Providers shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of Agent to credit bid or
purchase at such sale or other disposition of the Collateral and, if such claims
cannot be estimated without unduly delaying the ability of Agent to credit bid,
then such claims shall be disregarded, not credit bid, and not entitled to any
interest in the asset or assets purchased by means of such credit bid) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Stock of the
acquisition vehicle or vehicles that are used to consummate such purchase).
Except as provided above, Agent will not execute and deliver a release of any
Lien on any Collateral without the prior written authorization of (y) if the
release is of all or substantially all of the Collateral, all of the Lenders
(without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers). Upon request by Agent or Administrative Borrower at any
time, the Lenders will (and if so requested, the Bank Product Providers will)
confirm in writing Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 15.11; provided, however,
that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
any Borrower in respect of) all interests retained by any Borrower, including,
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral. The Lenders further hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent, at its option and in its sole discretion, to subordinate any
Lien granted to or held by Agent under any Loan Document to the holder of any
Permitted Lien on such property if such Permitted Lien secures Permitted
Purchase Money Indebtedness.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by Parent or
its Subsidiaries or is cared for, protected, or insured or has been encumbered,
or that Agent’s Liens have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Parent or its Subsidiaries or any deposit

 

- 62 -



--------------------------------------------------------------------------------

accounts of Parent or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13 Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16 Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report
respecting Parent or its Subsidiaries (each a “Report” and collectively,
“Reports”) prepared by or at the request of Agent, and Agent shall so furnish
each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

- 63 -



--------------------------------------------------------------------------------

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon Parent’s and its Subsidiaries’
books and records, as well as on representations of Parent’s and its
Subsidiaries’ personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or its Subsidiaries to Agent that has not been
contemporaneously provided by Parent or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrowers the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Parent or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Administrative Borrower a statement regarding
the Loan Account, Agent shall send a copy of such statement to each Lender.

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Revolver Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Revolver Commitments. Nothing contained herein shall confer upon any Lender any
interest in, or subject any Lender to any liability for, or in respect of, the
business, assets, profits, losses, or liabilities of any other Lender. Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender. Except as provided in Section 15.7, no member of the Lender
Group shall have any liability for the acts of any other member of the Lender
Group. No Lender shall be responsible to any Borrower or any other Person for
any failure by any other Lender (or Bank Product Provider) to fulfill its
obligations to make credit available hereunder, nor to advance for such Lender
(or Bank Product Provider) or on its behalf, nor to take any other action on
behalf of such Lender (or Bank Product Provider) hereunder or in connection with
the financing contemplated herein.

15.18 Intercreditor Agreement. Each Lender hereby grants (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to grant) to
Agent all requisite authority to enter into or otherwise become bound by the
Intercreditor Agreement and to bind the Lenders (and Bank Product Providers)
thereto by Agent’s entering into or otherwise becoming bound thereby, and no
further consent or approval on the part of any Lender (or any Bank Product
Provider) is or will be required in connection with the performance by Agent of
the Intercreditor Agreement.

 

- 64 -



--------------------------------------------------------------------------------

16. WITHHOLDING TAXES.

(a) All payments made by any Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, each Borrower shall comply with
the next sentence of this Section 16(a). If any Taxes are so levied or imposed,
each Borrower agrees to pay the full amount of such Taxes and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrowers shall not be required to increase any such amounts if the
increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction). Each Borrower will furnish to Agent as promptly as
possible after the date the payment of any Tax is due pursuant to applicable
law, certified copies of tax receipts evidencing such payment by Borrowers.

(b) Each Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.

(c) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to any Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

 

- 65 -



--------------------------------------------------------------------------------

(d) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, however,
that nothing in this Section 16(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

(e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or 16(d), if applicable. Borrowers agree that each Participant shall be entitled
to the benefits of this Section 16 with respect to its participation in any
portion of the Revolver Commitments and the Obligations so long as such
Participant complies with the obligations set forth in this Section 16 with
respect thereto.

(f) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
subsection (c) or (d) of this Section 16 are not delivered to Agent (or, in the
case of a Participant, to the Lender granting the participation), then Agent
(or, in the case of a Participant, to the Lender granting the participation) may
withhold from any interest payment to such Lender or such Participant not
providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

(g) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

(h) If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by a Borrower
or with respect to which a Borrower has paid additional amounts pursuant to this
Section 16, so long as no Default or Event of Default has occurred and is

 

- 66 -



--------------------------------------------------------------------------------

continuing, it shall pay over such refund to such Borrower (but only to the
extent of payments made, or additional amounts paid, by such Borrower under this
Section 16 with respect to Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that such Borrower, upon the request of Agent or such Lender,
agrees to repay the amount paid over to such Borrower (plus any penalties,
interest or other charges, imposed by the relevant Governmental Authority, other
than such penalties, interest or other charges imposed as a result of the
willful misconduct or gross negligence of Agent hereunder) to Agent or such
Lender in the event Agent or such Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything in this Credit Agreement
to the contrary, this Section 16 shall not be construed to require Agent or any
Lender to make available its tax returns (or any other information which it
deems confidential) to any Borrower or any other Person.

(i) Each Borrower shall indemnify and hold harmless each Lender (including for
purposes of this section any Participant) and Agent (and, in the case of any
Lender or Agent that is a partnership or other “flow-through” entity for tax
purposes, each beneficial owner thereof (each, a “Beneficial Owner”)) for the
full amount of Taxes that arise from any payment made hereunder or under any of
the Loan Documents and Other Taxes imposed on or paid by such Person and any
liability (including penalties, interest and expenses) arising from or with
respect to such taxes, whether or not they were correctly or legally asserted.
In addition, each Borrower shall indemnify Lenders and Agent (and their
Beneficial Owners) for any taxes based on or measured by the overall net income
of Lenders or Agent (or their Beneficial Owners) (“Net Income Taxes”) imposed by
any jurisdiction on or with respect to any increased amount payable by any
Borrower under this Section 16. Payment under this indemnification shall be made
within 30 days from the date Agent or the relevant Lender makes written demand
for it. A certificate containing reasonable detail as to the amount of such
Taxes, Other Taxes or Net Income Taxes submitted to Administrative Borrower by
Agent or the relevant Lender shall be conclusive evidence, absent manifest
error, of the amount due from Borrowers to Agent or such Lender (or their
Beneficial Owners).

(j) The provisions of this Section 16 shall survive the termination of the
Agreement and the repayment of all Obligations.

 

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Parent, each Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Parent or any Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
by virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed Agent as its agent and
to have accepted the benefits of the

 

- 67 -



--------------------------------------------------------------------------------

Loan Documents; it being understood and agreed that the rights and benefits of
each Bank Product Provider under the Loan Documents consist exclusively of such
Bank Product Provider’s being a beneficiary of the Liens and security interests
(and, if applicable, guarantees) granted to Agent and the right to share in
payments and collections out of the Collateral as more fully set forth herein.
In addition, each Bank Product Provider, by virtue of entering into a Bank
Product Agreement, shall be automatically deemed to have agreed that Agent shall
have the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the relevant Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the relevant Bank Product Provider is
the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Any Loan Party may obtain Bank Products from any Bank Product
Provider, although no Loan Party is required to do so. Parent and each Borrower,
on behalf of each Loan Party, acknowledges and agrees that no Bank Product
Provider has committed to provide any Bank Products and that the providing of
Bank Products by any Bank Product Provider is in the sole and absolute
discretion of such Bank Product Provider. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, no provider or holder of
any Bank Product shall have any voting or approval rights hereunder (or be
deemed a Lender) solely by virtue of its status as the provider or holder of
such agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Borrower or any Guarantor or the transfer to the Lender
Group of any property should for any reason subsequently be asserted, or
declared, to be void or voidable under any provincial, state or federal law
relating to creditors’ rights, including provisions of any Insolvency Statute
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a “Voidable
Transfer”), and if the Lender Group is required to repay or restore, in whole or
in part, any such Voidable Transfer, or elects to do so upon the reasonable
advice of its counsel, then, as to any such Voidable Transfer, or the amount
thereof that the Lender Group is required or elects to repay or restore, and as
to all reasonable

 

- 68 -



--------------------------------------------------------------------------------

costs, expenses, and attorneys fees of the Lender Group related thereto, the
liability of Borrowers or Guarantors automatically shall be revived, reinstated,
and restored and shall exist as though such Voidable Transfer had never been
made.

17.9 Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), “Lender Group Representatives”),
(ii) to Subsidiaries and Affiliates of any member of the Lender Group (including
the Bank Product Providers), provided that any such Subsidiary or Affiliate
shall have agreed to receive such information hereunder subject to the terms of
this Section 17.9, (iii) as may be required by regulatory authorities so long as
such authorities are informed of the confidential nature of such information,
(iv) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation, (v) as may be agreed to in writing by Administrative
Borrower, (vi) as requested or required by any Governmental Authority pursuant
to any subpoena or other legal process, (vii) as to any such information that is
or becomes generally available to the public (other than as a result of
prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
(i) provide information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services,
and (ii) use the name, logos, and other insignia of Loan Parties and their
Subsidiaries and the Revolver Commitments provided hereunder in any “tombstone”
or comparable advertising, on its website or in other marketing materials of the
Agent.

17.10 Lender Group Expenses. Borrowers agree to pay any and all Lender Group
Expenses promptly after demand therefor by Agent and agrees that their
obligations contained in this Section 17.10 shall survive payment or
satisfaction in full of all other Obligations.

17.11 USA PATRIOT Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
each Borrower and other information that will allow such Lender to identify each
Borrower in accordance with the Patriot Act. In addition, if Agent is required
by law or regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Expenses hereunder and be for
the account of Borrowers.

17.12 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

- 69 -



--------------------------------------------------------------------------------

17.13 Parallel Debt Obligation.

(a) Each Loan Party hereby agrees and covenants with Agent by way of an
acknowledgment of debt that it shall pay (the “Parallel Obligations”) to Agent
sums equal to, and in the currency of, the obligations owing by such Loan Party
under the Loan Documents (the “Principal Obligations”) as and when the same fall
due for payment under the Loan Documents.

(b) Agent shall have its own independent right to demand payment of the Parallel
Obligations by the Loan Parties (such demand to be made in accordance with, and
only in the circumstances permitted under, the Loan Documents and only if
permitted by this Agreement). The rights of the Loan Parties (other than Agent)
or any person which a Loan Party represents to receive payment of the Principal
Obligations are several from the rights of Agent to receive payment of the
Parallel Obligations provided that the payment by a Loan Party of its Parallel
Obligations to Agent in accordance with this Section 17.13 (Parallel Debt
Obligation) shall be a good discharge of the corresponding Principal Obligations
and the payment by a Loan Party of its Principal Obligations in accordance with
the provisions of the Loan Documents shall be a good discharge of the
corresponding Parallel Obligations. In the event of a good discharge of any
Principal Obligations, Agent shall not be entitled to demand payment of the
corresponding Parallel Obligations and such Parallel Obligations shall be
discharged to the same extent. In the event of a good discharge of any Parallel
Obligations, the Loan Parties or any person which a Loan Party represents shall
not be entitled to demand payment of the corresponding Principal Obligations and
such Principal Obligations shall be discharged to the same extent.

17.14 Angiotech Pharmaceuticals (US), Inc. as Agent for Borrowers. Each Borrower
hereby irrevocably appoints Angiotech Pharmaceuticals (US), Inc. as the
borrowing agent and attorney-in-fact for all Borrowers (the “Administrative
Borrower”) which appointment shall remain in full force and effect unless and
until Agent shall have received prior written notice signed by each Borrower
that such appointment has been revoked and that another Borrower has been
appointed Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes Administrative Borrower (a) to provide Agent with all notices with
respect to Advances and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement and (b) to
take such action as Administrative Borrower deems appropriate on its behalf to
obtain Advances and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement. It is
understood that the handling of the Loan Account and Collateral of Borrowers in
a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that the Lender Group shall not incur liability to any Borrower or any other
Person as a result hereof. Each Borrower expects to derive benefit, directly or
indirectly, from the handling of the Loan Account and the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group. To induce the
Lender Group to do so, and in consideration thereof, each Borrower hereby
jointly and severally agrees to indemnify each member of the Lender Group and
hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(i) the handling of the Loan Account and Collateral of Borrowers as herein
provided, (ii) the Lender Group’s relying on any instructions of Administrative
Borrower, or (iii) any other action taken by the Lender Group hereunder or under
the other Loan Documents, except that Borrowers will have no liability to the
relevant Agent-Related Person or Lender-Related Person under this Section 17.14
with respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent-Related Person or Lender-Related Person, as the
case may be.

 

- 70 -



--------------------------------------------------------------------------------

17.15 Judgment Currency.

(a) This is an international financial transaction in which the specification of
a currency and payment is of the essence. Dollars shall be the currency of
account in the case of all payments pursuant to or arising under this Agreement
or under any other Loan Document, and all such payments shall be made to Agent’s
Account in immediately available funds. To the fullest extent permitted by
applicable law, the Obligations of each Loan Party to Agent and the Lenders
under this Agreement and under the other Loan Documents shall not be discharged
by any amount paid in any other currency or in any other manner than to Agent’s
Account to the extent that the amount so paid after conversion under this
Agreement and transfer to Agent’s Account, as applicable, does not yield the
amount of Dollars with respect to Obligations due under this Agreement and under
the other Loan Documents. If, for the purposes of obtaining or enforcing
judgment against any Loan Party in any court in any jurisdiction in connection
with this Agreement or any Loan Document, it becomes necessary to convert into
any other currency (such other currency being referred to as the “Judgment
Currency”) an amount due under this Agreement or any Loan Document in Dollars
other than Judgment Currency, the conversion shall be made at the Exchange Rate
prevailing on the Business Day immediately preceding (i) the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
jurisdiction that would give effect to such conversion being made on such date,
or (ii) the date on which the judgment is given, in the case of any proceeding
in the courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Section 17.15 being hereinafter referred to
as the “Judgment Conversion Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in subsection (a) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Loan Party shall pay such additional amount (if
any and in any event not a lesser amount) as may be necessary to ensure that the
amount actually received in the Judgment Currency, when converted at the
Exchange Rate prevailing on the date of payment, will produce the amount of
Dollars which could have been purchased with the amount of the Judgment Currency
stipulated in the judgment or judicial order at the Exchange Rate prevailing on
the Judgment Conversion Date.

(c) Any amount due from any Loan Party under this Section 17.15 shall not be
affected by judgment being obtained for any other amounts due under or in
respect of this Agreement or any Loan Document.

(d) Where any amount is denominated in Dollars under this Agreement but requires
for its determination an amount which is denominated in a Foreign Currency, such
amounts shall be converted to the Dollar Equivalent thereof based on the
Exchange Rate for such Foreign Currency on the date of determination.

17.16 Anti-Money Laundering Legislation.

(a) Each Borrower acknowledges that, pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
Laws, whether within Canada or elsewhere (collectively, including any guidelines
or orders thereunder, “AML Legislation”), the Lenders and the Agent may be
required to obtain, verify and record information regarding the Loan Parties,
their directors, authorized signing officers, direct or indirect shareholders or
other Persons in control of the Loan Parties, and the transactions contemplated
hereby. Each Loan Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or the Agent, or any prospective assignee or participant of a Lender
or Agent, in order to comply with any applicable AML Legislation, whether now or
hereafter in existence.

 

- 71 -



--------------------------------------------------------------------------------

(b) If Agent has ascertained the identity of a Loan Party or any authorized
signatories of such Loan Party for the purposes of applicable AML Legislation,
then the Administrative Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of applicable AML
Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that Agent has no obligation to ascertain
the identity of a Loan Party or any authorized signatories of a Loan Party on
behalf of any Lender, or to confirm the completeness or accuracy of any
information it obtains from a Loan Party or any such authorized signatory in
doing so.

17.17 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Revolver Commitments have not
expired or terminated.

[Signature pages to follow.]

 

- 72 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

ANGIOTECH PHARMACEUTICALS, INC.,

as Parent

By:  

/s/ K. Thomas Bailey

Name:   K. Thomas Bailey Title:   Chief Financial Officer

AFMEDICA, INC.,

as a Borrower

By:  

/s/ K. Thomas Bailey

Name:   K. Thomas Bailey Title:   President & Treasurer

AMERICAN MEDICAL INSTRUMENTS HOLDINGS, INC.,

as a Borrower

By:  

/s/ K. Thomas Bailey

Name:   K. Thomas Bailey Title:   President & Treasurer

ANGIOTECH AMERICA, INC.,

as a Borrower

By:  

/s/ K. Thomas Bailey

Name:   K. Thomas Bailey Title:   President & Treasurer

ANGIOTECH BIOCOATINGS CORP.,

as a Borrower

By:  

/s/ K. Thomas Bailey

Name:   K. Thomas Bailey Title:   President & Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ANGIOTECH DELAWARE, INC.,

as a Borrower

By:  

/s/ K. Thomas Bailey

Name:   K. Thomas Bailey Title:   President & Treasurer

ANGIOTECH FLORIDA HOLDINGS, INC.,

as a Borrower

By:  

/s/ K. Thomas Bailey

Name:   K. Thomas Bailey Title:   President & Treasurer

ANGIOTECH PHARMACEUTICALS (US), INC.,

as a Borrower

By:  

/s/ K. Thomas Bailey

Name:   K. Thomas Bailey Title:   President & Treasurer

B.G. SULZLE, INC.,

as a Borrower

By:  

/s/ K. Thomas Bailey

Name:

  K. Thomas Bailey Title:   President & Treasurer

MANAN MEDICAL PRODUCTS, INC.,

as a Borrower

By:  

/s/ K. Thomas Bailey

Name:

  K. Thomas Bailey Title:   President & Treasurer

MEDICAL DEVICE TECHNOLOGIES, INC.,

as a Borrower

By:  

/s/ K. Thomas Bailey

Name:   K. Thomas Bailey Title:   President & Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

NEUCOLL, INC.,

as a Borrower

By:  

/s/ K. Thomas Bailey

Name:   K. Thomas Bailey Title:   President & Treasurer

QUILL MEDICAL, INC.,

as a Borrower

By:  

/s/ K. Thomas Bailey

Name:   K. Thomas Bailey Title:   President & Treasurer

SURGICAL SPECIALTIES CORPORATION,

as a Borrower

By:  

/s/ K. Thomas Bailey

Name:   K. Thomas Bailey Title:   President & Treasurer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

as Agent and as a Lender

By:  

/s/ Dennis J. Rebman

Name:

Title:

 

Dennis J. Rebman

Vice President



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Administrative Borrower” has the meaning specified therefor in Section 17.14 of
the Agreement.

“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definitions of Eligible Domestic
Accounts and Eligible Foreign Accounts and Section 6.12 of the Agreement:
(a) any Person which owns directly or indirectly 10% or more of the Stock having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership in which a Person is a general partner shall be deemed an Affiliate
of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

“Appraised Value” means the net orderly liquidation value (net of liquidation
expenses) of any Equipment or the market value “as is” of any Real Property
Collateral, in each case, determined by the most recent appraisal thereof
performed by a qualified independent appraiser acceptable to Agent, in form and
substance satisfactory to Agent, which appraisal, in the case of any Real
Property Collateral, shall assume a marketing time not to exceed twelve
(12) months.



--------------------------------------------------------------------------------

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from
Administrative Borrower to Agent.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to the then outstanding principal amount of all Obligations (other
than Bank Product Obligations).

“Average Excess Availability” means, as of any date of determination, the
average of the Excess Availability for the 30 day period prior to the date of
determination.

“Bank Product” means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Parent or its Subsidiaries.

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Parent and its Subsidiaries in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding.

“Bankruptcy Court” has the meaning specified therefor in the preamble to the
Agreement.

“Base Rate” means the greatest of (a) 4.00 percent per annum, (b) the Federal
Funds Rate plus  1/2%, (c) the LIBOR Rate (which rate shall be calculated based
upon an Interest Period of 3 months and shall be determined on a daily basis)
plus 1.00% and (d) the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is

 

- 2 -



--------------------------------------------------------------------------------

one of Wells Fargo’s base rates (not necessarily the lowest of such rates) and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto and is evidenced by the recording thereof
after its announcement in such internal publications as Wells Fargo may
designate.

“Base Rate Loan” means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.

“Base Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a Base Rate Loan), the
applicable margin set forth in the following table that correspond to the most
recent Average Excess Availability calculation performed by Agent (the “Average
Excess Availability Calculation”); provided, however, that (a) for the period
from the Closing Date through the date Agent performs the Average Excess
Availability Calculation in respect of the testing period ending May 31, 2011
and (b) at any time that a Default or Event of Default shall have occurred and
be continuing, the Base Rate Margin shall be at the margin in the row styled
“Level I”:

 

Level

  

Average Excess Availability

Calculation

   Base Rate Margin   I    If the Average Excess Availability is less than
$15,000,000      3.50 %  II    If the Average Excess Availability is greater
than or equal to $15,000,000      3.25 % 

Except as set forth in the foregoing proviso, the Base Rate Margin shall be
based upon the most recent determination by Agent of the Average Excess
Availability Calculation, which will be calculated as of the end of each fiscal
quarter. Except as set forth in the foregoing proviso, the Base Rate Margin
shall be re-determined quarterly on the first day of the month following the
date of delivery by the Loan Parties to Agent of the report described in clause
(h) of Schedule 5.2 of the Agreement; provided, however, that if the Loan
Parties fail to provide such report when such report is due, the Base Rate
Margin shall be set at the margin in the row styled “Level I” as of the first
day of the month following the date on which such report was required to be
delivered until the date on which such report is delivered (on which date (but
not retroactively), without constituting a waiver of any Default or Event of
Default occasioned by the failure to timely deliver such report, the Base Rate
Margin shall be set at the margin based upon the Average Excess Availability
Calculation determined by Agent based upon the information contained in such
report). In the event that the information used by Agent to perform the Average
Excess Availability Calculation contained in any such report is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Base Rate Margin for any period (a “Base Rate Period”) than the Base
Rate Margin actually applied for such Base Rate Period, then (i) the Loan
Parties shall immediately deliver to Agent a correct report for such Base Rate
Period, (ii) the Base Rate Margin shall be determined as if the correct Base
Rate Margin (as set forth in the table above) were applicable for such Base Rate
Period, and (iii) Borrowers shall immediately deliver to Agent full payment in
respect of the accrued additional interest as a result of such increased Base
Rate Margin for such Base Rate Period, which payment shall be promptly applied
by Agent to the affected Obligations.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) subject to ERISA, for which Parent or any of its Subsidiaries or ERISA
Affiliates has been an “employer” (as defined in Section 3(5) of ERISA) within
the past six years.

 

- 3 -



--------------------------------------------------------------------------------

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

“Borrower” and “Borrowers” have the meaning specified therefor in the preamble
to the Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance.

“Borrowing Base” means, as of any date of determination, the result of:

(a) the sum of (i) the lesser of (A) $2,500,000 and (B) 75% of the amount of
Eligible Foreign Accounts, and (ii) 85% of the amount of Eligible Domestic
Accounts, less, in the case of each of clauses (i)(B) and (ii) above, the
amount, if any, of the Dilution Reserve, plus

(b) the lowest of (i) $10,000,000, (ii) 65% of the value of Eligible Inventory,
(iii) 85% times the most recently determined Net Liquidation Percentage times
the book value of Eligible Inventory, and (iv) 120% of the amount of credit
availability created by clause (a) above, plus

(c) the lesser of (i) $10,000,000 and (ii) the sum of (A) the lesser of (1) the
Specified Real Estate Collateral Cap in effect as of such date of determination
and (2) 50% of the Appraised Value of the Specified Real Property Collateral,
less the amount, if any, of reserves established by Agent for potential
environmental remediation costs relating to such Specified Real Property
Collateral, plus (B) 50% of the Market Value of the common Stock of Athersys,
Inc. owned by Parent to the extent that Agent has a first priority Lien
perfected by “control” (as defined in the Code) on such Stock, plus (C) the
lesser of (1) the Specified Intellectual Property Cap in effect as of such date
of determination and (2) 5% of the Risk Adjusted Value of the Specified
Intellectual Property and, minus

(d) the sum of (i) the Bank Product Reserve Amount and (ii) the aggregate amount
of reserves, if any, established by Agent under Section 2.1(c) of the Agreement.

“Borrowing Base Excess Amount” has the meaning specified therefor in
Section 2.4(e) of the Agreement.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the states of New York or
Georgia, except that, if a determination of a Business Day shall relate to a
LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.

“Canada Security Documents” means the agreements, instruments and other
documents set forth on Schedule C-2.

“Canadian Anti-Terrorism Laws” means the Criminal Code (Canada), the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada), the United
Nations Suppression of Terrorism Regulations and the Anti-terrorism Act (Canada)
and all regulations and orders made thereunder.

“Canadian CCAA Court” has the meaning specified therefor in the preamble to the
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“Canadian Employee” means any employee or former employee of a Canadian Loan
Party.

“Canadian Employee Benefits Legislation” means the Canada Pension Plan Act
(Canada), the Employment Pensions Plan Act (Alberta), the Pension Benefits
Standards Act (British Columbia) and any Canadian federal, provincial or local
counterparts or equivalents, in each case, as applicable and as amended from
time to time.

“Canadian Employee Plan” means any employee benefit, health, welfare,
supplemental unemployment benefit, bonus, profit sharing, retiring allowance,
severance, deferred compensation, stock compensation, stock purchase,
retirement, life, hospitalization insurance, medical, dental, disability or
other employee group or similar benefit or employment plans or supplemental
arrangements applicable to the Canadian Employees, but does not include the
Canada Pension Plan or the Quebec Pension Plan maintained by the Governments of
Canada and Quebec, respectively, and does not include a Canadian Pension Plan.

“Canadian Loan Parties” means each Loan Party organized under the laws of Canada
or a province thereof.

“Canadian Pension Plan” means any “registered pension plan”, as defined in
subsection 248(1) under the Income Tax Act (Canada) or required to be registered
under any Canadian federal or provincial law and contributed to by a Canadian
Loan Party for its Canadian Employees or former Canadian Employees, including
any pension plan within the meaning of the Employment Pensions Plan Act
(Alberta), the Pension Benefits Standards Act (British Columbia), or the
Supplemental Pensions Plan Act (Quebec) but does not include the Canada Pension
Plan or the Quebec Pension Plan maintained by the Governments of Canada and
Quebec, respectively.

“Canadian Priority Payables Reserves” means reserves (determined from time to
time by Agent in its Permitted Discretion) for: (a) the amount past due and
owing by any Canadian Loan Party, or the accrued amount for which such Canadian
Loan Party has an obligation to remit, to a Governmental Authority or other
Person pursuant to any applicable law, rule or regulation, in respect of
(i) goods and services taxes, sales taxes, employee income taxes, municipal
taxes and other taxes payable or to be remitted or withheld, (ii) workers’
compensation, (iii) vacation or holiday pay, or (iv) other like charges and
demands to the extent that any Governmental Authority or other Person may claim
a Lien, trust or other claim ranking or capable of ranking in priority to or
pari passu with one or more of the Liens granted in the Loan Documents; and
(b) the aggregate amount of any other liabilities of any Canadian Loan Party
(i) in respect of which a trust has been or may be imposed on any Collateral to
provide for payment, (ii) in respect of unpaid pension plan contributions, or
(iii) which are secured by a Lien, right or claim on any Collateral; in each
case, pursuant to any applicable law, rule or regulation and which such Lien,
right or trust ranks or, in the judgment of Agent, is capable of ranking in
priority to or pari passu with one or more of the Liens granted in the Loan
Documents (such as Liens, rights or trusts or claims in favor of employees,
landlords, warehousemen, customs brokers, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens, rights, trusts, or claims for ad valorem,
excise, sales, or other taxes where given priority under applicable law).

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

- 5 -



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or, in the case of a Canadian
Loan Party only, Canada, or issued by any agency thereof and backed by the full
faith and credit of the United States or, in the case of a Canadian Loan Party
only, Canada, in each case maturing within 1 year from the date of acquisition
thereof, (b) marketable direct obligations issued or fully guaranteed by any
state of the United States, or in the case of a Canadian Loan Party only, any
province or territory of Canada, or any political subdivision of any such state,
province or territory or any public instrumentality thereof, maturing within
1 year from the date of acquisition thereof and, at the time of acquisition,
having one of the two highest ratings obtainable from either Standard & Poor’s
Rating Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”) or, in the
case of a Canadian Loan Party only, Dominion Bond Rating Services (“DBRS”),
(c) commercial paper maturing no more than 270 days from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s, or in the case of a Canadian Loan Party only,
having a rating of at least R-1 from DBRS, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank or, in the case of a Canadian Loan Party
only, Canada, in each case having at the date of acquisition thereof combined
capital and surplus of not less than $250,000,000, (e) repurchase obligations of
any commercial bank satisfying the requirements of clause (d) of this definition
or recognized securities dealer having combined capital and surplus of not less
than $250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (f) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (g) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (f) above.

“Cash Flow Forecast” means the cash flow forecast of Parent and its
Subsidiaries, setting forth cash receipts and disbursements, net cash flow, cash
position, loan balance and other information of Parent and its Subsidiaries for
the 13-week period covered thereby, or any other projections or forecasts
prepared on a weekly basis by or on behalf of Parent and its Subsidiaries and
delivered by Administrative Borrower to Agent and the Lenders pursuant to
Schedule 5.1, which shall be in form consistent with the cash requirement
forecast heretofore delivered to Agent and shall be in substance satisfactory to
Agent and the Required Lenders at the time of delivery thereof.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada).

“CCAA Proceedings” has the meaning specified therefor in the preamble to the
Agreement.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 35%,
or more, of the Stock of Parent having the right to vote for the election of
members of the Board of Directors, (b) a majority of the members of the Board of
Directors do not constitute Continuing Directors, (c) Parent fails to own and
control, directly or indirectly, 100% of the Stock of each other Loan Party or
(d) a “Change of Control” (or any comparable term or provision) under or with
respect to any of the Stock of any Loan Party or any of its Subsidiaries or any
of the Indebtedness of any Loan Party or any of its Subsidiaries (other than
Indebtedness of a Subsidiary of Parent that is not a Loan Party and is not
organized under the laws of the United States or any state thereof or Canada or
any province thereof) that is contractually subordinated to the Obligations.

 

- 6 -



--------------------------------------------------------------------------------

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s or its Subsidiaries’ books and records, Equipment, or Inventory, in
each case, in form and substance reasonably satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

“Contribution Agreement” means a contribution agreement executed and delivered
by each Loan Party, the form and substance of which is satisfactory to Agent.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Parent or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Controlled Account Agreement” has the meaning specified therefor in any
Security Agreement.

“Copyright Security Agreement” has the meaning specified therefor in any
Security Agreement.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“DBRS” has the meaning specified therefor in the definition of Cash Equivalents.

“Debtor” has the meaning specified therefor in the preamble to the Agreement.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

- 7 -



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) has notified Parent, any
Borrower, Agent, or any Lender in writing that it does not intend to comply with
all or any portion of its funding obligations under the Agreement, (c) has made
a public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement on the date that it is required to
do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or Insolvency Proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or Insolvency Proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

“Defined Benefit Plan” means any Canadian Pension Plan which contains a “defined
benefit provision”, as defined in subsection 147.1(1) of the Income Tax Act
(Canada).

“Denmark Security Documents” means the agreements, instruments and other
documents set forth on Schedule D-2.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

“DIP Credit Facility” has the meaning specified therefor in the preamble to the
Agreement.

“Discounted Value” means, as of any date of determination with respect to any
Specified Intellectual Property, the present value of the Loan Party’s cash flow
directly attributable to the licensing of such Specified Intellectual Property
and sale of products incorporating such Specified Intellectual Property (in each
case, net of any royalty streams paid in connection with such Specified
Intellectual Property) during the period from and after the Closing Date through
the Maturity Date based on an annual discount rate equal to 15%, as such
Discounted Value shall be adjusted by Agent from time to time in its Permitted
Discretion.

 

- 8 -



--------------------------------------------------------------------------------

“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent in Dollars of such amount,
determined by Agent using the applicable Exchange Rate.

“Dollars” or “$” means United States dollars.

“EBITDA” means, with respect to any fiscal period, (a) Parent’s consolidated net
earnings (or loss), minus (b) to the extent added in determining such
consolidated earnings (or loss) for such period, the sum of (i) non-cash
extraordinary gains for such period, (ii) interest income for such period and
(iii) foreign exchange gains for such period, plus (c) to the extent deducted in
determining such consolidated earnings (or loss) for such period, the sum of
(i) non-cash extraordinary losses or impairments for such period, (ii) non-cash
charges relating to the issuance of Stock of Parent to directors, officers and
employees of Parent and its Subsidiaries pursuant to employee stock option plans
(or other employee incentive plans or other compensation arrangements) approved
from time to time by the Board of Directors, (iii) interest expense for such
period, (iv) income taxes for such period, (v) depreciation and amortization for
such period, (vi) foreign exchange losses for such period, (vii) in-process
research and development, asset acquisition or business combination related
charges for any period, in the case of each of clauses (a), (b) and (c) above,
determined on a consolidated basis in accordance with GAAP, (viii) solely with
respect to any fiscal period ending during the period from January 1, 2010
through the date that is one month after the Closing Date, non-recurring costs,
fees, charges or expenses (including cash severance, professional fees and
restructuring costs) incurred in connection with the Recapitalization Support
Agreement, the FRN Support Agreement and the transactions contemplated thereby
in an aggregate amount not to exceed $32,000,000 for all fiscal periods ending
during the period from January 1, 2010 through the date that is one month after
the Closing Date, and (ix) solely with respect to any fiscal period ending
during the period from May 1, 2010 through December 31, 2010, non-cash royalty
expense of $3,500,000 related to the Loan Parties’ agreements with the National
Institute of Health.

“Eligible Accounts” means, collectively, Eligible Domestic Accounts and Eligible
Foreign Accounts.

“Eligible Domestic Accounts” means those Accounts created by a Borrower in the
ordinary course of its business, that arise out of such Borrower’s sale of goods
or rendition of services, that comply with each of the representations and
warranties respecting Eligible Domestic Accounts made in the Loan Documents, and
that are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, however, that such criteria may be revised
from time to time by Agent in Agent’s Permitted Discretion to address the
results of any audit performed by Agent from time to time after the Closing
Date. In determining the amount to be included, Eligible Domestic Accounts shall
be calculated net of customer deposits and unapplied cash. Eligible Domestic
Accounts shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts with selling terms of more than 30 days,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of a
Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars,

 

- 9 -



--------------------------------------------------------------------------------

(f) Accounts with respect to which the Account Debtor either (i) is not
principally located in the United States or Canada (except as otherwise
determined by Agent in its sole discretion), or (ii) is not organized under the
laws of the United States, any state thereof, Canada or any province thereof or
(iii) is the government of any foreign country or sovereign state, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(y) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent, or
(z) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, reasonably satisfactory to Agent,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the applicable Borrower
has complied, to the reasonable satisfaction of Agent, with the Assignment of
Claims Act, 31 USC §3727), or (ii) any state of the United States,

(h) Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,

(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that, in each case, the amount of Eligible
Domestic Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise Eligible Domestic
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(n) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity, or

(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services.

“Eligible Foreign Accounts” means those Accounts created by a Borrower in the
ordinary course of its business, that arise out of Borrowers’ sale of goods or
rendition of services (x) with respect to which the Account Debtor either is not
principally located in the United States or Canada (as determined by Agent in
its sole discretion) or is not organized under the laws of the United States,
any state thereof, Canada or any province thereof, and (y) that comply with each
of the representations and warranties respecting Eligible Foreign Accounts made
in the Loan Documents, and that are not excluded as ineligible by virtue of one
or

 

- 10 -



--------------------------------------------------------------------------------

more of the excluding criteria set forth below; provided, however, that such
criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any audit performed by Agent from time to
time after the Closing Date. In determining the amount to be included, Eligible
Foreign Accounts shall be calculated net of customer deposits and unapplied
cash. Eligible Foreign Accounts shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts with selling terms of more than 30 days,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of a
Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor is the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless (y) the Account is
supported by an irrevocable letter of credit reasonably satisfactory to Agent
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to Agent and is directly drawable by Agent, or (z) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent,

(h) Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,

(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that, in each case, the amount of Eligible
Foreign Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise Eligible Foreign
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

 

- 11 -



--------------------------------------------------------------------------------

(n) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity, or

(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services.

“Eligible Inventory” means Inventory of a Borrower consisting of raw materials
and first quality finished goods held for sale in the ordinary course of
Borrowers’ business, that complies with each of the representations and
warranties respecting Eligible Inventory made in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing Date.
In determining the amount to be so included, the value of any and all Inventory
shall be determined (i) at the lower of cost or market on a basis consistent
with Borrowers’ historical accounting practices and (ii) net of (x) any and all
royalties payable to any Person in connection with the sale thereof and (y) any
intercompany profit in respect thereof. An item of Inventory shall not be
included in Eligible Inventory if:

(a) a Borrower does not have good, valid, and marketable title thereto,

(b) a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of such Borrower),

(c) it is not located at one of the locations in the continental United States
set forth on Schedule E-1 (or in-transit from one such location to another such
location),

(d) it is in-transit to or from a location of a Borrower (other than in-transit
from one location set forth on Schedule E-1 to another location set forth on
Schedule E-1),

(e) it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless (i) (A) it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be, or
(B) Agent has instituted a reserve equal to the rental costs under the
applicable lease with respect to such location for a 3-month period and (ii) it
is segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises,

(f) it is not subject to a valid and perfected first priority Agent’s Lien,

(g) it consists of goods returned or rejected by a Borrower’s customers,

(h) it is the subject of a bill of lading or other document of title,

(i) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process or goods that constitute spare parts, packaging and
shipping materials, supplies used or consumed in a Borrower’s business, bill and
hold goods, defective goods, “seconds,” or Inventory acquired on consignment, or

(j) it is sold under a licensed patent or trademark, unless (i) Agent has
entered into a licensor waiver letter, in form and substance satisfactory to
Agent, with the licensor with respect to the rights of Agent to use the patent
or trademark to manufacture, sell or otherwise distribute such Inventory or
(ii) the quantity of such Inventory, on any date of determination, does not
exceed 60 days normal usage, as determined by Agent in its Permitted Discretion.

 

- 12 -



--------------------------------------------------------------------------------

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials from (a) any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, the effect of the environment
on employee health, or Hazardous Materials, in each case as amended from time to
time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Parent or its Subsidiaries under IRC Section 414(c), (c) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any organization
subject to ERISA that is a member of an affiliated service group of which Parent
or any of its Subsidiaries is a member under IRC Section 414(m), or (d) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any Person
subject to ERISA that is a party to an arrangement with Parent or any of its
Subsidiaries and whose employees are aggregated with the employees of Parent or
its Subsidiaries under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Parent and its Subsidiaries aged in excess of historical levels with respect
thereto and all book overdrafts of Parent and its Subsidiaries in excess of
historical practices with respect thereto, in each case as determined by Agent
in its Permitted Discretion.

“Excess Cash Flow” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, (a) TTM
EBITDA, minus (b) the sum of (i) the cash portion of Interest Expense paid
during such fiscal period, (ii) the cash portion of income taxes paid during
such period, (iii) the cash portion of Capital Expenditures (net of (y) any
proceeds reinvested in accordance with the provisions of Section 2.4(e)(ii) of
the Agreement, and (z) any proceeds of related financings with respect to such
expenditures) made during such period, and (iv) solely with respect to the
fiscal period ending December 31, 2011,

 

- 13 -



--------------------------------------------------------------------------------

non-recurring costs, fees, charges or expenses (including cash severance,
professional fees and restructuring costs) incurred in connection with the
Recapitalization Support Agreement, the FRN Support Agreement and the
transactions contemplated thereby in an aggregate amount not to exceed
$32,000,000.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Exchange Rate” means, with respect to a currency, the rate quoted by Wells
Fargo as the spot rate for the purchase by Wells Fargo of such currency with
another currency at approximately 10:30 a.m. (New York time) on the date as of
which the foreign exchange computation is made.

“Existing Letters of Credit” means those letters of credit described on Schedule
E-2 to the Agreement.

“Extraordinary Receipts” means any cash received by Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of
(a) proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (b) tax refunds, (c) indemnity
payments (other than to the extent such indemnity payments are (i) immediately
payable to a Person that is not an Affiliate of Parent or any of its
Subsidiaries, or (ii) received by Parent or any of its Subsidiaries as
reimbursement for any payment previously made to such Person), and (d) any
purchase price adjustment (other than a working capital adjustment) received in
connection with any purchase agreement.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” means that certain fee letter by and among Borrowers and Agent, in
form and substance reasonably satisfactory to Agent.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) the cash portion of Interest Expense paid during
such period, (b) principal payments in respect of Indebtedness that are required
to be paid during such period, and (c) all federal, state and local income taxes
paid in cash during such period.

“Fixed Charge Coverage Ratio” means, with respect to Parent for any period, the
ratio of (i) EBITDA for such period minus Capital Expenditures made (to the
extent not already incurred in a prior period) or incurred during such period,
to (ii) Fixed Charges for such period.

“Foreign Currency” means any currency other than the Dollar.

“Foreign Lender” shall mean any Lender or Participant that is not a United
States person within the meaning of IRC section 7701(a)(30).

“‘FRN Support Agreement” means that certain Floating Rate Note Support
Agreement, dated as of October 29, 2010, between Parent, each of Parent’s
Subsidiaries party thereto, and each holder of Senior Floating Rate Notes party
thereto, as amended, restated, supplemented or otherwise modified prior to the
date hereof.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

 

- 14 -



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, provincial, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.

“Guarantors” means (a) each Subsidiary of Parent listed on Schedule G-1,
(b) Parent, and (c) each other Person that becomes a guarantor after the Closing
Date, pursuant to Section 5.11 of the Agreement or otherwise, and “Guarantor”
means any one of them.

“Guaranty” means (a) that certain general continuing guaranty executed and
delivered by each Guarantor in favor of Agent, for the benefit of the Lender
Group and the Bank Product Providers, in form and substance reasonably
satisfactory to Agent and (b) any other guaranty in form and substance
reasonably satisfactory to Agent, pursuant to which a Person guaranties the
Obligations.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the United States Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.

“Hedge Provider” means Wells Fargo or any of its Affiliates.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Inactive Subsidiary” means each of the Subsidiaries of Parent identified on
Schedule I-1; provided, that Parent may designate any Inactive Subsidiary as a
non-Inactive Subsidiary for purposes of the Agreement by giving Agent written
notice of such designation if (a) such designation would not cause a Default or
an Event of Default to occur and be continuing immediately after such
designation and (b) the Loan Parties comply with the provisions of Section 5.11
with respect to the Inactive Subsidiary so designated.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade

 

- 15 -



--------------------------------------------------------------------------------

payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all obligations owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Prohibited Preferred Stock of such Person and (h) any
obligation of such person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness described in clause (d) above shall be
the lower of the amount of the obligation and the fair market value of the
assets of such Person securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indenture Deficit” has the meaning specified therefor in Section 2.1(d) of the
Agreement.

“Indenture Documents” means the Indentures, the Senior Floating Rate Notes, the
Senior Secured Floating Rate Notes and all agreements, instruments and other
documents delivered in connection with the foregoing.

“Indenture Collateral Agent” means Deutsche Bank National Trust Company, as
collateral agent under the Senior Secured Floating Rate Notes, or any successor
thereof.

“Indentures” means, collectively or individually as the context requires, the
Senior Floating Rate Notes Indenture and the Senior Secured Floating Rate Notes
Indenture.

“Indenture Trustee” means Deutsche Bank National Trust Company, as trustee under
the Indentures, or any successor thereof.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of an Insolvency Statute.

“Insolvency Statute” means (a) the United States Bankruptcy Code, (b) the
Bankruptcy and Insolvency Act (Canada), (c) the CCAA, (d) the Winding-up and
Restructuring Act (Canada), (d) any other local, state, provincial or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, recapitalization, arrangement of debt, or
other similar relief, (e) any general corporate legislation in any relevant
Canadian jurisdiction, in respect of any reorganization, recapitalization,
arrangement of debt or other similar relief, and/or (f) any similar legislation
in a relevant jurisdiction, in each case, as applicable and as in effect from
time to time.

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Parent, each of its Subsidiaries, and Agent, the form and
substance of which is reasonably satisfactory to Agent.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Closing Date by and among Agent and the Indenture Collateral Agent, as
acknowledged by the Loan Parties and the Indenture Trustee.

 

- 16 -



--------------------------------------------------------------------------------

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, or 3 months after the date on which the Interest Period
began, as applicable, and (e) Borrowers may not elect an Interest Period which
will end after the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of business
consistent with past practice), or acquisitions of Indebtedness, Stock, or all
or substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means WFCF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender’s
sole discretion, to become an Issuing Lender for the purpose of issuing Letters
of Credit or Reimbursement Undertakings pursuant to Section 2.11 of the
Agreement and the Issuing Lender shall be a Lender.

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1 of the Agreement.

“Lender Group” means each of the Lenders (including the Issuing Lender and Swing
Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Parent or its Subsidiaries under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) out-of-pocket fees or charges paid or incurred by Agent in connection with
the Lender Group’s transactions with Parent or its Subsidiaries under any of the
Loan Documents, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax Lien, litigation, and UCC searches and including searches with the patent
and trademark office, the copyright office, or the department of motor vehicles
and all similar searches and inquiries conducted in Canada), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter), real estate surveys,
real estate title policies and endorsements, and environmental audits,
(c) out-of-pocket costs and expenses incurred by Agent in the disbursement of
funds

 

- 17 -



--------------------------------------------------------------------------------

to Borrowers or other members of the Lender Group (by wire transfer or
otherwise), (d) out-of-pocket charges paid or incurred by Agent resulting from
the dishonor of checks payable by or to any Loan Party, (e) reasonable
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, the Plan of
Reorganization, the Sanction Order or the Recognition Order, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) reasonable out-of-pocket audit fees and
expenses (including travel, meals, and lodging) of Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter,
(g) reasonable out-of-pocket fees and expenses of Agent related to the retention
by Agent of consultants and other advisors (including Solutions Management LLC)
to monitor the financial performance of Parent and its Subsidiaries,
(h) reasonable out-of-pocket costs and expenses of third party claims or any
other suit paid or incurred by the Lender Group in enforcing or defending the
Loan Documents, the Plan of Reorganization, the Sanction Order or the
Recognition Order, or in connection with the transactions contemplated thereby,
or the Lender Group’s relationship with Parent or any of its Subsidiaries,
(i) Agent’s reasonable costs and expenses (including reasonable attorneys fees)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating, or amending the Loan Documents,
(j) Agent’s and each Lender’s reasonable costs and expenses (including
reasonable attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Parent or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, the Plan of Reorganization, the
Sanction Order or the Recognition Order, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral, and
(k) usage charges, charges, fees, costs and expenses for amendments, renewals,
extensions, transfers, or drawings from time to time imposed by the Underlying
Issuer or incurred by the Issuing Lender in respect of Letters of Credit and
out-of-pocket charges, fees, costs and expenses paid or incurred by the
Underlying Issuer or the Issuing Lender in connection with the issuance,
amendment, renewal, extension, or transfer of, or drawing under, any Letter of
Credit or any demand for payment thereunder.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by the Issuing Lender or a letter of credit (as that term is
defined in the Code) issued by Underlying Issuer, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 105% of the then existing Letter of
Credit Usage, (b) delivering to Agent documentation executed by all
beneficiaries under the Letters of Credit, in form and substance reasonably
satisfactory to Agent and the Issuing Lender, terminating all of such
beneficiaries’ rights under the Letters of Credit, or (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to 105% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by the Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.

 

- 18 -



--------------------------------------------------------------------------------

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“LIBOR Rate” means the greater of (a) 2.25 percent per annum, and (b) the rate
per annum rate appearing on Bloomberg L.P.’s (the “Service”) Page
BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service) 2
Business Days prior to the commencement of the requested Interest Period, for a
term and in an amount comparable to the Interest Period and the amount of the
LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan to a
LIBOR Rate Loan) by Borrowers in accordance with the Agreement, which
determination shall be conclusive in the absence of manifest error.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a LIBOR Rate Loan), the
applicable margin set forth in the following table that correspond to the most
recent Average Excess Availability calculation performed by Agent (the “Average
Excess Availability Calculation”); provided, however, (a) for the period from
the Closing Date through the date Agent performs the Average Excess Availability
Calculation in respect of the testing period ending May 31, 2011, and (b) at any
time that a Default or Event of Default shall have occurred and be continuing,
the LIBOR Rate Margin shall be at the margin in the row styled “Level I”:

 

Level

  

Average Excess Availability Calculation

  

LIBOR Rate Margin

I

   If the Average Excess
Availability is less than $15,000,000    3.75%

II

   If the Average Excess
Availability is greater than or equal
to $15,000,000    3.50%

Except as set forth in the foregoing proviso, the LIBOR Rate Margin shall be
based upon the most recent determination by Agent of the Average Excess
Availability Calculation, which will be calculated as of the end of each fiscal
quarter. Except as set forth in the foregoing proviso, the LIBOR Rate Margin
shall be re-determined quarterly on the first day of the month following the
date of delivery by the Loan Parties to Agent of the report described in clause
(h) of Schedule 5.2 of the Agreement; provided, however, that if the Loan
Parties fail to provide such report when such report is due, the LIBOR Rate
Margin shall be set at the margin in the row styled “Level I” as of the first
day of the month following the date on which such report was required to be
delivered until the date on which such report is delivered (on which date (but
not retroactively), without constituting a waiver of any Default or Event of
Default occasioned by the failure to timely deliver such report, the LIBOR Rate
Margin shall be set at the margin based upon the Average Excess Availability
Calculation determined by Agent based upon the information contained in such
report). In the event that the

 

- 19 -



--------------------------------------------------------------------------------

information used by Agent to perform the Average Excess Availability Calculation
contained in any such report is shown to be inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher LIBOR Rate Margin for
any period (a “LIBOR Rate Period”) than the LIBOR Rate Margin actually applied
for such LIBOR Rate Period, then (i) the Loan Parties shall immediately deliver
to Agent a correct report for such LIBOR Rate Period, (ii) the LIBOR Rate Margin
shall be determined as if the correct LIBOR Rate Margin (as set forth in the
table above) were applicable for such LIBOR Rate Period, and (iii) Borrowers
shall immediately deliver to Agent full payment in respect of the accrued
additional interest as a result of such increased LIBOR Rate Margin for such
LIBOR Rate Period, which payment shall be promptly applied by Agent to the
affected Obligations.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, hypothec,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing and, in the case of Parent and any Subsidiary of Parent organized
under the laws of Canada or any province thereof, excluding operating leases
that are deemed to be security interests under the relevant Canadian personal
property legislation and that do not otherwise represent a lien to secure
payment or performance of an obligation.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, any Bank Product Agreements, any Borrowing
Base Certificate, the Canada Security Documents, the Contribution Agreement, any
Control Agreements, any Controlled Account Agreements, any Copyright Security
Agreement, the Denmark Security Documents, the Fee Letter, the Guaranty, the
Intercompany Subordination Agreement, the Intercreditor Agreement, the Letters
of Credit, any letter of credit application or letter of credit agreement
entered into by any Loan Party in connection with the Agreement, the Mortgages,
the Patent Security Agreement, any Security Agreement, the Sweden Security
Documents, the Switzerland Security Documents, any Trademark Security Agreement,
the UK Security Documents, any note or notes executed by any Borrower in
connection with the Agreement and payable to a member of the Lender Group, and
any other agreement entered into, now or in the future, by Parent or any of its
Subsidiaries and the Lender Group in connection with the Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Market Value” means, as of any date of determination, the market value of the
common Stock of Athersys, Inc. owned by Parent (the “Athersys Stock”) determined
by Agent as follows:

(a) if the Athersys Stock is listed on a national securities exchange or other
generally recognized market which has its trading prices published on a daily
basis in The Wall Street Journal, the Athersys Stock shall be valued at its last
sales price on the date of determination on the largest national securities
exchange or other market, as the case may be, on which the Athersys Stock shall
have traded on such date, or, if trading in the Athersys Stock on such exchange
or other market, as the case may be, was reported on the consolidated tape, the
last sales price on the consolidated tape (or, in the event that the date of
determination is not a date upon which a national securities exchange or other
market, as the case may be, on which the Athersys Stock is listed was open for
trading, on the last prior date on which such a national securities exchange of
other market, as the case may be, was so open); and

(b) in all other cases, the Athersys Stock shall be assigned fair market value
as Agent may determine in its Permitted Discretion.

 

- 20 -



--------------------------------------------------------------------------------

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrowers, taken as a whole, (b) a material
impairment of the Loan Parties’ ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral, or (c) a material
impairment of the enforceability or priority of Agent’s Liens with respect to
the Collateral as a result of an action or failure to act on the part of any
Loan Party or any of its Subsidiaries.

“Material Contract” means, with respect to any Person, (a) each royalty contract
or royalty agreement to which such Person or any of its Subsidiaries is a party
involving consideration payable to or by such Person or such Subsidiary of
$5,000,000 or more in any 12 consecutive month period, (b) each distribution
contract or distribution agreement to which such Person or any of its
Subsidiaries is a party involving consideration payable to or by such Person or
such Subsidiary of $10,000,000 or more in any 12 consecutive month period,
(c) each other contract or agreement to which such Person or any of its
Subsidiaries is a party involving consideration payable to or by such Person or
such Subsidiary of $5,000,000 or more in any 12 consecutive month period (other
than, in each case, purchase orders in the ordinary course of the business of
such Person or such Subsidiary and other than contracts that by their terms may
be terminated by such Person or Subsidiary in the ordinary course of its
business upon less than 60 days notice without penalty or premium) and (d) all
other contracts or agreements material to the business, operations, condition
(financial or otherwise), performance, prospects or properties of Borrowers
taken as a whole.

“Maturity Date” has the meaning specified therefor in Section 3.4 of the
Agreement.

“Maximum Revolver Amount” means $28,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgage Policy” has the meaning specified therefor in Schedule 3.1(u).

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by Parent or any of its Subsidiaries
of assets, the amount of cash proceeds received (directly or indirectly) from
time to time (whether as initial consideration or through the payment of
deferred consideration) by or on behalf of Parent or its Subsidiaries, in
connection therewith after deducting therefrom only (i) the amount of any
Indebtedness secured by any Permitted Lien on any asset (other than
(A) Indebtedness owing to Agent or any Lender under the Agreement or the other
Loan Documents and (B) Indebtedness assumed by the purchaser of such asset)
which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Parent or such Subsidiary in connection with such sale or
disposition and (iii) taxes paid or payable to any taxing authorities by Parent
or such Subsidiary in connection with such sale or disposition, in each case to
the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such cash, actually paid or payable to a Person that is not
an Affiliate of Parent or any of its Subsidiaries, and are properly attributable
to such transaction; and

(b) with respect to the issuance or incurrence of any Indebtedness by Parent or
any of its Subsidiaries, or the issuance by Parent or any of its Subsidiaries of
any shares of its Stock, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of Parent or
such Subsidiary in connection with such issuance or incurrence, after deducting
therefrom only (i) reasonable fees, commissions,

 

- 21 -



--------------------------------------------------------------------------------

and expenses related thereto and required to be paid by Parent or such
Subsidiary in connection with such issuance or incurrence, (ii) taxes paid or
payable to any taxing authorities by Parent or such Subsidiary in connection
with such issuance or incurrence, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid or payable to a Person that is not an Affiliate of Parent or any
of its Subsidiaries, and are properly attributable to such transaction.

“Net Liquidation Percentage” means the percentage of the book value of
Borrowers’ Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory net of all associated costs and expenses of such
liquidation, such percentage to be as determined from time to time by an
appraisal company selected by Agent.

“Notice of Borrowing” means a written notice in the form of Exhibit N-1.

“Obligations” means (a) all loans (including Advances (inclusive of Protective
Advances and Swing Loans)), debts, principal, interest (including any interest
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that any Loan Party is required to pay
or reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by any
Borrower or any other Loan Party to an Underlying Issuer now or hereafter
arising from or in respect of Underlying Letters of Credit, and (c) all Bank
Product Obligations. Any reference in the Agreement or in the Loan Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Other Taxes” shall mean any and all present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges or similar
levies (including interest, fines, penalties and additions to tax) arising from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement, recordation or filing of, or otherwise with respect
to, any Loan Document.

“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Patent Security Agreement” has the meaning specified therefor in any Security
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

 

- 22 -



--------------------------------------------------------------------------------

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Revolver Commitments of the Lenders are terminated.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business,

(b) sales of Inventory to buyers in the ordinary course of business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business that
is not material to the Parent or its Subsidiaries (as applicable), taken as a
whole, up to an aggregate fair market value of $5,000,000 for all such
transactions;

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of Accounts arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof,

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets of Parent or its Subsidiaries in the
ordinary course of business,

(j) dispositions on arm’s length terms of the royalty streams from the licenses
listed on Schedule P-1, so long as Parent shall have provided Agent with a
written certificate, supported by detailed calculations, that on a pro forma
basis, Parent and its Subsidiaries are projected to be in compliance with the
financial covenants set forth in Section 7 for the six month period immediately
after giving effect thereto,

(k) the sale or transfer of registered patents, trademarks and other
intellectual property owned by Parent or its Subsidiaries to the extent such
patents, trademarks or other intellectual property, individually or in the
aggregate, do not account for more than $500,000 of consolidated revenues of
Parent and its Subsidiaries or $500,000 of EBITDA, in each case, for the 12
consecutive fiscal month period ending immediately prior to the date of such
sale or transfer; provided that the aggregate fair market value of all such
patents, trademarks and other intellectual property sold or transferred pursuant
to this clause (k) does not exceed $500,000,

(l) the lapse or abandonment of registered patents, trademarks and other
intellectual property owned by Parent or its Subsidiaries to the extent not
economically desirable in the conduct of the business of Parent and its
Subsidiaries and so long as such lapse or abandonment is not materially adverse
to the interests of the Lenders,

(m) the sale or transfer, or licensing on an exclusive basis, of patents,
trademarks, copyrights, and other intellectual property rights owned by Parent
or its Subsidiaries to the extent such patents, trademarks, copyrights, and
other intellectual property rights have not, and are not expected to, generate
any revenue for Parent or its Subsidiaries (other than as a result of the
license contemplated by this clause (m)),

 

- 23 -



--------------------------------------------------------------------------------

(n) the licensing of patents, trademarks, copyrights, and other intellectual
property rights under supply and distribution agreements of Parent and its
Subsidiaries entered into in the ordinary course of business,

(o) so long as no Default or Event of Default shall have occurred and be
continuing, any disposition pursuant to a bona-fide, arms-length transaction
with a Person that is not an Affiliate of any Loan Party of (i) any of the Real
Property or other assets set forth on Schedule P-2 so long as the Net Cash
Proceeds received by such Loan Party in connection with such disposition are at
least equal to the amount set forth on Schedule P-2 for such Real Property or
other assets, and (ii) the Athersys Stock so long as the Net Cash Proceeds
received by such Loan Party in connection with such disposition are at least
equal to the Market Value of such Stock on the date of such disposition, and

(p) dispositions of assets (other than Accounts, intellectual property,
licenses, Stock of Subsidiaries of Parent, or Material Contracts) not otherwise
permitted in clauses (a) through (o) above so long as made at fair market value
and the aggregate fair market value of all assets disposed of in all such
dispositions since the Closing Date (including the proposed disposition) would
not exceed $500,000.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by the Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,

(b) Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness in
respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Parent or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

(f) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds,

(g) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Parent or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(h) the incurrence by Parent or its Subsidiaries of Indebtedness under Hedging
Agreements that are incurred for the bona fide purpose of hedging the interest
rate or foreign currency risk associated with Parent’s and its Subsidiaries’
operations and not for speculative purposes,

 

- 24 -



--------------------------------------------------------------------------------

(i) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(j) unsecured Indebtedness of Parent owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Parent of the Stock of Parent that
has been issued to such Persons, so long as (i) no Default or Event of Default
has occurred and is continuing or would result from the incurrence of such
Indebtedness, (ii) the aggregate amount of all such Indebtedness outstanding at
any one time does not exceed $100,000, and (iii) such Indebtedness is
subordinated to the Obligations on terms and conditions reasonably acceptable to
Agent,

(k) Indebtedness composing Permitted Investments, and

(l) Indebtedness evidenced by the Indenture Documents incurred on or prior to
the Closing Date in the original aggregate principal amount of $325,000,000 plus
any subsequent increases in such principal amount solely as a result of interest
on the Senior Floating Rate Notes or the Senior Secured Floating Rate Notes
being paid in kind.

“Permitted Indenture Amendments” means any amendments, modifications, or changes
to any of the terms or provisions of either Indenture (each, an “Indenture
Modification”) so long as:

(a) the terms and conditions of such Indenture, after giving effect to such
Indenture Modification, in Agent’s reasonable judgment, do not materially impair
the prospects of repayment of the Obligations by Parent and its Subsidiaries or
materially impair Parent’s and its Subsidiaries’ creditworthiness,

(b) such Indenture Modifications do not result in an increase in the principal
amount of the Indebtedness issued pursuant to such Indenture (except to the
extent that such increase is attributable to the accrual, compounding or
accretion of original issue discount, the payment-in-kind of interest, or the
capitalization of interest or payment premiums in respect of the Indebtedness
issued pursuant to such Indenture),

(c) such Indenture Modifications do not result in an increase in the cash
interest rate with respect to the Indebtedness issued pursuant to such
Indenture,

(d) such Indenture Modifications do not result in a shortening of the average
weighted maturity of the Indebtedness issued pursuant to such Indenture, nor are
they on terms or conditions that, taken as a whole, are materially more
burdensome or restrictive to Parent and its Subsidiaries,

(e) the terms and conditions of such Indenture after giving effect to such
Indenture Modification must include lien subordination terms and conditions that
are at least as favorable to the Lender Group as those that were applicable to
Indebtedness issued pursuant to such Indenture prior to giving effect to such
Indenture Modification, and

(f) the Indebtedness issued pursuant to such Indenture is not recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness issued pursuant to such
Indenture prior to giving effect to such Indenture Modification.

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a non-Loan Party to another non-Loan Party, and (c) a
non-Loan Party to a Loan Party, in each case, so long as the parties thereto are
party to the Intercompany Subordination Agreement.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

 

- 25 -



--------------------------------------------------------------------------------

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-3,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

(h) Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to a Loan Party or its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) non-cash loans to employees, officers, and directors of Parent or any of its
Subsidiaries for the purpose of purchasing Stock in Parent so long as the
proceeds of such loans are used in their entirety to purchase such stock in
Parent, and

(k) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$500,000 during the term of the Agreement.

“Permitted Liens” means

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-4, provided that any such Lien only secures
the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,

(e) the interests of lessors under operating leases and licensors under license
agreements,

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,

 

- 26 -



--------------------------------------------------------------------------------

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h) Liens on amounts deposited in connection with obtaining worker’s
compensation or other unemployment insurance,

(i) Liens on amounts deposited in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money,

(j) Liens on amounts deposited as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of business,

(k) with respect to any Real Property, easements, rights of way, zoning
restrictions and other restrictions, including reservations, limitations,
provisos and conditions, if any, expressed in any original grants from the Crown
in right of a Province of Canada, in each case, that do not materially interfere
with or impair the use or operation thereof,

(l) with respect to any Real Property Collateral, Liens set forth in any
Mortgage Policy delivered to Agent prior to the Closing Date,

(m) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(n) the interests of licensees under licenses permitted under clauses (m) and
(n) of the definition of Permitted Dispositions,

(o) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(p) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business,

(q) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(s) interests of lessees or sublessees under leases of real property interests
of Parent or its Subsidiaries entered into in the ordinary course of business,

(t) Liens on the assets of the Loan Parties as security for surety bonds issued
for the benefit of state Governmental Authorities, provided that the aggregate
amount of Indebtedness secured by any such Lien shall not exceed $100,000
outstanding at any given time and the aggregate amount of Indebtedness secured
by all Liens granted or incurred pursuant to this clause (t) shall not exceed
$400,000 outstanding at any given time,

 

- 27 -



--------------------------------------------------------------------------------

(u) Liens granted by one Loan Party in favor of another Loan Party to secure a
Permitted Intercompany Advance,

(v) Liens securing Indebtedness permitted by clause (l) of the definition of
Permitted Indebtedness; provided that (i) such Liens secure only obligations
evidenced by the Senior Secured Floating Rate Notes and not the Senior Floating
Rate Notes and (ii) such liens are subordinated to the Agent’s Liens pursuant to
the Intercreditor Agreement, and

(w) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $650,000.

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Parent (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax Lien or Canadian statutory Lien), or rental payment, provided that
(a) a reserve with respect to such obligation is established on Parent’s or its
Subsidiaries’ books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by Parent
or its Subsidiary, as applicable, in good faith, and (c) Agent is satisfied
that, while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $2,000,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Plan Documentation” means the Plan of Reorganization and all documentation,
including without limitation, any amendments, any subsequent plans of compromise
or arrangement, the Sanction Order, the Recognition Order and other documents or
agreements relating to the Recapitalization Transaction (as defined in the Plan
of Reorganization).

“Plan of Reorganization” has the meaning specified therefor in the preamble to
the Agreement.

“PPSA” has the meaning specified therefor in Section 1.3 of this Agreement.

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Proceedings” has the meaning specified therefor in the preamble to the
Agreement.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 91 days after the Maturity Date,
or, on or before the date that is less than 91 days after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

 

- 28 -



--------------------------------------------------------------------------------

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances by (z) the outstanding principal amount of all Advances,

(b) with respect to a Lender’s obligation to participate in Letters of Credit
and Reimbursement Undertakings, to reimburse the Issuing Lender, and right to
receive payments of fees with respect thereto, (i) prior to the Revolver
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate Revolver
Commitments of all Lenders, and (ii) from and after the time that the Revolver
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s Advances by
(z) the outstanding principal amount of all Advances; provided, however, that if
all of the Advances have been repaid in full and Letters of Credit remain
outstanding, Pro Rata Share under this clause shall be determined based upon
subclause (i) of this clause as if the Revolver Commitments had not been
terminated or reduced to zero and based upon the Revolver Commitments as they
existed immediately prior to their termination or reduction to zero, and

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement),
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate amount of Revolver Commitments of all Lenders, and (ii) from
and after the time that the Revolver Commitments have been terminated or reduced
to zero, the percentage obtained by dividing (y) the outstanding principal
amount of such Lender’s Advances, by (z) the outstanding principal amount of all
Advances; provided, however, that if all of the Advances have been repaid in
full and Letters of Credit remain outstanding, Pro Rata Share under this clause
shall be determined based upon subclause (i) of this clause as if the Revolver
Commitments had not been terminated or reduced to zero and based upon the
Revolver Commitments as they existed immediately prior to their termination or
reduction to zero.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States or Canada.

 

- 29 -



--------------------------------------------------------------------------------

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Parent or its Subsidiaries and the improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Parent or its Subsidiaries.

“Recapitalization Support Agreement” means that certain Recapitalization Support
Agreement, dated as of October 29, 2010, between Parent, each of Parent’s
Subsidiaries party thereto, and each holder of Senior Subordinated Notes party
thereto, as amended, restated, supplemented or otherwise modified prior to the
date hereof.

“Recognition Order” means the order of the US Bankruptcy Court recognizing the
Sanction Order, in form and substance satisfactory to Agent, as the same may be
amended, modified or supplemented from time to time with the express written
consent of Agent and Lenders.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) the terms and conditions of such refinancings, renewals, or extensions do
not, in Agent’s reasonable judgment, materially impair the prospects of
repayment of the Obligations by Parent and its Subsidiaries or materially impair
Parent’s and its Subsidiaries’ creditworthiness,

(b) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended
(except to the extent that such increase is attributable to the accrual,
compounding or accretion of original issue discount, the payment-in-kind of
interest, or the capitalization of interest or payment premiums in respect of
the Indebtedness being so refinanced),

(c) such refinancings, renewals, or extensions do not result in an increase in
the cash interest rate with respect to the Indebtedness so refinanced, renewed,
or extended,

(d) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to Parent and its Subsidiaries,

(e) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(f) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Reimbursement Undertaking” has the meaning specified therefor in
Section 2.11(a) of the Agreement.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

- 30 -



--------------------------------------------------------------------------------

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Availability” means that Excess Availability exceeds $5,000,000.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Risk Adjusted Value” means, as of any date of determination with respect to any
Specified Intellectual Property, the product of (a) the Discounted Value and
(b) the Risk Adjustment (expressed as a percentage) set forth on Schedule S-3
with respect to such Specified Intellectual Property, as such Risk Adjustment
may be adjusted by Agent from time to time in its Permitted Discretion.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanction Order” means the order of the Canadian CCAA Court with respect to
Debtors, approving and sanctioning the Plan of Reorganization, entered on
April 6, 2011 by the Canadian CCAA Court, attached as Exhibit S-1 hereto, as the
same may be amended, modified or supplemented from time to time with the express
written consent of Agent and Lenders.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Security Agreement” means a security agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by any Borrowers or any
Guarantor to Agent.

 

- 31 -



--------------------------------------------------------------------------------

“Security Interest Agreement” means the Copyright Security Agreement, the Patent
Security Agreement, and the Trademark Security Agreement.

“Senior Floating Rate Notes” means the Senior Floating Rate Notes due 2013
issued by Parent pursuant to the Senior Floating Rate Notes Indenture.

“Senior Floating Rate Notes Indenture” means the Indenture, dated as of
December 11, 2006, by and among Parent and the Indenture Trustee, as successor
to Wells Fargo Bank, N.A.

“Senior Secured Floating Rate Notes” means the Senior Secured Floating Rate
Notes due 2013 issued by Parent pursuant to the Senior Secured Floating Rate
Notes Indenture.

“Senior Secured Floating Rate Notes Indenture” means the Indenture, dated as of
May 12, 2011, by and among Parent, the Subsidiaries of Parent party thereto as
guarantors, and the Indenture Trustee.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“Specified Intellectual Property” means the intellectual property set forth on
Schedule S-3.

“Specified Intellectual Property Cap” means $3,000,000 as of the Closing Date,
which amount shall be reduced by $50,000 on June 1, 2011 and on the first day of
each month thereafter.

“Specified Real Property Collateral” means the Real Property Collateral
identified on Schedule R-1.

“Specified Real Property Collateral Cap” means $6,250,000 as of the Closing
Date, which amount shall be reduced by $52,083.33 on June 1, 2011 and on the
first day of each month thereafter.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Sweden Security Documents” means the agreements, instruments and other
documents set forth on Schedule S-1.

“Swing Lender” means WFCF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(b) of the
Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

 

- 32 -



--------------------------------------------------------------------------------

“Switzerland Security Documents” means the agreements, instruments and other
documents set forth on Schedule S-2.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16(c) or (d) of
the Agreement, and (iii) any United States federal withholding taxes that would
be imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16(a) of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), and
(B) additional United States federal withholding taxes that may be imposed after
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Trademark Security Agreement” has the meaning specified therefor in any
Security Agreement.

“TTM EBITDA” means, as of any date of determination, EBITDA of Parent for the 12
month period most recently ended.

“UK Security Documents” means the agreements, instruments and other documents
set forth on Schedule U-1.

“Underlying Issuer” means Wells Fargo or one of its Affiliates.

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“US Loan Party” means any Loan Party organized under the laws of the United
States, any state thereof or the District of Columbia.

“US Proceedings” has the meaning specified therefor in the preamble to the
Agreement.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.

 

- 33 -